Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTION VERSION
 
 
jp morgan logo [jpmclogo.jpg]
 
CREDIT AGREEMENT
 
dated as of
February 16, 2012,
 
among
 
COSTAR GROUP, INC.,
 
as Borrower,
 
COSTAR REALTY INFORMATION, INC.,
 
as Co-Borrower,
 
The LENDERS from Time to Time Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
___________________________
J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Sole Bookrunner
 
SUNTRUST BANK,
 
WELLS FARGO BANK, N.A.
 
and
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 
as Co-Syndication Agents
 
SILICON VALLEY BANK
 
and
 
PNC BANK, NATIONAL ASSOCIATION,
 
as Co-Documentation Agents
[CS&M C/M 6701-876]



 
 

--------------------------------------------------------------------------------

 



 


TABLE OF CONTENTS
 
Page
 
 
ARTICLE I
 
 


 
 
Definitions
 
 
SECTION 1.01.
Defined Terms 
1

 
SECTION 1.02.
Classification of Loans and Borrowings 
53

 
SECTION 1.03.
Terms Generally 
53

 
SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations 
54

 
SECTION 1.05.
Effectuation of Transactions 
55

 
SECTION 1.06.
Times of Day 
55

 
SECTION 1.07.
Timing of Payment or Performance 
55

 
SECTION 1.08.
Exchange Rate Calculations 
55

 
ARTICLE II
 
 


 
 
The Credits
 
 
SECTION 2.01.
Commitments 
56

 
SECTION 2.02.
Loans and Borrowings 
56

 
SECTION 2.03.
Requests for Borrowings 
57

 
SECTION 2.04.
Swingline Loans 
58

 
SECTION 2.05.
Letters of Credit 
60

 
SECTION 2.06.
Funding of Borrowings 
66

 
SECTION 2.07.
Interest Elections 
67

 
SECTION 2.08.
Termination and Reduction of Commitments 
68

 
SECTION 2.09.
Repayment of Loans; Evidence of Debt 
69

 
SECTION 2.10.
Amortization of Term Loans 
70

 
SECTION 2.11.
Prepayment of Loans 
71

 
SECTION 2.12.
Fees 
74

 
SECTION 2.13.
Interest 
76

 
SECTION 2.14.
Alternate Rate of Interest 
77

 
SECTION 2.15.
Increased Costs 
77

 
SECTION 2.16.
Break Funding Payments 
79

 
SECTION 2.17.
Taxes 
79

 
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs 
83

 
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders 
85

 
SECTION 2.20.
Defaulting Lenders 
86

 
SECTION 2.21.
Incremental Facilities 
88

 
SECTION 2.22.
Extensions of Term Loans, Revolving Loans and Revolving Commitments. 
91

 
SECTION 2.23.
Loan Repurchases 
96

 
SECTION 2.24.
Escrow Option 
98

 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Representations and Warranties
 
 
SECTION 3.01.
Organization; Powers 
101

 
SECTION 3.02.
Authorization; Enforceability 
102

 
SECTION 3.03.
Governmental Approvals; Absence of Conflicts 
102

 
SECTION 3.04.
Financial Condition; No Material Adverse Change 
102

 
SECTION 3.05.
Properties 
103

 
SECTION 3.06.
Litigation and Environmental Matters 
105

 
SECTION 3.07.
Compliance with Laws 
105

 
SECTION 3.08.
Investment Company Status 
105

 
SECTION 3.09.
Taxes 
105

 
SECTION 3.10.
ERISA; Labor Matters 
105

 
SECTION 3.11.
Subsidiaries and Joint Ventures; Disqualified Equity Interests 
106

 
SECTION 3.12.
Insurance 
107

 
SECTION 3.13.
Solvency 
107

 
SECTION 3.14.
Disclosure 
107

 
SECTION 3.15.
Collateral Matters 
107

 
SECTION 3.16.
Federal Reserve Regulations 
108

 
SECTION 3.17.
Closing Date Representation 
109

 
SECTION 3.18.
Anti-Terrorism Laws 
109

 
 
ARTICLE IV
 
Conditions
 
 
SECTION 4.01.
Effective Date 
110

 
SECTION 4.02.
Escrow Funding Date 
110

 
SECTION 4.03.
Closing Date 
111

 
SECTION 4.04.
Each Credit Event 
114

 
ARTICLE V
 
Affirmative Covenants
 
 
SECTION 5.01.
Financial Statements and Other Information 
116

 
SECTION 5.02.
Notices of Material Events 
118

 
SECTION 5.03.
Additional Subsidiaries 
119

 
SECTION 5.04.
Information Regarding Collateral 
119

 
SECTION 5.05.
Existence; Conduct of Business 
120

 
SECTION 5.06.
Payment of Obligations 
120

 
SECTION 5.07.
Maintenance of Properties 
120

 
SECTION 5.08.
Insurance 
120

 
SECTION 5.09.
Books and Records; Inspection and Audit Rights 
121

 
SECTION 5.10.
Compliance with Laws 
121

 
SECTION 5.11.
Use of Proceeds and Letters of Credit 
121

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SECTION 5.12.
Further Assurances 
122

 
SECTION 5.13.
Certain Post-Closing Collateral Obligations and Delivery of Schedule 5.13 
122

 
SECTION 5.14.
Status of Obligations 
123

 
 
ARTICLE VI
 
Negative Covenants
 
 
SECTION 6.01.
Indebtedness; Certain Equity Securities 
123

 
SECTION 6.02.
Liens 
126

 
SECTION 6.03.
Fundamental Changes; Business Activities 
129

 
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions 
130

 
SECTION 6.05.
Asset Sales 
134

 
SECTION 6.06.
Sale/Leaseback Transactions 
137

 
SECTION 6.07.
Hedging Agreements 
137

 
SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness 
137

 
SECTION 6.09.
Transactions with Affiliates 
139

 
SECTION 6.10.
Restrictive Agreements 
140

 
SECTION 6.11.
Amendment of Material Documents 
142

 
SECTION 6.12.
Debt Service Coverage Ratio 
142

 
SECTION 6.13.
Total Leverage Ratio 
142

 
SECTION 6.14.
Fiscal Year 
143

 
SECTION 6.15.
Merger Agreement Rights 
143

 
 
ARTICLE VII
 
Events of Default
 
 
ARTICLE VIII
 
The Administrative Agent
 
 
ARTICLE IX
 
Miscellaneous
 
 
SECTION 9.01.
Notices 
152

 
SECTION 9.02.
Waivers; Amendments 
153

 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver 
156

 
SECTION 9.04.
Successors and Assigns 
158

 
SECTION 9.05.
Survival 
163

 
SECTION 9.06.
Counterparts; Integration; Effectiveness 
164

 
SECTION 9.07.
Severability 
164

 
SECTION 9.08.
Right of Setoff 
164

 
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
165

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
SECTION 9.10.
WAIVER OF JURY TRIAL 
166

 
SECTION 9.11.
Headings 
166

 
SECTION 9.12.
Confidentiality 
166

 
SECTION 9.13.
Interest Rate Limitation 
167

 
SECTION 9.14.
Release of Liens and Guarantees 
167

 
SECTION 9.15.
USA PATRIOT Act Notice 
169

 
SECTION 9.16.
No Fiduciary Relationship 
169

 
SECTION 9.17.
Non-Public Information 
169

 
SECTION 9.18.
Co-Borrower Obligations 
170


 
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULES:


 
Schedule 2.01                             —               Commitments
Schedule 3.05                             —               Mortgaged Properties
Schedule 3.11A                          —               Subsidiaries and Joint
Ventures
Schedule 3.11B                          —               Disqualified Equity
Interests
Schedule 3.12                             —               Insurance
Schedule 5.13                             —               Post-Closing
Collateral Obligations
Schedule 6.01                             —               Existing Indebtedness
Schedule 6.02                             —               Existing Liens
Schedule 6.04                             —               Existing Investments
Schedule 6.09                             —               Affiliate Transactions
Schedule 6.10                             —               Existing Restrictions
 
EXHIBITS:
 
Exhibit A                                    —                Form of Assignment
and Assumption
Exhibit B                                     —                Loan Auction
Procedures
Exhibit C-1                                 —                Form of Borrowing
Request
Exhibit C-2                                 —                Form of Letter of
Credit Request
Exhibit D                                    —                Form of Guarantee
and Collateral Agreement
Exhibit E                                     —                Form of
Compliance Certificate
Exhibit F                                     —                Form of
Subordinated Intercompany Note
Exhibit G-1                                 —                Form of Pari Passu
Intercreditor Agreement
Exhibit G-2                                 —                Form of Junior Lien
Intercreditor Agreement
Exhibit H                                    —                Form of Interest
Election Request
Exhibit I                                     —                 Form of Mortgage
Exhibit J                                     —                Form of
Perfection Certificate
Exhibit K                                    —                Form of Solvency
Certificate
Exhibit L-1                                 —                Form of U.S. Tax
Certificate for Non-U.S. Lenders thatare not Partnerships for U.S. Federal
Income Tax Purposes
Exhibit L-2                                 —                Form of U.S. Tax
Certificate for Non-U.S. Lenders thatare Partnerships for U.S. Federal Income
Tax Purposes
Exhibit L-3                                 —                Form of U.S. Tax
Certificate for Non-U.S. Participants thatare not Partnerships for U.S. Federal
Income Tax Purposes
Exhibit L-4                                 —                Form of U.S. Tax
Certificate for Non-U.S. Participants thatare Partnerships for U.S. Federal
Income Tax Purposes
Exhibit M                                  —                 Form of Escrow
Request
Exhibit N                                   —                 Form of Escrow
Agreement
Exhibit O                                   —                 Form of
Secretary’s Certificate (Including Forms ofAuthorizing Resolutions)
Exhibit P                                    —                 Form of Closing
Certificate
 


 
 

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT dated as of February 16, 2012, among COSTAR GROUP, INC., as
Borrower, COSTAR REALTY INFORMATION, INC., as Co-Borrower, the LENDERS from time
to time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 


 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.
 
“ABR Increase Date” has the meaning set forth in Section 2.24(c).

 
“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and the
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Acquired Entity or Business and its subsidiaries which will become
Subsidiaries), all as determined on a consolidated basis for such Acquired
Entity or Business.

 
“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
 


 
1

--------------------------------------------------------------------------------

 




 
“Agent Escrow Release Certificate” has the meaning set forth in Section 2.24(d).
 
“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders, as increased or reduced from time to time.
 
“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 1%.  For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, on
such day for deposits in dollars with a maturity of one month; provided that, to
the extent that the Adjusted LIBO Rate is not ascertainable pursuant to the
foregoing clause (c), the Adjusted LIBO Rate shall be determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in dollars with a maturity of one month are offered to major banks in the London
interbank market on such day.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective as of the opening of business on the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.
 
“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time, subject to adjustment as required to
give effect to any reallocation of LC Exposure or Swingline Exposure made
pursuant to paragraph (c) or (d) of Section 2.20 or the final paragraph of
Section 2.20.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.
 
“Applicable Rate” means, for any day, (a) with respect to any Initial Term Loan,
(i) 1.00% per annum, in the case of an ABR Loan, or (ii) 2.00% per annum, in the
case of a Eurocurrency Loan, (b) with respect to any Incremental Term Loan of
any Series, the rate per annum specified in the Incremental Facility Agreement
establishing the Incremental Term Commitments of such Series and (c) with
respect to any Revolving


 
2

--------------------------------------------------------------------------------

 



Loan or Swingline Loan, (A) 1.00% per annum, in the case of an ABR Loan or
Swingline Loan, or (B) 2.00% per annum, in the case of a Eurocurrency Loan.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
 
“Arranger” means J.P. Morgan Securities LLC, in its capacity as the sole lead
arranger and sole bookrunner for the credit facilities provided for herein.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent (acting reasonably).
 
“Auction Manager” has the meaning set forth in Section 2.23(a).
 
“Auction Notice” shall mean an auction notice given by the Borrower in
accordance with the Auction Procedures with respect to a Purchase Offer.
 
“Auction Procedures” shall mean the auction procedures with respect to Purchase
Offers set forth in Exhibit B hereto.
 
“Authorized Officer” shall mean the president, the chief executive officer, the
chief financial officer, the chief operating officer, the treasurer, the
assistant treasurer, the secretary, the assistant secretary, the general counsel
or the assistant general counsel, and, with respect to certain limited liability
companies or partnerships that do not have officers, any manager, managing
member or general partner thereof, or any other senior officer of the Borrower
or any other Loan Party designated as such in writing to the Administrative
Agent by the Borrower or any other Loan Party, as applicable.  The
Administrative Agent may conclusively presume that (a) any document delivered
hereunder that is signed by an Authorized Officer has been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of the Borrower or any other Loan Party and (b) such Authorized
Officer has acted on behalf of such Person.
 
“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount equal to:
 
(a) the sum of, without duplication,
 
(i) $50,000,000; and
 
(ii) the Cumulative Borrower’s ECF Share,
 


 
3

--------------------------------------------------------------------------------

 


minus
 
(b) the sum of, without duplication and without taking into account the proposed
portion of the amount calculated above to be used at the applicable Available
Amount Reference Time, all amounts applied to Specified Uses after the Effective
Date and prior to the Available Amount Reference Time.
 
“Available Amount Reference Time” has the meaning set forth in the definition of
the term “Available Amount”.
 
“Bankruptcy Event” means, with respect to any Revolving Lender, that such
Revolving Lender or its Revolving Lender Parent has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, such Revolving Lender or its Revolving Lender Parent has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Revolving Lender or its Revolving Lender Parent by a
Governmental Authority; provided, however, that such ownership interest does not
result in or provide such Revolving Lender or Revolving Lender Parent, as the
case may be, with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Revolving Lender or Revolving Lender Parent, as the
case may be (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Revolving Lender or Revolving Lender
Parent, as the case may be.
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
 
“Borrower” means CoStar Group, Inc., a Delaware corporation.
 
“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, substantially in the form of Exhibit C-1 or any
other form approved by the Administrative Agent (acting reasonably).
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Washington, D.C. are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
 


 
4

--------------------------------------------------------------------------------

 


“Capital Expenditures” means, for any period, the aggregate of, without
duplication, (a) the additions to property, plant and equipment and other
capital expenditures of the Borrower and its consolidated Subsidiaries that, in
conformity with GAAP, are (or should be) set forth in a consolidated statement
of cash flows of the Borrower and its consolidated Subsidiaries for such period,
excluding (i) any such expenditures made to restore, replace or rebuild assets
to the condition of such assets immediately prior to any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, such assets to the extent such
expenditures are made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such casualty, damage, taking, condemnation or
similar proceeding, and (ii) any such expenditures constituting Permitted
Acquisitions and (b) such portion of principal payments on Capital Lease
Obligations or Synthetic Lease Obligations made by the Borrower and its
consolidated Subsidiaries during such period as is attributable to additions to
property, plant and equipment that have not otherwise been reflected on the
consolidated statement of cash flows as additions to property, plant and
equipment.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP.  The amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
or any other amounts due under such lease (or other arrangement) prior to the
first date on which such lease (or other arrangement) may be terminated by the
lessee without payment of a premium or a penalty.  For purposes of Section 6.02,
a Capital Lease Obligation shall be deemed to be secured by a Lien on the
property being leased and such property shall be deemed to be owned by the
lessee.
 
“Cash Consideration” has the meaning set forth in Section 6.05.
 
“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or one of its Subsidiaries in connection with cash management
services for collections, other Cash Management Services and for operating,
payroll and trust accounts of the Borrower or one of its Subsidiaries, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.
 
“Cash Management Bank” means any Person that provides any Cash Management
Services.
 
“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary to any Cash Management Bank in connection with, or in respect of, any
Cash Management Services.
 


 
5

--------------------------------------------------------------------------------

 


“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreements.
 
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act and the rules of the SEC
thereunder, but excluding any employee benefit plan of the Borrower and its
Subsidiaries and any Person or “group” acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) of Equity Interests in the
Borrower representing more than 35% of the aggregate ordinary voting power for
the election of directors of the Borrower; (b) persons who were Continuing
Directors ceasing to occupy a majority of the seats (excluding vacant seats) on
the board of directors of the Borrower; (c) the occurrence of any “change in
control” (or similar event, however denominated) with respect to the Borrower
under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Material Indebtedness of the Borrower or any Subsidiary or (d) the occurrence of
any “change of control” (or similar event, however denominated) with respect to
the Borrower under and as defined in any agreement or instrument evidencing,
governing the rights of the holders of or otherwise relating to any preferred
Equity Interests or Disqualified Equity Interests in the Borrower, if (i) the
occurrence of such “change of control” (or similar event, however denominated)
would require, or permit any holder thereof to require (including pursuant to
any required offer by the Borrower), the repayment, redemption or repurchase of
such preferred Equity Interests or Disqualified Equity Interests and (ii) the
aggregate amount that the holders thereof would be entitled to receive under any
such agreement or instrument (assuming the exercise of all rights to require any
such repayments, redemptions or repurchases) is equal to or greater than
$15,000,000.
 
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, with respect to any Credit Party (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
 


 
6

--------------------------------------------------------------------------------

 


“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Incremental Term Loans of any Series, Revolving Loans (other than Extended
Revolving Loans) or Swingline Loans, Extended Term Loans (of the same Extension
Series) or Extended Revolving Loans (of the same Extension Series), (b) any
Commitment, refers to whether such Commitment is an Initial Term Commitment, an
Extended Revolving Commitment (of the same Extension Series), an Incremental
Term Commitment of any Series or a Revolving Commitment (other than an Extended
Revolving Commitment) and (c) any Lender, refers to whether such Lender has a
Loan or Commitment of a particular Class.
 
“Closing Date” means the date on which the Merger is consummated and the
conditions specified in Section 4.03 are satisfied (or waived in accordance with
Section 9.02).
 
“Co-Borrower” means CoStar Realty Information, Inc., a Delaware corporation.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” has the meaning provided for such term (or any analogous term
describing assets on which Liens are purported to be granted to secure the
Obligations) in each of the Security Documents.
 
“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the other Loan Parties and the Administrative Agent, substantially in
the form of Exhibit D or any other form approved by the Administrative Agent
(acting reasonably), together with all supplements thereto.
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a)           the Administrative Agent shall have received from the Borrower and
each Designated Subsidiary either (i) a counterpart of the Collateral Agreement
duly executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Closing Date (including by
ceasing to be an Excluded Subsidiary), a supplement to the Collateral Agreement,
substantially in the form specified therein or in a form otherwise reasonably
acceptable to the Administrative Agent, duly executed and delivered on behalf of
such Person, together with, to the extent reasonably requested by the
Administrative Agent, documents and opinions of the type referred to in
paragraphs (a) and (b) of Section 4.03 with respect to such Designated
Subsidiary;
 
(b)           all Equity Interests in any Subsidiary owned by or on behalf of
any Loan Party, other than any Excluded Equity Interests, shall have been
pledged pursuant to the Collateral Agreement and, in the case of Equity
Interests in any Foreign Subsidiary, where the Administrative Agent reasonably
so requests in
 


 
7

--------------------------------------------------------------------------------

 


connection with the pledge of such Equity Interests, a Foreign Pledge Agreement,
and the Administrative Agent shall, to the extent required by the Collateral
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;
 
(c)           all assets, other than Excluded Assets, of any Foreign Subsidiary
that is not an Excluded Subsidiary, if requested by the Administrative Agent,
shall have been pledged or charged pursuant to a Foreign Security Agreement and
the Administrative Agent shall have received such legal opinions and other
customary documents with respect to such Foreign Subsidiary as are reasonably
requested by the Administrative Agent and customarily delivered in connection
with the creation and perfection of security interests in the assets of a Person
organized in the same jurisdiction as such Foreign Subsidiary;
 
(d)           (i) all Indebtedness of the Borrower or any of its Subsidiaries
that is owing to any Loan Party (or any Person required to become a Loan Party)
shall be evidenced by the Intercompany Note, which Intercompany Note shall be
required to be pledged to the Administrative Agent pursuant to the Collateral
Agreement, and (ii) except with respect to intercompany Indebtedness, as
promptly as practicable, and in any event within 30 days after the Closing Date,
all Indebtedness for borrowed money in a principal amount in excess of
$2,000,000 (individually) or $5,000,000 (in the aggregate) that is owing to any
Loan Party (or any Person required to become a Loan Party) shall be evidenced by
a promissory note and shall have been pledged pursuant to a supplement to the
Collateral Agreement substantially in the form specified therein or in a form
otherwise reasonably acceptable to the Administrative Agent, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;
 
(e)           all documents and instruments, including Uniform Commercial Code
financing statements, required by Requirements of Law or reasonably requested by
the Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement”,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and
 
(f)           the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner or lessee of such Mortgaged Property, (ii) a policy or policies
of title insurance issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid and enforceable first Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted under Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
 


 
8

--------------------------------------------------------------------------------

 


and to the extent applicable in the relevant jurisdiction, (iii) if any
Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, evidence of such flood
insurance as may be required under applicable law, including Regulation H of the
Board of Governors, and (iv) such existing surveys, existing abstracts and
existing appraisals and such legal opinions, in each case, as the Administrative
Agent may reasonably request with respect to any such Mortgage or Mortgaged
Property.
 
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, as to which the
Administrative Agent and the Borrower reasonably agree that the cost of creating
or perfecting such pledges or security interests in such assets, or obtaining
such title insurance, legal opinions or other deliverables in respect of such
assets, or providing such Guarantees (taking into account any adverse tax
consequences to the Borrower and the Subsidiaries (including the imposition of
withholding or other material taxes)), shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (b) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents as in effect on the Closing Date and, to the extent
appropriate in the applicable jurisdiction, as reasonably agreed between the
Administrative Agent and the Borrower, (c) in no event shall control agreements
or other control or similar arrangements be required with respect to deposit
accounts, securities accounts or commodities accounts, (d) in no event shall the
delivery of landlord lien waivers, estoppels, collateral access letters or any
similar agreement or document be required, (e) in no event shall the Collateral
include any Excluded Assets, (f) except for the requirement to deliver Foreign
Pledge Agreements pursuant to paragraph (b) of this definition and the
requirement to deliver Foreign Security Agreements pursuant to paragraph (c) of
this definition, in no event shall the Borrower or any Subsidiary be required to
deliver any documents or take any perfection steps required or governed by the
laws of any non-U.S. jurisdiction, including the delivery of non-U.S. law pledge
or charge agreements, non-U.S. law agreements or filings with respect to
Intellectual Property or non-U.S. law security assignments or other non-U.S.
agreements or filings, and (g) no Mortgages shall be required with respect to
leasehold interests in real property (except as otherwise set forth below with
respect to the DC Leasehold).  The Administrative Agent may, without the consent
of any Lender, grant extensions of time for the creation and perfection of
security interests in or the obtaining of title insurance, legal opinions or
other deliverables with respect to particular assets or the provision of any
Guarantee by any Subsidiary (including extensions beyond the Closing Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Closing Date) where it and the Borrower reasonably agree that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.  Without limiting the foregoing, (1) no Mortgages shall be required
to be delivered on the Closing Date, provided that a Mortgage in respect of each
Mortgaged Property set forth
 


 
9

--------------------------------------------------------------------------------

 


on Schedule 5.13 shall be delivered by the date specified on such Schedule 5.13
(or such later date as the Administrative Agent may reasonably agree), (2) no
Mortgage shall be required to be delivered in respect of the DC Leasehold,
provided that the Borrower shall use commercially reasonable efforts (which
efforts shall not require the Borrower to pay a fee) to cause the Administrative
Agent to obtain a leasehold mortgage for the DC Leasehold, and (3) no perfection
actions shall be required with respect to (A) motor vehicles and other assets
subject to certificates of title or ownership, (B) letter of credit rights with
a value (individually) of less than $2,000,000 (except that if such letter of
credit right is a “supporting obligation” (as defined in the Uniform Commercial
Code), no perfection actions, other than the filing of a financing statement
under the Uniform Commercial Code, shall be required) or (C) commercial tort
claims with a value (individually) of less than $2,000,000.
 
“Commitment” means a Revolving Commitment, an Initial Term Commitment, an
Incremental Term Commitment of any Series, an Extended Revolving Commitment or
any combination thereof (as the context requires).
 
“Commitment Letter” means the Commitment Letter dated April 27, 2011, among the
Borrower, JPMorgan Chase Bank, N.A., and J.P. Morgan Securities LLC.
 
“Commitment Termination Time” means 11:59 p.m., New York City time, on April 30,
2012, or, if the Marketing Period has commenced but not concluded by that date,
such later date which is two Business Days after the final day of the Marketing
Period.
 
“Company” means Loopnet, Inc., a Delaware corporation
 
“Company Material Adverse Effect” means, with respect to any Person, (a) a
material adverse effect on the financial condition, business, assets or results
of operations of such Person and its Subsidiaries, taken as a whole, excluding
any effect resulting from (i) changes in GAAP or changes in the regulatory
accounting requirements applicable to any industry in which such Person and its
Subsidiaries operate that are proposed, approved or enacted on or after the date
of the Merger Agreement, (ii) changes in the financial or securities markets or
general economic or political conditions in the United States, (iii) changes
(including changes of Applicable Law) or conditions generally affecting the
industry in which such Person and its Subsidiaries operate and not specifically
relating to such Person and its Subsidiaries, taken as a whole, (iv) acts of
war, sabotage or terrorism or natural disasters occurring after April 27, 2011,
(v) any loss or adverse change in the relationship of such Person or any of its
Subsidiaries with its employees, customers, partners or suppliers arising out of
the announcement, pendency or consummation of the transactions contemplated by
the Merger Agreement, (vi) in and of itself, any failure by such Person and its
Subsidiaries to meet any internal or published budgets, projections, forecasts
or predictions of financial performance for any period ending after April 27,
2011 (it being agreed that the underlying facts and circumstances giving rise to
such failure may be taken into account in determining whether a Company Material
Adverse Effect has occurred), (vii) any action taken by such Person or any of
its
 


 
10

--------------------------------------------------------------------------------

 


Subsidiaries that is specifically required pursuant to the Merger Agreement or
(viii) any action, suit, investigation or proceeding made, brought or threatened
by any holder of securities of such Person, on the holder’s own behalf or on
behalf of the Person on a derivative basis (other than any actions, suits,
investigations or proceedings made, brought or threatened by any of the Person’s
officers or directors), arising out of or related to the Merger Agreement or any
of the transactions contemplated hereby, including the Merger, in the case of
clauses (i), (ii), (iii) and (iv), other than to the extent such changes,
effects, events, circumstances or occurrences disproportionately impact such
Person and its Subsidiaries relative to other companies in its industry; or (b)
a material impairment of or delay in the ability of such Person to consummate
the transactions contemplated by the Merger Agreement; provided that, for
purposes of this definition of “Company Material Adverse Effect” and the
definitions of the other defined terms used in this definition only, the
following terms have the following meanings: (A) “Applicable Law” means, with
respect to any Person, any federal, state or local law (statutory, common or
otherwise), constitution, treaty, convention, ordinance, code rule, regulation,
order, injunction, judgment, decree, ruling or other similar requirement
enacted, adopted, promulgated or applied by a Governmental Authority that is
binding upon or applicable to such Person, as amended unless expressly specified
otherwise, (B) “Delaware Law” means the General Corporation Law of the State of
Delaware, (C) “GAAP” means generally accepted accounting principles in the
United States, (D) “Governmental Authority” means any transnational, domestic or
foreign federal, state or local governmental, regulatory or administrative
authority, department, court, agency or official, including any political
subdivision thereof, (E) “Merger” means the merger of MergerCo with and into the
Company in accordance with Delaware Law, whereupon the separate existence of
MergerCo shall cease, and the Company shall be the surviving corporation, (F)
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof and
(G) “Subsidiary” means, with respect to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at any time directly or indirectly owned by such Person.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit E or any other form approved by the Administrative Agent (acting
reasonably).
 
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, (ii)
any cash payments made during such period in respect of obligations referred to
in clause (b)(ii) and (b)(iv) below that were amortized or accrued in a previous
period and (iii) any cash commissions and other cash fees and cash charges owed
with respect to letters of credit and bankers’ acceptance financing and net
payments, if any, made (less net payments, if any, received) pursuant to
obligations under Hedging Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate
 


 
11

--------------------------------------------------------------------------------

 


to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary), minus (b) the sum of
(i) to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to amortization or write-off of financing
costs paid in a previous period, (ii) to the extent included in such
consolidated interest expense for such period, all non-cash interest expense,
including amounts attributable to amortization of debt issuance costs,
commissions, fees and expenses, debt discounts, original issue discount or
accrued interest payable in kind for such period or any other amounts of
non-cash interest (including as a result of the effects of purchase accounting),
(iii) interest income of the Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (iv) amounts
constituting accretion or accrual of discounted liabilities during such period
and (v) non-cash interest expense attributable to the movement of the
mark-to-market valuation of Hedging Obligations or other derivative instruments
pursuant to Accounting Standards Codification 815.  For purposes of determining
the Debt Service Coverage Ratio for (A) the Test Period ending on the last day
of the first full fiscal quarter commencing after the Closing Date, (B) the Test
Period ending on the last day of the second full fiscal quarter commencing after
the Closing Date and (C) the Test Period ending on the last day of the third
full fiscal quarter commencing after the Closing Date, Consolidated Cash
Interest Expense shall be deemed to be equal to (a) the Consolidated Cash
Interest Expense for the first full fiscal quarter commencing after the Closing
Date, multiplied by 4, (b) the Consolidated Cash Interest Expense for the first
two consecutive full fiscal quarters commencing after the Closing Date,
multiplied by 2, and (c) the Consolidated Cash Interest Expense for the first
three consecutive full fiscal quarters commencing after the Closing Date,
multiplied by 4/3, respectively.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
 
(a)           without duplication and to the extent deducted (and not added
back) in determining such Consolidated Net Income, the sum of
 
(i)           consolidated interest expense for such period (including imputed
interest expense in respect of Capital Lease Obligations);
 
(ii)           provision for taxes based on income, profits or losses, including
federal, foreign and state income and similar taxes (including foreign
withholding taxes), paid or accrued during such period;
 
(iii)           all amounts attributable to depreciation and amortization for
such period (excluding amortization expense attributable to a prepaid cash item
that was paid in a prior period, but including amortization of deferred
financing fees and costs and amortization of intangibles);
 
(iv)           (A) any unusual or non-recurring charges for such period in an
amount not to exceed $2,000,000 in any Test Period and (B) any extraordinary
charges for such period, determined on a consolidated basis in accordance with
GAAP;
 
 
12

--------------------------------------------------------------------------------

 
 
(v)           any Non-Cash Charges for such period;
 
(vi)           any losses attributable to early extinguishment of Indebtedness
or obligations under any Hedging Agreement;
 
(vii)           one-time out-of-pocket costs and expenses relating to the
Transactions, including, without limitation, legal and advisory fees (if
incurred within 180 days following the Closing Date);
 
(viii)           losses incurred as a result of dispositions of auction rate
securities;
 
(ix)           losses incurred as a result of Dispositions, closures, disposals
or abandonments (including the disposition or closure of the facility of the
Borrower in White Marsh, Maryland) other than Dispositions, closures, disposals
or abandonments in the ordinary course of business;
 
(x)           Pro Forma Adjustments; provided that the addbacks pursuant to this
clause for such Pro Forma Adjustments in connection with the Merger shall not
exceed $14,000,000 in the aggregate for all periods; and
 
(xi)           acquisition-related costs, restructuring charges, accruals or
reserves and related costs (including, without duplication of amounts added back
pursuant to clause (vii) above, costs incurred to achieve cost savings and
synergies relating to the Transactions), costs related to the acquisition and
transition of the Borrower’s corporate headquarters and settlements and
impairments incurred outside the ordinary course of the Borrower’s normal
business operations, which, in the case of the items described in this clause
(xi), shall not in the aggregate exceed, in any Test Period, $15,000,000;
 
provided that any cash payment made with respect to any Non-Cash Charges added
back in computing Consolidated EBITDA for any prior period pursuant to clause
(a)(v) above (or that would have been added back had this Agreement been in
effect during such prior period) shall be subtracted in computing Consolidated
EBITDA for the period in which such cash payment is made; and minus
 
(b)           without duplication and to the extent included (and not deducted)
in determining such Consolidated Net Income, the sum of:
 
(i)           any interest income for such period, determined on a consolidated
basis in accordance with GAAP;
 
(ii)           any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP;
 


 
13

--------------------------------------------------------------------------------

 


(iii)           any gains attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement;
 
(iv)           non-cash income in excess of $500,000 for any Test Period (other
than non-cash income of up to $2,000,000 in any Test Period resulting from the
sale of the Borrower’s corporate headquarters in Washington, D.C., which shall
not be required to be deducted);
 
(v)           gains as a result of dispositions of auction rate securities; and
 
(vi)           gains as a result of Dispositions, closures, disposals or
abandonments (including, without limitation, the disposition or closure of the
facility of the Borrower in White Marsh, Maryland) other than Dispositions,
closures, disposals or abandonments in the ordinary course of business;
 
provided, that any cash receipt (or any netting arrangements resulting in
reduced cash expenses) with respect to any non-cash income deducted in computing
Consolidated EBITDA for any prior period pursuant to clause (b)(iv) above (or
that would have been deducted in computing Consolidated EBITDA had this
Agreement been in effect during such prior period) shall be added in computing
Consolidated EBITDA for the period in which such cash is received (or netting
arrangement becomes effective);
 
provided, further that, to the extent included in Consolidated Net Income,
Consolidated EBITDA for any period shall be calculated so as to exclude (without
duplication of any adjustment referred to above) the effect of:
 
(A) the cumulative effect of any changes in GAAP or accounting principles
applied by management during such period;
 
(B) any gains or losses on currency derivatives and any currency transaction and
translation and gains or losses that arise upon consolidation or upon
remeasurement of Indebtedness;
 
(C) any gains or losses attributable to the mark-to-market movement in the
valuation of Hedging Obligations or other derivative instruments pursuant to
Accounting Standards Codification 815; and
 
(D) purchase accounting adjustments (including, without limitation, reductions
in revenues attributable to the difference between the amount of the Company’s
deferred revenues upon acquisition and the fair value of such deferred revenues
determined under purchase accounting (which revenues will be recognized
according to the Company amortization schedule, in the case of the Transactions,
provided to the Lenders prior to the Effective Date));
 
provided, further, that Consolidated EBITDA for any period shall be calculated
so as to include (without duplication of any adjustment referred to above or
made pursuant to Section 1.04, if applicable) the Acquired EBITDA of any Person,
property, business or
 


 
14

--------------------------------------------------------------------------------

 


asset acquired by the Borrower or any Subsidiary during such period in the
Merger or in a Material Acquisition to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or asset to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Effective Date, and not subsequently so
disposed of, an “Acquired Entity or Business”) for the entire period (including
the portion thereof occurring prior to such acquisition) determined on a
historical Pro Forma Basis; and
 
provided, further, that Consolidated EBITDA for any period shall be calculated
so as to exclude (without duplication of any adjustment referred to above or
made pursuant to Section 1.04, if applicable) the Disposed EBITDA of any Person,
property, business or asset sold, transferred or otherwise disposed of or closed
by the Borrower or any Subsidiary during such period in a Material Disposition
(each such Person, property, business or asset so sold, transferred or otherwise
disposed of or closed, including pursuant to a transaction consummated prior to
the Effective Date, a “Sold Entity or Business”) for the entire period
(including the portion thereof occurring prior to such sale, transfer,
disposition or closure) determined on a historical Pro Forma Basis.
 
“Consolidated Net Income” means, for any period, the net income or loss
attributable to the Borrower and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) (i) any gains or losses for such period of any Person that
is accounted for by the equity method of accounting and (ii) the income of any
Person (other than the Borrower) that is not a consolidated Subsidiary, in each
case, except that Consolidated Net Income of the Borrower shall be increased by
the amount (not in excess of such excluded gains or income of such Person) of
cash dividends or cash distributions or other payments that are actually paid by
such Person in cash or Permitted Investments (or other property to the extent
converted into cash or Permitted Investments) to the Borrower or, subject to
clause (b) below, any other consolidated Subsidiary during such period, and (b)
the income of any consolidated Subsidiary (other than the Borrower or any
Subsidiary Loan Party) to the extent that, on the date of determination, the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary is not permitted by the operation of the terms of the organizational
documents or similar shareholder or joint venture agreement  of such Subsidiary,
unless such restriction with respect to the payment of cash dividends and other
similar cash distributions has been legally and effectively waived.
 
“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but without giving effect to any election to value any Indebtedness at “fair
value”, as described in Section 1.04(a), or any other accounting principle that
results in the amount of any such Indebtedness (other than zero coupon
Indebtedness) as reflected on such balance sheet to be below the stated
principal amount of such Indebtedness).
 


 
15

--------------------------------------------------------------------------------

 


“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Borrower on the Effective Date, (b) who, as at
such date, has been a member of such board of directors for at least the 12
preceding months, or (c) who has been nominated to be a member of such board of
directors by a majority of the other Continuing Directors then in office, in
each case other than any person whose initial nomination or appointment occurred
as a result of an actual or threatened solicitation of proxies or consents for
the election or removal of one or more directors on the board of directors of
the Borrower (other than any such solicitation made by such board of directors).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.
 
“Corrective Extension Amendment” has the meaning set forth in Section 2.22(e).
 
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.
 
“Cumulative Borrower’s ECF Share” means, as of any date of determination, for
each fiscal year (commencing with the fiscal year ending December 31, 2012) for
which a Compliance Certificate has been delivered on or prior to such day in
connection with the delivery of annual financial statements pursuant to Section
5.01(a), the sum of the amounts shown in such Compliance Certificates as the
amounts of Excess Cash Flow for the fiscal years covered by such Compliance
Certificates (which amount for any fiscal year may not be less than zero), less
in each case the amount of such Excess Cash Flow required to be applied to
prepay Term Loans pursuant to Section 2.11(d), including, without duplication,
the amount of such prepayments that would have been required if there had been
no deductions pursuant to clause (ii) of Section 2.11(d).
 
“DC Leasehold” means the Borrower’s leased property at 1331 L Street, NW,
Washington, DC 20005.
 
“Debt Service Coverage Ratio” means, for any Test Period, the ratio of (a) the
sum of (i) Consolidated EBITDA for such Test Period minus (ii) cash taxes
actually paid by the Borrower and its Subsidiaries during such Test Period to
(b) the sum of (i) the current portion of Long-Term Indebtedness of the Borrower
and its Subsidiaries (determined on a consolidated basis in accordance with
GAAP) outstanding as of the first day of such Test Period plus (ii) Consolidated
Cash Interest Expense for such Test Period.
 
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
 


 
16

--------------------------------------------------------------------------------

 


“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement, to the
effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the Borrower
or a Credit Party made in good faith to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Borrower’s or such Credit Party’s (as applicable) receipt of
such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
 
“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.
 
“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Subsidiaries in
the definition of the term “Consolidated EBITDA” were references to such Sold
Entity or Business and its subsidiaries), all as determined on a consolidated
basis for such Sold Entity or Business.
 
“Disposition” has the meaning set forth in Section 6.05.
 
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that requires the payment of any dividend (other than
dividends payable solely in Qualified Equity Interests) or that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:
 
(a)           matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
 


 
17

--------------------------------------------------------------------------------

 


(b)           is convertible or exchangeable, either mandatorily or at the
option of the holder thereof, for Indebtedness or Equity Interests (other than
solely for Equity Interests in such Person that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests); or
 
(c)           is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
the Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;
 
in each case, on or prior to the date 91 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Effective Date, the Effective Date);
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale”, “casualty/condemnation” or a
“change of control” (or similar event, however denominated) shall not constitute
a Disqualified Equity Interest if any such requirement is subject to the prior
or concurrent repayment in full of all the Loans and all other Loan Document
Obligations (other than contingent or indemnification obligations not then due)
that are accrued and payable, the cancellation or expiration of all Letters of
Credit and the termination or expiration of the Commitments and (ii) an Equity
Interest in any Person that is issued to any employee or to any plan for the
benefit of employees or by any such plan to such employees shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
 
“Disqualified Lender” means each bank, financial institution or other
institutional lender or investor, and each Person who is a competitor of the
Borrower, the Company or the Borrower’s or the Company’s respective
subsidiaries, in each case that has been separately identified in writing by the
Borrower to the Administrative Agent prior to the date of the Supplemental
Letter.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Disqualified Lender or, except to the extent permitted under Section
2.23, the Borrower, any Subsidiary or any other Affiliate of the Borrower.
 


 
18

--------------------------------------------------------------------------------

 


“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by any Governmental Authority
and relating in any way to the environment, to preservation or reclamation of
natural resources, to the management, Release or threatened Release of any
Hazardous Material or to the extent related to human exposure to Hazardous
Materials, health or safety matters.
 
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) human exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan or (h) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any
 


 
19

--------------------------------------------------------------------------------

 


Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status, within the meaning of Section 305 of ERISA or Section 432 of
the Code.
 
“Escrow Account” has the meaning set forth in the Escrow Agreement.

 
“Escrow Agent” means J.P. Morgan Chase Bank, N.A., in its capacity as escrow
agent under the Escrow Agreement.

 
“Escrow Agreement” means the Escrow Agreement to be entered into pursuant to
Section 2.24(a), if applicable, among the Borrower, the Administrative Agent and
the Escrow Agent, substantially in the form of Exhibit K hereto.

 
“Escrow Collateral” has the meaning set forth in Section 2.24(f).

 
“Escrow Funding” has the meaning set forth in Section 2.24(a).

 
“Escrow Funding Date” has the meaning set forth in Section 2.24(a).

 
“Escrow Release Repayment” has the meaning set forth in Section 2.24(e).

 
“Escrow Repayment Date” has the meaning set forth in Section 2.24(e).

 
“Escrow Request” means a request by the Borrower for the Escrow Funding in
accordance with Section 2.24(a), substantially in the form of Exhibit M or any
other form approved by the Administrative Agent (acting reasonably).

 
“Escrow Unwind Confirmation” has the meaning set forth in Section 2.24(e).

 
“Escrowed Funds” has the meaning set forth in Section 2.24(a).

 
“Escrowed Revolving Proceeds” has the meaning set forth in Section 2.24(a).
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning set forth in Article VII.
 
“Excess Cash Flow” means, for any fiscal year, an amount equal to:
 
(a)           the sum, without duplication, of:


 
20

--------------------------------------------------------------------------------

 
 
(i)  Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events;
 
(ii) depreciation, amortization and other noncash charges or losses (including
deferred income taxes) deducted in determining Consolidated Net Income for such
fiscal year;
 
(iii) the sum of (x) the amount, if any, by which Net Working Capital decreased
during such fiscal year and (y) the net amount, if any, by which the
consolidated deferred revenues of the Borrower and its consolidated Subsidiaries
increased during such fiscal year; and
 
(iv) income tax expense to the extent deducted in determining Consolidated Net
Income for such fiscal year;
 
minus
 
(b) the sum, without duplication, of:
 
(i) the amount of all non-cash gains included in arriving at such Consolidated
Net Income;
 
(ii) noncash items of income attributable to the sale and leaseback of the
Borrower’s headquarters building or that represent the reversal of any accrual
made in a prior period for anticipated cash charges and noncash gains, in each
case included in determining Consolidated Net Income for such fiscal year;
 
(iii) the sum of (x) the amount, if any, by which Net Working Capital increased
during such fiscal year and (y) the net amount, if any, by which the
consolidated deferred revenues of the Borrower and its consolidated Subsidiaries
decreased during such fiscal year;
 
            (iv) the sum of, in each case except to the extent financed with
Excluded Sources or constituting cash expenditures representing Contract
Consideration in respect of which amounts were deducted under clause (v) below
in calculating Excess Cash Flow in respect of the prior fiscal year, (w) the
aggregate amount of Capital Expenditures by the Borrower and its consolidated
Subsidiaries made in cash during such fiscal year, (x) the aggregate amount of
cash consideration paid during such fiscal year by the Borrower and its
Subsidiaries to make Permitted Acquisitions and other Investments (other than
Investments in cash, Permitted Investments or the Borrower or any of its
Subsidiaries) made in reliance on (A) Section 6.04(r) to the extent made in
reliance on clause (a)(i) of the definition of “Available Amount” or (B) Section
6.04(p), (y) to the extent not deducted in arriving at net income or loss or
pursuant to the other clauses of this definition, the amount of Restricted
Payments paid to Persons other than the Borrower or any Subsidiaries during such
period pursuant to Section 6.08, other than Restricted Payments made in reliance
on Section 6.08(a)(viii) (except to the extent in reliance on clause (a)(i) of
the definition of “Available Amount”) and (z)
 

 
21

--------------------------------------------------------------------------------

 


payments in cash made by the Borrower and its consolidated Subsidiaries with
respect to any noncash charges added back pursuant to clause (a)(ii) above in
computing Excess Cash Flow for any prior fiscal year;
 
(v) without duplication of amounts deducted from Excess Cash Flow in prior
periods and except to the extent financed with Excluded Sources, the aggregate
consideration required to be paid in cash by the Borrower or any Subsidiary
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such fiscal year relating to Permitted Acquisitions, other
permitted Investments or Capital Expenditures to be consummated or made during
the period of 90 days following the end of such fiscal year, as and to the
extent specified by the Borrower in the notice provided to the Administrative
Agent in respect of the prepayment in respect of Excess Cash Flow for such
fiscal year under Section 2.11(g);
 
(vi) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and its consolidated Subsidiaries during such fiscal year
(including the principal component of payments in respect of Capital Lease
Obligations), excluding (A) Indebtedness in respect of Revolving Loans and
Letters of Credit or other revolving extensions of credit (except to the extent
that any repayment or prepayment of such Indebtedness is accompanied by a
permanent reduction in related commitments), (B) Term Loans prepaid pursuant to
Section 2.11(a), 2.11(c), 2.11(d) or 2.11(e), (C) repayments or purchases of
Long-Term Indebtedness made in reliance on Section 6.08(b)(vi) to the extent
made in reliance on the Available Amount and (D) repayments or prepayments of
Long-Term Indebtedness to the extent financed from Excluded Sources; and
 
(vii) income taxes, including penalties and interest, paid in cash during such
fiscal year.
 
Notwithstanding any other provision of this Agreement, amounts used in
connection with acquiring Loans under Section 2.23 shall not reduce or be
credited against Excess Cash Flow.
 
“Exchange Act” means the United States Securities Exchange Act of 1934.
 
“Excluded Assets” means (a) any fee-owned real property with a fair market value
(calculated as of the date of acquisition or, in the case of any real property
owned on the Closing Date, as of the Closing Date) of less than $2,500,000
and  any leasehold interests in real property other than the DC Leasehold, (b)
any lease of property other than real property to the extent that a grant of a
security interest therein would violate or invalidate such lease and the consent
to the granting of such security interest cannot, after use of commercially
reasonable efforts by the Borrower (which efforts shall not require the Borrower
to pay any fee), be obtained, (c) any Excluded Equity Interests, (d) any asset
if, to the extent and for so long as the grant of a Lien thereon to secure the
Loan Document Obligations is effectively prohibited by any Requirements of Law,
(e)
 


 
22

--------------------------------------------------------------------------------

 


any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than the Borrower or a Loan Party) after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code
notwithstanding such prohibition, (f) any governmental licenses or state or
local franchises, charters and authorizations, if, to the extent, and for so
long as, the grant of a security interest in any such licenses, franchises
charters or authorizations would be prohibited or restricted by such license,
franchise, charter or authorization, (g) any trademark application filed in the
United States Patent and Trademark Office on the basis of an “intent-to-use”
such trademark, unless and until acceptable evidence of use of the trademark has
been filed with and accepted by the United States Patent and Trademark Office
pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. §§1051, et
seq.), if, to the extent, and for so long as, granting a security interest or
other lien in such trademark application prior to such filing could reasonably
be expected to adversely affect the enforceability or validity of such trademark
application and (h) in each case if the contract or other agreement pursuant to
which such Lien is granted or created (or the documentation providing for such
Indebtedness) effectively prohibits the creation of any other Lien on such
property, any property subject to a Lien permitted by clauses (iv), (v), (ix)
and (xx) of Section 6.02(a).
 
“Excluded Equity Interests” means (a) any Equity Interests that consist of
voting stock of a Subsidiary that is a CFC in excess of 65% of the outstanding
voting stock of such Subsidiary, (b) any Equity Interests if, to the extent, and
for so long as, the grant of a Lien thereon to secure the Loan Document
Obligations is effectively prohibited by any Requirements of Law; provided that
such Equity Interest shall cease to be an Excluded Equity Interest at such time
as such prohibition ceases to be in effect, (c) Equity Interests in any Person
other than wholly owned Subsidiaries to the extent and for so long as not
permitted by the terms of such Subsidiary’s Organizational Documents; provided
that such Equity Interest shall cease to be an Excluded Equity Interest at such
time as such prohibition ceases to be in effect, and (d) any Equity Interest if,
to the extent, and for so long as, the Administrative Agent and the Borrower
shall have agreed in writing to treat such Equity Interest as an Excluded Equity
Interest on account of the cost of pledging such Equity Interest hereunder
(taking into account any adverse tax consequences to the Borrower and the
Subsidiaries (including the imposition of withholding or other material taxes)),
being excessive in view of the benefits to be obtained by the Lenders therefrom.
 
“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness, Capital Lease Obligations or Synthetic Lease Obligations, (b) Net
Proceeds of any Disposition of assets made in reliance on Section 6.05(i) or (j)
and (c) proceeds of any issuance or sale of Equity Interests in the Borrower.
 
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of the Borrower, (b) any Subsidiary that is a CFC, (c) any Subsidiary
 


 
23

--------------------------------------------------------------------------------

 


that is prohibited by any Requirement of Law from guaranteeing the Loan Document
Obligations, (d) any Subsidiary that is prohibited by any contractual obligation
existing on the Effective Date (and, with respect to the Company or any
subsidiary of the Company, existing on the Closing Date (except for any
contractual obligation which was entered into by the Company or such subsidiary
of the Company in violation of the provisions of the Merger Agreement)) or on
the date such Subsidiary is acquired (but not entered into in contemplation of
the Transactions or such acquisition) from guaranteeing the Loan Document
Obligations, (e) any Subsidiary (other than an IP Subsidiary) (i) the aggregate
amount of total assets of which equal less than 2.5% of the consolidated total
assets of the Borrower (excluding the assets of the Foreign Subsidiaries) or
(ii) the aggregate amount of gross revenues of which equal less than 2.5% of the
consolidated gross revenues of the Borrower (excluding the gross revenues of the
Foreign Subsidiaries), in each case as of the end of or for each Test Period
during the term of this Agreement; provided that if at the end of or for any
Test Period during the term of this Agreement, the combined aggregate amount of
total assets or combined aggregate amount of gross revenues of all Subsidiaries
that under clauses (e)(i) and (e)(ii) above would constitute Excluded
Subsidiaries shall have exceeded 5% of the consolidated total assets of the
Borrower (excluding the assets of the Foreign Subsidiaries) or 5% of the
consolidated gross revenues of the Borrower (excluding the gross revenues of the
Foreign Subsidiaries), then one or more of such Excluded Subsidiaries shall for
all purposes of this Agreement be deemed to cease to be Excluded Subsidiaries in
descending order based on the amounts of their total assets or gross revenues,
as the case may be, until such excess shall have been eliminated; provided,
further, that, for purposes of this definition, the consolidated total assets
and consolidated gross revenues of the Borrower as of any date prior to, or for
any period that commenced prior to, the Closing Date shall be determined on a
pro forma basis to give effect to the Merger and the other Transactions to occur
on the Closing Date, and (f) any other Subsidiary excused from becoming a Loan
Party pursuant to the last paragraph of the definition of the term “Collateral
and Guarantee Requirement”; provided that any Subsidiary shall cease to be an
Excluded Subsidiary at such time as it is a wholly owned Subsidiary of the
Borrower and none of clauses (b) through (f) above apply to it.
 
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement or any other Loan Document, any of the following Taxes imposed on
or with respect to a Credit Party: (a) income or franchise Taxes imposed on (or
measured by) net income by the United States of America or by the jurisdiction
under the laws of which such Credit Party is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar Taxes imposed by any other jurisdiction referred to in
clause (a) above and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes (x) resulting from any law in effect (including FATCA) on the
date such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such
 


 
24

--------------------------------------------------------------------------------

 


withholding Taxes pursuant to Section 2.17(a) or (y) that are attributable to
such Foreign Lender’s failure to comply with Section 2.17(f).
 
“Existing Class” shall mean an Existing Term Loan Class or Existing Revolving
Class, as applicable.
 
“Existing Revolving Class” has the meaning as set forth in Section 2.22(a)(ii).
 
“Existing Revolving Commitment” has the meaning as set forth in
Section 2.22(a)(ii).
 
“Existing Revolving Loans” has the meaning as set forth in Section 2.22(a)(ii).
 
“Existing Term Loan Class” has the meaning as set forth in Section 2.22(a)(i).
 
“Extended Revolving Class” has the meaning as set forth in Section 2.22(a)(ii).
 
“Extended Revolving Commitments” has the meaning as set forth in
Section 2.22(a)(ii).
 
“Extended Revolving Loans” has the meaning as set forth in Section 2.22(a)(ii).
 
“Extended Term Loans” has the meaning as set forth in Section 2.22(a)(i).
 
“Extending Lender” has the meaning as set forth in Section 2.22(b).
 
“Extension Amendment” has the meaning as set forth in Section 2.22(c).
 
“Extension Election” has the meaning as set forth in Section 2.22(b).
 
“Extension Request” shall mean Term Loan Extension Requests and Revolving
Extension Requests.
 
“Extension Series” shall mean all Extended Term Loans, Extended Revolving Loans
and Extended Revolving Commitments that are established pursuant to the same
Extension Amendment (or any subsequent Extension Amendment to the extent such
Extension Amendment expressly provides that the Extended Term Loans, Extended
Revolving Loans or Extended Revolving Commitments, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(including any amended or successor version thereof that is substantially
 


 
25

--------------------------------------------------------------------------------

 


comparable and not materially more onerous to comply with), and any regulations
or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means the Fee Letter dated April 27, 2011, among the Borrower,
JPMorgan Chase Bank, N.A., and J.P. Morgan Securities LLC.
 
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
 
“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the Escrow Funding (if applicable), the use of the proceeds of the Loans
and the issuance of Letters of Credit hereunder.
 
“Foreign Lender” means any Lender that is not a U.S. Person.
 
“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Obligations, governed by
the law of the jurisdiction of organization of such Foreign Subsidiary and in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower.
 
“Foreign Security Agreement” means a pledge, charge or other security agreement
granting a Lien on assets of a Foreign Subsidiary to secure the Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
 


 
26

--------------------------------------------------------------------------------

 


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services primarily for the purpose of assuring the
owner of such Indebtedness or other obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term “Guarantee” shall not
include reasonable and customary indemnity obligations in effect on the
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted under the Loan Documents (other than with respect to
Indebtedness), or endorsements of instruments for collection or deposit in the
ordinary course of business.  The amount, as of any date of determination, of
any Guarantee shall be the principal amount outstanding on such date of
Indebtedness or other obligation guaranteed thereby (or, in the case of (i) any
Guarantee the terms of which limit the monetary exposure of the guarantor, the
maximum monetary exposure or (ii) any Guarantee of an obligation that does not
have a principal amount, the maximum reasonably anticipated liability, in each
case, as of such date of the guarantor under such Guarantee (as determined, in
the case of clause (i), pursuant to such terms or, in the case of clause (ii),
in good faith by the Borrower)).
 
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes that are regulated pursuant to any Environmental Law.
 
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers,
 


 
27

--------------------------------------------------------------------------------

 


employees or consultants of the Borrower or the Subsidiaries shall be a Hedging
Agreement.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.
 
“HSR Disposition” has the meaning set forth in the definition of Prepayment
Event.
 
“Increased Alternate Base Rate” has the meaning set forth in Section 2.24(c).
 
“Incremental Facility Agreement” means an Incremental Facility Agreement among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series or Incremental Revolving
Commitment Increases and effecting such other amendments hereto and to the other
Loan Documents as are contemplated by Section 2.21.
 
“Incremental Lender” means any Lender providing an Incremental Revolving
Commitment Increase or an Incremental Term Lender.
 
“Incremental Revolving Commitment Increase”  has the meaning set forth in
Section 2.21(a).
 
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.
 
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
 
“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Borrower in accordance with the provisions of Section 2.21.
 
“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments in
respect of non-competition agreements or other arrangements representing
acquisition consideration, in each case
 


 
28

--------------------------------------------------------------------------------

 


entered into in connection with an acquisition, but excluding (i) current
accounts payable and trade payables incurred in the ordinary course of business,
(ii) deferred compensation payable to directors, officers or employees of the
Borrower or any Subsidiary and (iii) any purchase price adjustment or earnout
incurred in connection with an acquisition, until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, (e) all
Capital Lease Obligations and Synthetic Lease Obligations of such Person,
(f) the maximum aggregate amount of all letters of credit and letters of
guaranty in respect of which such Person is an account party (in each case after
giving effect to any prior reductions or drawings which may have been
reimbursed), (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person, and
(j) all Guarantees by such Person of Indebtedness of others.  The Indebtedness
of any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  The amount of
Indebtedness of any Person for purposes of clause (i) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.
 
“Indemnified Institution” has the meaning set forth in Section 9.03(b).
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.
 
“Indemnitee” has the meaning set forth in Section 9.03(b).
 
“Initial Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan on the Closing Date (or, if the
Escrow Funding Date is to occur on the Escrow Funding Date in accordance with
Section 2.24(a), to fund a Term Loan on the Escrow Funding Date), expressed as
an amount representing the maximum principal amount of the Initial Term Loan to
be made by such Lender, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Initial Term Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Initial Term Commitment, as
 


 
29

--------------------------------------------------------------------------------

 


applicable.  The initial aggregate amount of the Lenders’ Initial Term
Commitments is $175,000,000.
 
“Initial Term Lender” means a Lender with an Initial Term Commitment or an
outstanding Initial Term Loan.
 
“Initial Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.
 
“Initial Term Maturity Date” means the date that is five years after the Closing
Date.
 
“Intellectual Property” has the meaning set forth in the Collateral Agreement.
 
“Intercompany Note” means the Subordinated Intercompany Note, dated as of the
Closing Date, substantially in the form of Exhibit F hereto (or any other form
approved by the Administrative Agent (acting reasonably)) and executed by the
Borrower and each other Subsidiary of the Borrower.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, which shall be, in the case of any such written request,
substantially in the form of Exhibit H or any other form approved by the
Administrative Agent (acting reasonably).
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.
 
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent made available by all Lenders of the Class
participating therein, nine or twelve months thereafter), as the Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such
 


 
30

--------------------------------------------------------------------------------

 


Borrowing.  Notwithstanding the foregoing, the Interest Period with respect to
the Term Loans and Revolving Loans comprising the Escrow Funding, if applicable,
which the Borrower has elected to be funded as Eurocurrency Loans pursuant to
the Escrow Request shall be the period commencing on the Escrow Funding Date and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the Borrower may elect in the Escrow
Request; provided that the date on which such Interest Period ends shall in any
event be on or after the Unwind Date.
 
“Investment” means, as to any Person, any investment by such Person, whether by
means of (a) the purchase or other acquisition of Equity Interests or debt or
other securities of another Person, (b) a loan (other than the extension of
trade credit in the ordinary course of business), advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of (i) all or substantially all of the property and
assets or business of another Person or (ii) assets constituting a business
unit, line of business, product line or division of such Person.  The amount, as
of any date of determination, of (i) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing a payment or
prepayment of in respect of principal of such Investment, but without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (ii) any Investment in the form of a Guarantee shall be equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by the Borrower, (iii) any Investment in the form of
a transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair market value (as determined in good faith by the Borrower) of
such Equity Interests or other property as of the time of the transfer, minus
any payments actually received by such investor representing a return of capital
of such Investment, but without any other adjustment for increases or decreases
in value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (iv) any Investment (other
than any Investment referred to in clause (i), (ii) or (iii) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), minus the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment.  For purposes of Section
6.04, if an Investment involves the acquisition of more than one Person, the
amount of such Investment shall be allocated among the acquired Persons in
accordance with GAAP; provided that pending the final determination of the
amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by the Borrower.
 


 
31

--------------------------------------------------------------------------------

 


“IP Security Agreements” has the meaning set forth in the Collateral Agreement.
 
“IP Subsidiary” means any Subsidiary that at any time owns (a) any confidential
proprietary database, any rights thereto or any Intellectual Property required
for the operation or exploitation of any confidential proprietary database or
(b) any other Intellectual Property or rights to Intellectual Property that are
material to the business or operations of the Borrower and the Subsidiaries,
taken as a whole.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., and (b) each Revolving
Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.05(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.05(k)), each in its capacity as an issuer of
Letters of Credit hereunder.  Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.05 with respect to such Letters of Credit).
 
“Junior Financing” means any Indebtedness that (a) is subordinated in right of
payment to the Loan Document Obligations or (b) is secured by a Lien on
Collateral that is junior to the Lien of the Security Documents on such
Collateral.
 
“Junior Lien Intercreditor Agreement” means an Intercreditor Agreement
substantially in the form of Exhibit G-2 or otherwise reasonably acceptable to
the Administrative Agent.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
 


 
32

--------------------------------------------------------------------------------

 


“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.
 
“Letter of Credit Request” means a request by the Borrower for the issuance,
amendment, renewal or extension of a Letter of Credit in accordance with Section
2.05, which shall be substantially in the form of Exhibit C-2 or any other form
approved by the Administrative Agent (acting reasonably).
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or Synthetic Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.  In no event
shall an operating lease be deemed to be a Lien.
 
“Loan Documents” means this Agreement, any Incremental Facility Agreement, any
Extension Agreement, any Section 2.22 Additional Amendment, the Escrow
Agreement, the Collateral Agreement, the other Security Documents, any Pari
Passu Intercreditor Agreement, any Junior Lien Intercreditor Agreement, any
agreement designating an additional Issuing Bank as contemplated by Section
2.05(j) and, except for purposes of Section 9.02, any promissory notes delivered
pursuant to Section 2.09(c).
 
“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.
 
“Loan Parties” means the Borrower and each Subsidiary Loan Party.
 


 
33

--------------------------------------------------------------------------------

 


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Long-Term Indebtedness” means any Indebtedness that constitutes (or, when
incurred, constituted) a long-term liability of the Borrower and its
Subsidiaries on a consolidated basis, determined in accordance with GAAP.
 
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposures and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time.
 
“Marketing Period” has the meaning set forth in the Merger Agreement.
 
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or the assets constituting a business unit,
division, product line or line of business of) any Person; provided that the
aggregate consideration therefor (including Indebtedness assumed in connection
therewith, all obligations in respect of deferred purchase price (including
obligations under any purchase price adjustment but excluding earnout or similar
payments) and all other consideration payable in connection therewith (including
payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $15,000,000.
 
“Material Adverse Effect” means an event or condition that has resulted, or
could reasonably be expected to result, in a material adverse effect on (a) the
business, assets, operations or financial condition of  the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their payment obligations under the
Loan Documents or (c) the rights and remedies of the Administrative Agent and
the Lenders under the Loan Documents.
 
“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Borrower or any Subsidiary or (b)
assets comprising all or substantially all the assets of (or the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $15,000,000.
 


 
34

--------------------------------------------------------------------------------

 


“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or Hedging Obligations, of any
one or more of the Borrower and the Subsidiaries in an aggregate principal
amount of $15,000,000 or more.  For purposes of determining Material
Indebtedness, the “principal amount” of any Hedging Obligation at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or such Subsidiary would be required to pay if the applicable
Hedging Agreement were terminated at such time.
 
“Maturity Date” means the Initial Term Maturity Date, any maturity date related
to any tranche of Incremental Term Loans, any maturity date related to any
Extension Series of Extended Term Loans or related to any Extension Series of
Extended Revolving Commitments or the Revolving Maturity Date, as the context
requires.
 
“Merger” means the merger of MergerCo with and into the Company in accordance
with the terms of the Merger Agreement, with the Company continuing as the
surviving corporation in such merger and becoming a wholly-owned Subsidiary of
the Borrower.
 
“Merger Agreement” means the Agreement and Plan of Merger dated as of April 27,
2011, among the Company, the Borrower and MergerCo, together with all definitive
schedules, exhibits and other agreements effecting the terms thereof or related
thereto.
 
“Merger Consideration” means the consideration to be paid to the existing option
holders and stockholders of the Company for their Equity Interests in the
Company in the form of cash and stock of the Borrower as provided in the Merger
Agreement.
 
“MergerCo” means Lonestar Acquisition Sub, Inc., a Delaware corporation and
wholly-owned Subsidiary.
 
“MNPI” means material information concerning the Borrower and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.
 
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations.  Each Mortgage shall be substantially in the
form of Exhibit I (with such changes thereto as may be necessary or appropriate
to account for local law matters) or otherwise in form and substance reasonably
satisfactory to the Administrative Agent.
 


 
35

--------------------------------------------------------------------------------

 


“Mortgaged Property” means each parcel of real property owned in fee by a Loan
Party, and the improvements thereto, and, subject to the limitations in the
definition of the term “Collateral and Guarantee Requirement”, the DC Leasehold.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but, in each
case, only as and when received, net of (b) the sum, without duplication, of (i)
all fees, commissions, issuance costs, discounts and out-of-pocket expenses
(including attorney’s fees, investment banking fees, survey costs, title
insurance premiums and search and recording charges, transfer taxes and deed or
mortgage recording taxes) paid in connection with such event by the Borrower and
the Subsidiaries, (ii) in the case of a Disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, (A) the amount of all payments required to be made by
the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset and (B) the pro rata
portion of net cash proceeds thereof (calculated without regard to this clause
(B)) attributable to minority interests and not available for distribution to or
for the account of the Borrower and the Subsidiaries as a result thereof and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
the Borrower and the Subsidiaries, and the amount of any reserves established by
the Borrower and the Subsidiaries in accordance with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities (other than any
earnout obligations) reasonably estimated to be payable and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the Borrower).  For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(iii) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities with respect to which such reserve
has been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.
 
“Net Working Capital” means, at any date of determination, (a) the consolidated
current assets of the Borrower and its consolidated Subsidiaries as of such date
(excluding cash and Permitted Investments) minus (b) the consolidated current
liabilities of the Borrower and its consolidated Subsidiaries as of such date
including deferred revenue but excluding, without duplication (i) the current
portion of Long-Term Indebtedness, (ii) all Revolving Loans and Letters of
Credit, to the extent otherwise included therein and (iii) the current portion
of interest; provided that, for purposes of calculating Excess Cash Flow,
increases or decreases in Net Working Capital shall be calculated without regard
to any changes in current assets or current liabilities as a result of (x) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and non-current or (y) the effects of purchase
accounting.  Net Working Capital at any date may be a positive or negative
number.  Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.


 
36

--------------------------------------------------------------------------------

 
 
“Non-Cash Charges” means any noncash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives to any
director, officer or employee of the Borrower or any Subsidiary (excluding, for
the avoidance of doubt, any cash payments of income taxes made for the benefit
of any such Person in consideration of the surrender of any portion of such
options, stock or other incentives upon the exercise or vesting thereof),
(c) any non-cash charges resulting from (i) the application of purchase
accounting or (ii) investments in minority interests in a Person, to the extent
that such investments are subject to the equity method of accounting; provided
that Non-Cash Charges shall not include additions to bad debt reserves or bad
debt expense and any noncash charge that results from the write-down or
write-off of accounts receivable and (d) the non-cash impact of accounting
changes or restatements.
 
“Non-Compliant Subsidiary” has the meaning set forth in the definition of the
term “Permitted Acquisition”.
 
“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.
 
“Obligations” has the meaning set forth in the Collateral Agreement.
 
“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced by,
this Agreement, or sold or assigned an interest in this Agreement).


 
37

--------------------------------------------------------------------------------

 


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.19(b)).

 
“Pari Passu Intercreditor Agreement” means an Intercreditor Agreement
substantially in the form of Exhibit G-1 or otherwise reasonably acceptable to
the Administrative Agent.
 
“Participant Register” has the meaning set forth in Section 9.04(c).
 
“Participants” has the meaning set forth in Section 9.04(c)(i).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit J or any other form approved by the Administrative Agent (acting
reasonably).
 
“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Subsidiary of the Equity Interests in, or all or substantially all the
assets of (or assets constituting a business unit, division, product line or
line of business of), any Person if (a) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person shall be or become a
Subsidiary of the Borrower and such Subsidiary and each subsidiary of such
Person (collectively, the “Acquired Person”), to the extent required by the
Collateral and Guarantee Requirement and within the time period set forth in
Section 5.03, shall become a Subsidiary Loan Party or (b) in the case of any
purchase or other acquisition of other assets, such assets will be owned by the
Borrower or a Subsidiary and, to the extent required by  the Collateral and
Guarantee Requirement, shall become Collateral; provided that (i) all
transactions related thereto are consummated in all material respects in
accordance with all Requirements of Law, (ii) the business of such Person, or
such assets, as the case may be, constitute a business that complies with
Section 6.03(b), (iii) with respect to each such purchase or other acquisition,
all actions, if any, required to be taken with respect to each newly created or
acquired Subsidiary or assets in order to satisfy the requirements set forth in
the definition of the term “Collateral and Guarantee Requirement” shall have
been taken (or arrangements for the taking of such actions reasonably
satisfactory to the Administrative Agent shall have been made), (iv) at the time
of and immediately after giving effect to any such purchase or other
acquisition, no Event of Default shall have occurred and be continuing or would
result therefrom, (v) immediately after giving effect to such purchase or other
acquisition, the Borrower shall be in compliance with the covenants set forth in
Sections 6.12 and 6.13 on a Pro Forma Basis for the most recent Test Period
completed on or prior to such time for which financial statements shall have
been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the delivery
of any such
 


 
38

--------------------------------------------------------------------------------

 


financial statements, ending with the last fiscal quarter included in the Pro
Forma Financial Statements), and (vi) with respect to any Permitted Acquisition
that would constitute a Material Acquisition, the Borrower shall have delivered
to the Administrative Agent a certificate of a Financial Officer of the Borrower
certifying that all the requirements set forth in this definition have been
satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in clause (v) above.  Notwithstanding the foregoing, a Permitted
Acquisition may include the direct or indirect acquisition of Non-Compliant
Subsidiaries or Assets if and only to the extent that the aggregate amount of
consideration relating to all such Permitted Acquisitions made or directly or
indirectly provided by any Loan Party to purchase or acquire any Non-Compliant
Subsidiary or Assets and that is allocable to the purchase or acquisition of
such Non-Compliant Subsidiaries or Assets (determined in accordance with GAAP
and excluding amounts referred to in the proviso to this sentence), when
combined with the aggregate amount of any Investments in Subsidiaries that are
not Subsidiary Loan Parties made pursuant to Section 6.04(d)(iii) (other than
pursuant to the proviso thereto) does not exceed $140,000,000; provided that all
or any portion of such consideration for the acquisition or purchase of such
Non-Compliant Subsidiaries or Assets may also be funded in an amount not
exceeding the then available Qualifying Equity Proceeds and the Available Amount
immediately prior to the consummation of such Permitted Acquisition.  For
purposes of this definition, “Non-Compliant Subsidiary or Asset” means (A) any
Subsidiary acquired pursuant to a Permitted Acquisition that will not become a
Subsidiary Loan Party in accordance with the requirements of clause (a) of this
definition or (B) any assets acquired pursuant to a Permitted Acquisition that
will not be owned by the Borrower or a Subsidiary Loan Party after giving effect
to such Permitted Acquisition.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.06;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of Section
436 of the Code), arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.06;
 
(c)           Liens incurred or pledges and deposits made (i) in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws, Environmental Laws or similar
legislation, (ii) to secure liabilities to insurance carriers under insurance or
self-insurance arrangements in respect of obligations of the type set forth
described in clause (i) above or (iii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
 


 
39

--------------------------------------------------------------------------------

 


(d)          pledges and deposits made (i) to secure the performance of bids,
tenders, trade contracts, leases, statutory obligations, surety, stay, customs
and appeal bonds, performance and return-of-money bonds, government contracts,
trade contracts (other than for Indebtedness) and other obligations of a like
nature, in each case in the ordinary course of business and (ii) in respect of
letters of credit, bank guarantees or similar instruments issued for the account
of the Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;
 
(e)          ground leases or subleases in respect of real property on which
facilities owned or leased by the Borrower or any of its Subsidiaries are
located;
 
(f)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (l) of Article VII;
 
(g)          easements, rights-of-way, licenses, restrictions (including zoning
restrictions), minor defects, exceptions or irregularities in title,
encroachments, protrusions and other similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not
materially detract from the value of the affected real property of the Borrower
and its Subsidiaries, when taken as a whole, or interfere in any material
respect with the ordinary conduct of business of the Borrower and its
Subsidiaries, taken as a whole, and, to the extent reasonably agreed by the
Administrative Agent, any other exception on the title policies issued in
connection with any Mortgaged Property;
 
(h)          banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;
 
(i)           Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases entered into by the Borrower and the Subsidiaries;
 
(j)           Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
 
(k)          Liens that are contractual rights of set-off;
 
(l)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 


 
40

--------------------------------------------------------------------------------

 


(m)           Liens on goods or inventory the purchase, shipment or storage
price of which is financed by a documentary letter of credit or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary;
provided that such Lien secures only the obligations of the Borrower or such
Subsidiary in respect of such letter of credit; and
 
(n)           any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of business of the
Borrower and the Subsidiaries, taken as a whole;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money other than Liens referred to in clause
(c) above securing obligations under letters of credit or bank guarantees.
 
“Permitted Investments” means:
 
(a)           Dollars and, with respect to any Foreign Subsidiary, local
currencies held by such Foreign Subsidiary;
 
(b)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or any agency or instrumentality thereof to the extent such obligations
are backed by the full faith and credit of the United States of America), in
each case maturing within one year from the date of acquisition thereof;
 
(c)           securities issued by any state or commonwealth of the United
States of America or any political subdivision or taxing authority of any such
state or commonwealth or any public instrumentality thereof or any political
subdivision or taxing authority of any such state or commonwealth or any public
instrumentality, in each case maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;
 
(d)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, at least an
A-1 credit rating from S&P or a P-1 credit rating from Moody’s;
 
(e)           investments in certificates of deposit, banker’s acceptances and
demand or time deposits, in each case maturing within one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
 
(f)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (b), (c) and (e) above and
entered into with a financial institution satisfying the criteria described in
clause (e) above;



 
41

--------------------------------------------------------------------------------

 

(g)           money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated at least A-1
by S&P or P-1 by Moody’s and (iii) have portfolio assets of at least
$1,000,000,000; and
 
(h)           in the case of any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.
 
“Permitted Non-Loan Party Indebtedness” means Indebtedness incurred or issued by
any Subsidiary that is not a Loan Party that (i) except with respect to
Indebtedness incurred or issued by any Foreign Subsidiary that is not a Loan
Party, is not revolving in nature, (ii) is not secured by any Collateral, (iii)
does not mature earlier than, and has a Weighted Average Life to Maturity no
earlier than, 91 days after the Initial Term Maturity Date, (iv) does not
provide for any amortization, mandatory prepayment, redemption or repurchase
(other than upon a change of control or “asset sale”, casualty or condemnation
or event of default) prior to the date that is 91 days after the Initial Term
Maturity Date, other than amortization not in excess of 1.00% per annum of the
initial principal amount thereof and (v) is not Guaranteed by any Loan Party.
 
“Permitted Secured Indebtedness” means Indebtedness incurred or issued by a Loan
Party that (i) is not revolving in nature, (ii) is secured by the Collateral on
a basis pari passu with, or junior to, the Loan Document Obligations, (iii) does
not mature earlier than, and has a Weighted Average Life to Maturity no earlier
than, 91 days after the Initial Term Maturity Date, (iv) does not provide for
any amortization, mandatory prepayment, redemption or repurchase (other than
upon a change of control or “asset sale”, casualty or condemnation or event of
default) prior to the date that is 91 days after the Initial Term Maturity Date,
other than amortization not in excess of 2.00% per annum of the initial
principal amount thereof, (v) is not guaranteed by any Subsidiary that is not a
Subsidiary Loan Party, (vi) is not secured by any collateral other than the
Collateral and (vii) is subject to a Pari Passu Intercreditor Agreement or a
Junior Lien Intercreditor Agreement, as applicable.  The Loan Document
Obligations are not included in “Permitted Secured Indebtedness”.
 
“Permitted Unsecured Indebtedness” means Indebtedness incurred or issued by a
Loan Party that (i) is not revolving in nature, (ii) is not secured by any
collateral (including the Collateral), (iii) does not mature earlier than, and
has a Weighted Average Life to Maturity no earlier than, 91 days after the
Initial Term Maturity Date, (iv) does not provide for any amortization,
mandatory prepayment, redemption or repurchase (other than upon a change of
control, “asset sale”, casualty or condemnation or event of default) prior to
the date that is 91 days after the Initial Term Maturity Date, other than
amortization not in excess of 2.00% per annum of the initial principal amount
thereof and (v) is not guaranteed by any Subsidiary that is not a Subsidiary
Loan Party.
 

 
42

--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
 
“Platform” has the meaning set forth in Section 9.17(b).
 
“Post-Acquisition Period” means, with respect to the Merger, any Material
Acquisition or any Material Disposition, the period beginning on the date such
transaction is consummated and ending on the last day of the fourth full
consecutive fiscal quarter immediately following the date on which such
transaction is consummated.
 
“Prepayment Event” means:
 
(a)           any Disposition (including pursuant to a Sale/Leaseback
Transaction or by way of merger or consolidation) of any asset of the Borrower
or any Subsidiary, including any sale or issuance to a Person other than the
Borrower or any Subsidiary of Equity Interests in any Subsidiary, other than (i)
Dispositions described in clauses (a) through (j) of Section 6.05, (ii) any
Disposition of auction rate securities and (iii) Dispositions resulting in
aggregate Net Proceeds not exceeding (A) $5,000,000 in the case of any single
transaction or series of related transactions and (B) $10,000,000 for all such
transactions during any fiscal year of the Borrower;
 
(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Subsidiary other than any resulting in aggregate Net Proceeds
not exceeding (A) $1,000,000 in the case of any single transaction or series of
related transactions and (B) $5,000,000 for all such transactions during any
fiscal year of the Borrower;
 
(c)           any Disposition (including pursuant to a Sale/Leaseback
Transaction or by way of merger or consolidation) of any asset of the Borrower
or any Subsidiary, including any sale or issuance to a Person other than the
Borrower or any Subsidiary of Equity Interests in any Subsidiary, if such
transaction is effected in connection with the Merger Agreement in order to
comply with Hart-Scott-Rodino requirements, in connection with satisfaction of
conditions or performance of agreements undertaken to obtain Hart-Scott-Rodino
clearance for the Merger (any such transaction, an “HSR Disposition”), other
than HSR Dispositions resulting in aggregate Net Proceeds not exceeding
$200,000,000 for all such transactions during the term of this Agreement; or
 
(d)           the incurrence by the Borrower or any Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by
Section 6.01.
 
 
43

--------------------------------------------------------------------------------

 
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
 
“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period for the Merger or a
Material Acquisition, with respect to the Acquired EBITDA of the Acquired Entity
or Business acquired in the Merger or such Material Acquisition or the
Consolidated EBITDA of the Borrower, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA of the Borrower, as the case may be
(including the portion thereof attributable to any assets (including Equity
Interests) acquired) projected by the Borrower in good faith as a result of
(a) actions taken prior to or during such Post-Acquisition Period for the
purposes of realizing reasonably identifiable and factually supportable cost
savings or synergies (including revenue synergies and cost saving synergies) or
(b) any additional costs incurred prior to or during such Post-Acquisition
Period, in each case in connection with the combination of the operations of the
assets acquired with the operations of the Borrower and the Subsidiaries;
provided that, so long as such actions are taken prior to or during such
Post-Acquisition Period or such costs are incurred prior to or during such
Post-Acquisition Period, as applicable, the cost savings and synergies related
to such actions or such additional costs, as applicable, may be assumed, for
purposes of projecting such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, to be realizable during
the entirety, or, in the case of, additional costs, as applicable, to be
incurred during the entirety of such Test Period, provided further that any such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.
 
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of (or commencing with) the first day of the
applicable period of measurement in such test or covenant:  (i) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction (A) in the case of a Material Disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of the Subsidiaries, shall be excluded, and (B) in the
 
 
44

--------------------------------------------------------------------------------

 
 
case of a Permitted Acquisition or Investment described in the definition
of  “Specified Transaction”, shall be included, (ii) any retirement or repayment
of Indebtedness, (iii) any Indebtedness incurred or assumed by the Borrower or
any of the Subsidiaries in connection therewith and (iv) if any such
Indebtedness has a floating or formula rate, such Indebtedness shall be deemed
to have accrued an implied rate of interest for the applicable period for
purposes of this definition determined by utilizing the rate that is or would be
in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting  the application of the Pro Forma
Adjustment pursuant to clause (a) above, the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with (and subject to applicable limitations included
in) the definition of Consolidated EBITDA and give effect to events and
synergies (including operating expense reductions) that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Borrower and the Subsidiaries and (z) factually supportable or (ii)
otherwise consistent with the definition of Pro Forma Adjustment, provided
further that all pro forma adjustments made pursuant to this definition
(including all Pro Forma Adjustments) with respect to the Transactions shall be
consistent in character with the adjustments reflected in the Pro Forma
Projections, except to the extent attributable to any HSR Disposition made after
the Effective Date in connection with, or as a result of, the Transactions.
 
“Pro Forma Financial Statements” has the meaning set forth in Section 3.04(b).
 
“Pro Forma Projections” means the pro forma projections prepared by management
of the Borrower, giving effect to the Transactions, of balance sheets, income
statement and cash flow statements on a quarterly basis for the two years
commencing with the third fiscal quarter of 2011, and on an annual basis
commencing with the 2011 fiscal year through the end of the 2018 fiscal year, in
each case, as delivered by the Borrower to the Administrative Agent prior to the
Effective Date.
 
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
 
“Purchase Offer” shall mean an offer by the Borrower to purchase Term Loans of
one or more Classes pursuant to modified Dutch auctions conducted in accordance
with the Auction Procedures and otherwise in accordance with Section 2.23.
 
“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.
 
“Qualifying Equity Proceeds” means on any date with respect to any expenditure
for Specified Uses, the aggregate amount of Net Proceeds received by the
Borrower in respect of sales and issuances of its Equity Interests (other than
Disqualified Equity Interests and other than sales or issuances to directors,
officers and employees) during the 180-day period ending on the date of such
expenditure, less the amount of all other expenditures for Specified Uses made
during such period and on or prior to such date in reliance on such receipts of
Net Proceeds.
 
 
45

--------------------------------------------------------------------------------

 
 
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness issued in exchange for, or the net proceeds of
which are used to modify, extend, refinance, renew, replace or refund
(collectively, to “Refinance” or a “Refinancing” or “Refinanced”), such Original
Indebtedness (or previous refinancing thereof constituting Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of any such Refinancing Indebtedness shall not exceed the principal
amount (or accreted value, if applicable) of the Original Indebtedness
outstanding immediately prior to such Refinancing except by an amount equal to
the unpaid accrued interest and premium thereon plus other reasonable amounts
paid, and fees and expenses incurred, in connection with such Refinancing plus
an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder, (b) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 6.01(a)(i), (ii) or (iii), the direct and contingent
obligors with respect to such Refinancing Indebtedness are not changed, (c)
other than with respect to a Refinancing in respect of Indebtedness permitted
pursuant to Section 6.01(a)(vi), such Refinancing Indebtedness (i) shall have a
final maturity date equal to or later than the final maturity date of the
Original Indebtedness and the final maturity date of such Refinancing
Indebtedness shall not be subject to any conditions that could result in such
final maturity date occurring on a date that precedes the final maturity date of
such Original Indebtedness (except to the extent that any such conditions
existed in the terms of the Original Indebtedness) and (ii) shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control (or similar event, however denominated),
an asset sale or a casualty or condemnation event or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the
earlier of (A) the maturity of such Original Indebtedness and (B) the date 91
days after the latest Maturity Date in effect on the date of such Refinancing;
provided that, notwithstanding the foregoing, scheduled amortization payments
(however denominated) of such Refinancing Indebtedness shall be permitted so
long as the Weighted Average Life to Maturity of such Refinancing Indebtedness
shall be longer than the shorter of (x) the Weighted Average Life to Maturity of
such Original Indebtedness remaining as of the date of such Refinancing and (y)
the Weighted Average Life to Maturity of the Initial Term Loans remaining as of
the date of such Refinancing, (d) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Loan Document Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent, and (e) if the Original
Indebtedness being Refinanced is Indebtedness permitted by Section 6.01(a)(i),
(ii) or (iii), the terms and conditions of any such Refinancing Indebtedness,
taken as a whole, are not materially less favorable to the Lenders than the
terms and conditions of the Original Indebtedness being Refinanced (including,
if applicable, as to collateral priority and subordination, but excluding as to
 
 
46

--------------------------------------------------------------------------------

 
 
interest rates, fees, funding discounts and redemption or prepayment premiums);
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to such
Refinancing, together with a reasonably detailed description of the material
terms and conditions of such proposed Refinancing Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement in clause
(e) shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees).
 
“Register” has the meaning set forth in Section 9.04(b).
 
“Reimbursement Notice” has the meaning set forth in Section 2.05(f).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
advisors, controlling persons and other representatives of such Person and of
such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
 
“Required ABR Interest Amount” has the meaning set forth in Section 2.24(a).

 
“Required Interest Amount” has the meaning set forth in Section 2.24(a).
 
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.
 
“Required LIBOR Interest Amount” has the meaning set forth in Section 2.24(a).
 
“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of, or any other
return of capital with respect to, any Equity Interests in the Borrower.
 
 
47

--------------------------------------------------------------------------------

 
 
“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Maturity Date (or, with
respect to any Extended Revolving Commitment, the relevant Maturity Date for the
Extension Series of such Extended Revolving Commitment) and the date of
termination of the Revolving Commitments.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans (including, if the Escrow Funding is
to occur on the Escrow Funding Date in accordance with Section 2.24(a), to fund
a Revolving Loan on the Escrow Funding Date) and to acquire participations in
Letters of Credit and Swingline Loans hereunder during the Revolving
Availability Period, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Agreement pursuant to which such Lender shall have
assumed or increased its Revolving Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Revolving Commitments is $50,000,000.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure and Swingline Exposure at such time.
 
“Revolving Extension Request” has the meaning set forth in Section 2.22(a)(ii).
 
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.
 
“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.
 
“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01 and
any Extended Revolving Loan.
 
“Revolving Maturity Date” means the date that is five years after the Closing
Date.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
 
 
48

--------------------------------------------------------------------------------

 
 
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Section 2.22 Additional Amendment” has the meaning set forth in Section
2.22(c).
 
“Secured Parties” has the meaning set forth in the Collateral Agreement.
 
“Securities Act” means the United States Securities Act of 1933.
 
“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the Foreign Security Agreements, the IP Security Agreements, the
Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.03 or 5.12 to secure the
Obligations.
 
“Series” has the meaning set forth in Section 2.21(b).
 
“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.
 
“Solvent” means, with respect to any Person, that (a) the Fair Value and Present
Fair Salable Value of the assets of such Person taken as whole exceeds its
Stated Liabilities and Identified Contingent Liabilities, (b) such Person does
not have Unreasonably Small Capital, and (c) such Person will be able to pay its
Stated Liabilities and Identified Contingent Liabilities as they mature (with
the terms “Fair Value”, “Present Fair Salable Value”, “Stated Liabilities”,
“Identified Contingent Liabilities”, “will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature” and “do not
have Unreasonably Small Capital” having the meanings as defined in Exhibit K).
 
“Specified Alternate Base Rate” has the meaning set forth in Section 2.24(a).
 
“Specified Representations” means the following:  (a) such of the
representations made by the Company with respect to the Company in the Merger
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower has the right to terminate its obligations under the
Merger Agreement as a result of the failure of such representations in the
Merger Agreement to be accurate, and (b) the representations set forth in
Section 3.01 (relating to the existence of the Borrower only and to the power
and authority of the Loan Parties to enter into and perform the Loan Documents)
and Section 3.02 (related solely to the entering into and performance of the
Loan Documents), Section 3.08, Section 3.13 (as of the Closing Date after giving
effect to the Transactions to occur on the Closing Date), Section 3.15 (related
to the creation, validity and perfection of the security interests in the
Collateral and subject to the proviso contained in Section 4.03(e)), Section
3.16 and Section 3.17.
 
 
49

--------------------------------------------------------------------------------

 
 
“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
incurrence of Incremental Term Loans, any provision of Incremental Revolving
Commitment Increase or other event that by the terms of this Agreement requires
“Pro Forma Compliance” with a test or covenant hereunder or requires such test
or covenant to be calculated on a “Pro Forma Basis”.
 
“Specified Uses” means (a) expenditures made to acquire Non-Compliant
Subsidiaries in a Permitted Acquisition in reliance on the final proviso to the
definition of “Permitted Acquisition”, (b) Investments made (x) in reliance on
the proviso to Section 6.04(d)(iii) and (y) in reliance on the proviso to
Section 6.04(r), (c) Restricted Payments made in reliance on Section
6.08(a)(viii), (d) payments or other distributions made in reliance on Section
6.08(b)(vi), and (e) with respect to Qualifying Equity Proceeds only, Restricted
Payments made in reliance on Section 6.08(a)(vi).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such
Regulation D.  Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person (i) the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (ii) that
is Controlled by the parent, which at a minimum shall mean that the parent has
the ability to cause and direct such Person to comply with the requirements,
obligations, covenants and restrictions set forth in the Loan Documents, and
(b) any other Person of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
 
“Subsidiary” means any subsidiary of the Borrower.
 
 
50

--------------------------------------------------------------------------------

 
 
“Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement.
 
“Supplemental Letter” means the Supplemental Letter dated November 22, 2011,
among the Borrower, JPMorgan Chase Bank, N.A., and J.P. Morgan Securities LLC.
 
“Supplemental Required Interest Amount” has the meaning set forth in Section
2.24(c).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.
 
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations.  For purposes of Section 6.02, a Synthetic Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.
 
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Commitment” means any Initial Term Commitment or Incremental Term
Commitment.

 
“Term Loan Facility Proceeds” has the meaning set forth in Section 2.24(a).
 
“Term Lender” means any Lender with a Term Commitment or an outstanding Term
Loan.
 
 
51

--------------------------------------------------------------------------------

 
 
“Term Loan” means an Initial Term Loan or an Incremental Term Loan, as
applicable.
 
“Term Loan Extension Request” has the meaning set forth in Section 2.22(a)(i).

 
“Termination Date” has the meaning set forth in Section 2.24(e).
 
“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended.
 
“Total Leverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated Total Debt as of such date to (b) Consolidated EBITDA for the Test
Period most recently ended on or prior to such date of determination.
 
“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions.
 
“Transactions” means, collectively, (i) the Merger and the consummation of the
other transactions contemplated by the Merger Agreement, (ii) the Financing
Transactions, (iii) the payment of the Merger Consideration and the Transaction
Costs and (iv) the consummation of any other transactions connected with the
foregoing.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Unrestricted Cash” means, as of any date, unrestricted cash, cash equivalents
and Permitted Investments owned by the Borrower and the Subsidiaries that are
not, and are not presently required under the terms of any agreement or other
arrangement binding on the Borrower or any Subsidiary on such date to be, (a)
pledged to or held in one or more accounts under the control of one or more
creditors of the Borrower or any Subsidiary (other than to secure the Loan
Document Obligations), (b) otherwise segregated from the general assets of the
Borrower and the Subsidiaries, in one or more special accounts or otherwise, for
the purpose of securing or providing a source of payment for Indebtedness or
other obligations that are or from time to time may be owed to one or more
creditors of the Borrower or any Subsidiary (other than to secure the Loan
Document Obligations) or (c) held by a Subsidiary that is not wholly owned or
that is subject to restrictions on its ability to pay dividends or
distributions.  For the avoidance of doubt, “Unrestricted Cash” shall exclude
all auction rate securities and, on each occasion when the amount of
Unrestricted Cash is to be determined in respect of any transaction (other than
for purposes of Section 2.01), such amount shall not include the amount of the
proceeds of any Indebtedness then being issued or any cash or cash equivalents
to be received or to be used in such transaction.
 
“Unwind Date” has the meaning set forth in Section 2.24(a).
 
 
52

--------------------------------------------------------------------------------

 
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Certificate” has the meaning set forth in Section 2.17(f)(ii)(D)(2).
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
 
“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means any Loan Party or the Administrative Agent.
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”, “Revolving Borrowing”, “Initial Term Loan” or
“Initial Term Borrowing”) or by Type (e.g., a “Eurocurrency Loan” or
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan” or “Eurocurrency Revolving Borrowing”).
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other
 
 
53

--------------------------------------------------------------------------------

 
 
document (including this Agreement and the other Loan Documents) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, extended, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, amendments and restatements, extensions, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, consolidated, replaced, interpreted, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.
 
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.  (a)  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Borrower, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (ii) notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
825-10-25, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Borrower or any
Subsidiary at “fair value”, as defined therein and (iii) whenever in this
Agreement it is necessary to determine whether a lease is a capital lease or an
operating lease, such determination shall be made on the basis of GAAP as in
effect on January 1, 2011.
 
(b) For purposes of determining compliance with any test or covenant contained
in this Agreement with respect to any period during which any Material
Acquisition or Material Disposition occurs, Acquired EBITDA, Consolidated
EBITDA, Disposed EBITDA, the Total Leverage Ratio and the Debt Service Coverage
Ratio shall be calculated with respect to such period and with respect to such
Material Acquisition or Material Disposition on a Pro Forma Basis (in the case
of Acquired EBITDA, Consolidated EBITDA and Disposed EBITDA, without duplication
of any adjustments made pursuant to the definition of the term “Consolidated
EBITDA”).
 
 
54

--------------------------------------------------------------------------------

 
 
SECTION 1.05. Effectuation of Transactions.  All references herein to the
Borrower and the Subsidiaries shall be deemed to be references to such Persons,
and all the representations and warranties of the Borrower and the other Loan
Parties contained in this Agreement and the other Loan Documents, whether made
with respect to a time prior to, on or after the Closing Date, shall be deemed
made, in each case, after giving effect to the Merger and the other Transactions
to occur on the Closing Date, unless the context otherwise requires.  To the
extent any change occurs between the Effective Date and the Closing Date which
would make the contents of Schedules 3.05, 3.11A, 3.11B or 3.12 incorrect or
incomplete, on the Closing Date, the Borrower shall deliver to the
Administrative Agent updated versions of such Schedules which shall replace the
versions of such Schedules delivered on or prior to the Effective Date without
any requirement for any amendment or any consent by the Administrative Agent,
any Lender or any other Credit Party.  Solely with respect to any changes
relating to the Company or any of its subsidiaries and only to the extent
permitted pursuant to the Merger Agreement (as in effect on the Effective Date
without giving effect to any consent or amendment by the Borrower that is
materially adverse to the interests of the Lenders), to the extent any change
occurs between the Effective Date and the Closing Date which would make the
contents of Schedules 6.01, 6.02. 6.04 or 6.10 incorrect or incomplete, on the
Closing Date, the Borrower shall deliver to the Administrative Agent updated
versions of such Schedules, which updated versions shall replace the versions of
such Schedules delivered on or prior to the Effective Date without any
requirement for any amendment or any consent by the Administrative Agent, any
Lender or any other Credit Party.
 
SECTION 1.06. Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
SECTION 1.07. Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, unless the
context otherwise requires.
 
SECTION 1.08. Exchange Rate Calculations. Where the permissibility of a
transaction depends upon compliance with, or is determined by reference to,
amounts stated in dollars, any amount stated in another currency shall be
translated to dollars at the applicable exchange rate then in effect and the
permissibility of actions taken under Article VI shall not be affected by
subsequent fluctuations in exchange rates.  For purposes of Sections 6.12 and
6.13, amounts in currencies other than dollars shall be translated to dollars at
the exchange rate used in preparing the most recently delivered financial
statements pursuant to Section 5.01.
 
 
55

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees (a) (i) if the Escrow Funding is to occur on the
Escrow Funding Date in accordance with Section 2.24(a), to fund an Initial Term
Loan on the Escrow Funding Date for deposit in the Escrow Account pursuant to
the Escrow Agreement or (ii) otherwise, to make an Initial Term Loan to the
Borrower on the Closing Date, in either case, in a principal amount equal to but
not exceeding its Initial Term Commitment and (b) (i) if the Escrow Funding is
to occur on the Escrow Funding Date in accordance with Section 2.24(a), to fund
a Revolving Loan on the Escrow Funding Date for deposit in the Escrow Account
pursuant to the Escrow Agreement and (ii) to make Revolving Loans to the
Borrower from time to time during the Revolving Availability Period, in each
case, in an aggregate principal amount that, in each case after giving effect to
any simultaneous reduction of Revolving Exposure due to any application of
proceeds from such Revolving Loans, will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment or the Aggregate Revolving
Exposure exceeding the Aggregate Revolving Commitment; provided that Revolving
Loans may be funded on the Escrow Funding Date or borrowed on the Closing Date,
as the case may be, only to the extent that, after giving effect to the funding
or borrowing of such Loans and the use of proceeds thereof, Unrestricted Cash
shall not exceed (or, in the case of Revolving Loans funded on the Escrow
Funding Date, be projected to exceed) $25,000,000.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans; provided that amounts repaid in
respect of Revolving Loans as a result of an Escrow Release Repayment may not be
reborrowed.  Amounts repaid or prepaid in respect of Term Loans (including in
respect of Initial Term Loans as a result of an Escrow Release Repayment) may
not be reborrowed.
 
SECTION 2.02. Loans and Borrowings.  (a)  Each  Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
 
(b) Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith (or, with respect to Revolving Loans and Term
Loans comprising the Escrow Funding, if applicable, as the Borrower may request
pursuant to the Escrow Request); provided that all Borrowings made on the
Closing Date must be made as ABR Borrowings unless the Borrower shall have given
the notice required for a Eurocurrency Borrowing by the time specified in
Section 2.03 (which notice may be conditional upon the occurrence of the Closing
Date).  Each Swingline
 
 
56

--------------------------------------------------------------------------------

 
 
Loan shall be an ABR Loan.  Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement or the obligation of any Lender to make or cause any Loan to be made
in accordance with this Agreement.
 
(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that a Eurocurrency Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Revolving Commitment; provided, further, that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Revolving Commitment or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(f).  Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$500,000; provided that a Swingline Loan may be in an aggregate amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (or such greater number as may be agreed to by the Administrative Agent)
Eurocurrency Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.
 
SECTION 2.03. Requests for Borrowings.  To request a Revolving Borrowing or Term
Borrowing (other than a Borrowing of Term Loans or Revolving Loans comprising
the Escrow Funding, if applicable, which shall instead be subject to Section
2.24(a) and other than any ABR Revolving Borrowing that is deemed to be
requested by the Borrower pursuant to Section 2.05(f), for which no separate
Borrowing Request shall be required), the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurocurrency Borrowing to be made on the Closing Date, such shorter period of
time as may be agreed to by the Administrative Agent) or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the day of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be, in the
case of Revolving Borrowings only, irrevocable and shall be confirmed promptly
by hand delivery, facsimile or other electronic delivery to the Administrative
Agent of an executed written Borrowing Request.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
 
 
57

--------------------------------------------------------------------------------

 
 
(i) whether the requested Borrowing is to be an Initial Term Borrowing, an
Incremental Term Borrowing of a particular Series or a Revolving Borrowing;
 
(ii) the aggregate amount of such Borrowing;
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(vi) the location and number of the account to which funds are to be disbursed
or, in the case of any Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) (other than a deemed ABR Revolving
Borrowing pursuant to Section 2.05(f)), the identity of the Issuing Bank that
made such LC Disbursement.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
 
SECTION 2.04. Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of the outstanding Swingline Loans exceeding
$5,000,000 or (ii) the Aggregate Revolving Exposure exceeding the Aggregate
Revolving Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 12:00 noon, New York City
time, on the day of the  proposed Swingline Loan.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or other electronic delivery to the Administrative Agent of
an executed written Borrowing Request.  Each such telephonic and written
Borrowing Request shall specify the requested date (which shall be a Business
Day) and the amount of the requested Swingline Loan and the location and number
of the account to which funds are to be disbursed or, in the case of any
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that has made such
LC Disbursement.  Promptly following
 
 
58

--------------------------------------------------------------------------------

 
 
the receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise the Swingline Lender of the details
thereof.  The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a wire transfer to the account specified in such Borrowing
Request or to the applicable Issuing Bank, as the case may be, by 2:00 p.m., New
York City time, on the requested date of such Swingline Loan.
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of the Swingline Loans in which Revolving Lenders will be
required to participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees to pay, upon receipt of notice as provided above, to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans.  Each Revolving
Lender acknowledges and agrees that, in making any Swingline Loan, the Swingline
Lender shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of the Borrower deemed made pursuant to
Section 4.04.  Each Revolving Lender further acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the Swingline Lender the amounts so received by it from
the Revolving Lenders.  The Administrative Agent shall notify the Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrower of its obligation to repay
such Swingline Loan.
 
 
59

--------------------------------------------------------------------------------

 
 
SECTION 2.05. Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or, so long as the Borrower is a joint and several
co-applicant with respect thereto, the account of any Subsidiary, denominated in
dollars and in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period.  The Borrower unconditionally and irrevocably agrees that,
in connection with any Letter of Credit issued for the account of any Subsidiary
as provided in the first sentence of this paragraph, it will be fully
responsible for the reimbursement of LC Disbursements, the payment of interest
thereon and the payment of fees due under Section 2.12(c) to the same extent as
if it were the sole account party in respect of such Letter of
Credit.  Notwithstanding anything contained in any letter of credit application
furnished to any Issuing Bank in connection with the issuance of any Letter of
Credit, (i) all provisions of such letter of credit application purporting to
grant liens in favor of the Issuing Bank to secure obligations in respect of
such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of such letter of credit application and the terms and conditions
of this Agreement, the terms and conditions of this Agreement shall control.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
fax (or transmit by electronic communication, if arrangements for doing so have
been approved by the recipient) to the applicable Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a Letter of Credit Request requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
reasonably necessary to enable the applicable Issuing Bank to prepare, amend,
renew or extend such Letter of Credit.  If requested by the applicable Issuing
Bank, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request.  A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure will not exceed
$10,000,000 and (ii) the Aggregate Revolving Exposure will not exceed the
Aggregate Revolving Commitment.  Each Issuing Bank agrees that it shall not
permit any issuance, amendment, renewal or extension of a Letter of Credit to
occur unless it shall have given to the Administrative Agent written notice
thereof required under paragraph (l) of this Section.
 


 
60

--------------------------------------------------------------------------------

 
 
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided that any
Letter of Credit may contain customary automatic renewal provisions agreed upon
by the Borrower and the applicable Issuing Bank pursuant to which the expiration
date of such Letter of Credit shall automatically be extended for a period of up
to 12 months (but not to a date later than the date set forth in clause (ii)
above), subject to a right on the part of such Issuing Bank to prevent any such
renewal from occurring by giving notice to the beneficiary in advance of any
such renewal; and provided further that if there exist any Extended Revolving
Commitments having a maturity date later than the Revolving Maturity Date (the
“Subsequent Maturity Date”), then, so long as the aggregate LC Exposure in
respect of Letters of Credit expiring after the Revolving Maturity Date will not
exceed the lesser of $10,000,000 and the aggregate amount of such Extended
Revolving Commitments, the Borrower may request the issuance of a Letter of
Credit that shall expire at or prior to the close of business on the earlier of
(A) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (B) the date that is five Business Days prior to the
Subsequent Maturity Date.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the Borrower on the date due as provided in paragraph (f)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to
Section 4.04.
 
 
61

--------------------------------------------------------------------------------

 
 
(e) Disbursements.  Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery, facsimile or other
electronic delivery) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
 
(f) Reimbursements.  If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, such Issuing Bank shall notify the Borrower and the
Administrative Agent of such LC Disbursement and of the date and amount thereof
and the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement (i) if such notice
has been received by the Borrower prior to 11:00 a.m., New York City time, on
the next succeeding Business Day after the LC Disbursement, not later than 2:00
p.m., New York City time, on the first Business Day after such notice has been
received and (ii) if such notice has been received by the Borrower after 11:00
a.m., New York City time, on the next succeeding Business Day after the LC
Disbursement, not later than 2:00 p.m., New York City time, on the second
Business Day after such notice has been received (in each case, the “Required
Reimbursement Date”); provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with an ABR Revolving Borrowing or a Swingline
Loan and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan and unless the Borrower shall have, by 1:00 p.m.,
New York City time, on the Required Reimbursement Date, given a notice to the
Administrative Agent and the applicable Issuing Bank that the Borrower intends
to reimburse the applicable Issuing Bank for the LC Disbursement with funds
other than from the proceeds of an ABR Revolving Borrowing or a Swingline Loan
(the “Reimbursement Notice”), the Borrower shall be deemed to have requested an
ABR Borrowing in the amount of such LC Disbursement, plus interest payable
thereon pursuant to Section 2.05(h).  If the Borrower subsequently fails to
reimburse any LC Disbursement by the time specified above, the Administrative
Agent shall notify each Revolving Lender of such failure, the payment then due
from the Borrower in respect of the applicable LC Disbursement and such
Revolving Lender’s Applicable Percentage thereof.  Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the applicable Issuing Bank the amounts so received by
it from the Revolving Lenders.  Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for an
LC Disbursement (other than the funding of an ABR Revolving Borrowing or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
 
 
62

--------------------------------------------------------------------------------

 
 
(g) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations
hereunder.  None of the Administrative Agent, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of
Credit, any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any other act, failure to act or other
event or circumstance; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or wilful
misconduct on the part of an Issuing Bank (as determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(h) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full,
whether with its own funds or with proceeds from a Revolving Borrowing
(including any ABR Revolving Borrowing deemed requested pursuant to Section
2.05(f)) or a Swingline Borrowing, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if the
 
 
63

--------------------------------------------------------------------------------

 
 
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.
 
(i) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (i) or (j) of
Article VII.  The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.11(b) or 2.20.  Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
a Majority in Interest of the Revolving Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after the date on
which all Events of Default have been cured or waived.  If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Aggregate Revolving Exposure would not exceed the Aggregate
Revolving Commitment and no Default shall have occurred and be continuing.
 
 
64

--------------------------------------------------------------------------------

 
 
(j) Designation of Additional Issuing Banks.  The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below.  The acceptance by a Revolving Lender of an appointment as an Issuing
Bank hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.
 
(k) Termination of an Issuing Bank.  The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent.  Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero
or such Letters of Credit have been backstopped, novated or cash collateralized
in a manner that is in form and substance satisfactory to such Issuing Bank.  At
the time any such termination shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the terminated Issuing Bank pursuant to
Section 2.12(c).  Notwithstanding the effectiveness of any such termination, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such termination, but shall not issue any
additional Letters of Credit.
 
(l) Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent and the Borrower (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank when
due pursuant to paragraph (f) of this Section 2.05, the date of such failure and
the amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.
 
 
65

--------------------------------------------------------------------------------

 
 
(m) LC Exposure Determination.  For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
 
SECTION 2.06. Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time (and, on the
Closing Date, by as soon as possible after 10:00 a.m. (and by no later than
11:00 a.m., provided that all of the conditions set forth in Section 4.03 have
been satisfied by such time)), New York City time), to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will (i) in the event that the Escrow
Funding is to occur on the Escrow Funding Date in accordance with Section
2.24(a), deposit the Term Loan Facility Proceeds and the Escrowed Revolving
Proceeds into the Escrow Account on the Escrow Funding Date in accordance with
the Escrow Agreement and (ii) make the proceeds of all other Loans hereunder
available to the Borrower by promptly remitting the amounts so received, in like
funds, to an account specified by the Borrower in the applicable Borrowing
Request or, in the case of Revolving Loans or Swingline Loans (including any
deemed ABR Revolving Loans pursuant to Section 2.05(f)) made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), to the
Issuing Bank that has made such LC Disbursement.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR
Revolving Loans.  If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such
Borrowing.  Notwithstanding the foregoing, the Administrative Agent shall not
deposit funds on behalf of a Lender into the Escrow Account in the event that
the Escrow Funding is to occur on the Escrow Funding Date in accordance with
Section 2.24(a).
 
 
66

--------------------------------------------------------------------------------

 
 
SECTION 2.07. Interest Elections.  (a)  Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in the applicable
Borrowing Request or as otherwise provided in Section 2.03 or Section 2.05(f)
(or, in the case of Initial Term Loans and Revolving Loans comprising the Escrow
Funding, if applicable, as specified by the Borrower in the Escrow
Request).  Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section; provided that Initial Term Loans and Revolving Loans comprising
the Escrow Funding, if applicable, may not be converted until after the Closing
Date.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be confirmed promptly by hand delivery, facsimile or other electronic
delivery to the Administrative Agent of an executed written Interest Election
Request.  Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
 
67

--------------------------------------------------------------------------------

 
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a Term
Borrowing, be continued as a Eurocurrency Borrowing for an additional Interest
Period of one month or (ii) in the case of a Revolving Borrowing, be converted
to an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event
of Default under clause (i) or (j) of Article VII has occurred and is continuing
with respect to the Borrower, or if any other Event of Default has occurred and
is continuing and the Administrative Agent, at the request of a Majority in
Interest of Lenders of any Class, has notified the Borrower of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing of such Class may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing of
such Class shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.08. Termination and Reduction of Commitments.  (a)  Unless previously
terminated, (i) the Initial Term Commitments shall automatically terminate at
the earlier to occur of (w) 5:00 p.m., New York City time, on the Termination
Date, (x) if the Escrow Funding occurs on the Escrow Funding Date, 5:00 p.m.,
New York City time, on the Escrow Funding Date, (y) if the Escrow Funding has
not previously occurred and the Initial Term Loans are extended to the Borrower
on the Closing Date pursuant to Section 2.01(a)(ii), 5:00 p.m., New York City
time, on the Closing Date and (z) the Commitment Termination Time, if the
Closing Date shall not have occurred by such time, (ii) any Incremental Term
Commitment shall terminate on the date set forth in the Incremental Facility
Agreement relating thereto, (iii) except with respect to Extended Revolving
Commitments, the Revolving Commitments shall automatically terminate at the
earlier to occur of (x) 5:00 p.m., New York City time, on the Termination Date,
(y) the Revolving Maturity Date and (z) the Commitment Termination Time, if the
Closing Date shall not have occurred by such time and (iv) any Extended
Revolving Commitments shall automatically terminate on the relevant Maturity
Date for the Extension Series of such Extended Revolving Commitments.
 
(b) Subject to Section 2.22 in the case of any reduction or termination of
Revolving Commitments, the Borrower may at any time terminate, or from time to
time permanently reduce, the Commitments of any Class, as determined by the
Borrower, in whole or in part either (i) ratably among Classes or (ii) if not
inconsistent with the Extension Amendment relating to Extended Revolving
Commitments, first to the Commitments with respect to any
 
 
68

--------------------------------------------------------------------------------

 
 
Existing Revolving Commitments and second to such Extended Revolving
Commitments; provided that (i) with respect to the Revolving Commitments of any
Class, any such termination or reduction shall apply ratably to reduce the
Revolving Commitment of each of the Revolving Lenders of such Class, (ii) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $100,000 and not less than $1,000,000 and (iii) the
Borrower shall not terminate or reduce the Revolving Commitments of any Class
if, after giving effect to any concurrent prepayment of the Revolving Loans or
Swingline Loans of such Class in accordance with Section 2.11, the Revolving
Exposure of any Lender of such Class would exceed its Revolving Commitment of
such Class.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof.  Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof.  Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Revolving Commitments under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments of any Class shall be permanent.
 
SECTION 2.09. Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan (other
than an Extended Revolving Loan) of such Lender on the Revolving Maturity Date,
(ii) with respect to any tranche of Incremental Term Loans, to the
Administrative Agent for the account of each applicable Incremental Term Lender
the then unpaid principal amount of each Incremental Term Loan of such tranche
of such Incremental Term Lender on the relevant Maturity Date for such tranche
of Incremental Term Loans, (iii) with respect to any Extension Series of
Extended Term Loans, to the Administrative Agent for the account of each
applicable Extending Lender the then unpaid principal amount of each Extended
Term Loan of such Extension Series on the relevant Maturity Date for such
Extension Series of Extended Term Loans, (iv) with respect to any Extension
Series of Extended Revolving Commitments, to the Administrative Agent for the
account of each applicable Extending Lender the then unpaid principal amount of
each Extended Revolving Loan of such Extension Series on the relevant Maturity
Date for such Extension Series of Extended Revolving Commitments, (v) to the
Administrative Agent for the account of each Initial Term Lender the then unpaid
principal amount of each Initial Term Loan (other than any Extended Term Loan)
of such Initial Term Lender as provided in Section 2.10 and (vi) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
five Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested.
 
 
69

--------------------------------------------------------------------------------

 
 
(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.
 
(c) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent.  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
 
SECTION 2.10. Amortization of Term Loans.  (a)  Subject to adjustment pursuant
to paragraph (c) of this Section, the Borrower shall repay Initial Term
Borrowings on the last day of each fiscal quarter ending after the Closing Date
in the principal amount of Initial Term Loans equal to (i) the aggregate
outstanding principal amount of Initial Term Loans immediately after closing on
the Closing Date multiplied by (ii) (A) 1.25%, for each of the first set of four
fiscal quarters ending after the Closing Date, (B) 2.50%, for each of the second
set of four fiscal quarters ending after the Closing Date, (C) 3.75%, for each
of the third set of four fiscal quarters ending after the Closing Date, (D)
5.00%, for each of the fourth set of four fiscal quarters ending after the
Closing Date and (E) 10.00%, for each of the fifth set of four fiscal quarters
ending after the Closing Date and the Initial Term Loan Maturity Date.  To the
extent not previously paid, all Initial Term Loans shall be due and payable on
the Initial Term Maturity Date.
 
(b) In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts and on dates as agreed between the
Borrower and the relevant Incremental Term Lenders in the applicable Incremental
Facility Agreement, subject to the requirements set forth in Section 2.21.  In
the event any Extended Term Loans are established, such Extended Term Loans
shall mature and be repaid in the amounts and on the dates set forth in the
applicable Extension Amendment, subject to the requirements set forth in Section
2.22.
 
(c) Any voluntary prepayment of a Term Borrowing of any Class made pursuant to
Section 2.11(a) shall be applied to reduce the subsequent scheduled repayments
of Term Borrowings of such Class in such order as the Borrower may determine;
provided that the Borrower may not voluntarily prepay Extended Term Loans of any
Extension Series pursuant to Section 2.11(a) unless such prepayment is
accompanied by at least a pro rata prepayment,
 
 
70

--------------------------------------------------------------------------------

 
 
based upon the outstanding principal amounts owing under such Class, of Initial
Term Loans of the Class of Initial Term Loans from which such Extended Term
Loans were converted (or such Initial Term Loans of such Class have otherwise
been repaid in full).  For the avoidance of doubt, the Borrower may voluntarily
prepay Initial Term Loans of any Class pursuant to Section 2.11(a) without any
requirement to prepay Extended Term Loans that were converted from the Initial
Term Loans of such Class.  Any mandatory prepayment of a Term Borrowing of any
Class required by Section 2.11 shall be allocated to the Classes of Term Loans
outstanding, pro rata, based upon the outstanding principal amounts of the Term
Loans of each Class, and shall be applied pro rata to the Lenders, based upon
the outstanding principal amounts owing under each such Class of Term Loans;
provided that, with respect to the allocation of such prepayments between
Initial Term Loans and Extended Term Loans of the same Extension Series, the
Borrower may, to the extent not inconsistent with any Extension Amendment
relating to Extended Term Loans of any Extension Series, allocate such
prepayments as the Borrower may specify, subject to the following limitations:
(i) the Borrower shall not allocate to Extended Term Loans of any Extension
Series any mandatory prepayment unless such prepayment is accompanied by at
least a pro rata prepayment, based upon the outstanding principal amounts owing
under such Class, of Initial Term Loans of the Class of Initial Term Loans from
which such Extended Term Loans were converted (or such Initial Term Loans of
such Class have otherwise been repaid in full) and (ii) mandatory prepayments
required by Section 2.11, within any Class of Term Loans, shall be applied,
first, in direct order to reduce the subsequent scheduled repayments of the Term
Borrowings of such Class to be made during the next eight fiscal quarters
following the date of such prepayment, and, then, to reduce the remaining
subsequent scheduled repayments of the Term Borrowings of such Class to be made
ratably based on the amount of such scheduled repayments.  In the event that
Term Loans of any Class are purchased or acquired by the Borrower pursuant to
Purchase Offers under Section 2.23, then the subsequent scheduled repayments of
the Term Borrowings of such Class to be made will not be reduced or otherwise
affected by such transaction (except to the extent that the final scheduled
payment shall be reduced thereby).
 
SECTION 2.11. Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.
 
(b) In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent in
accordance with Section 2.05(i)) in an aggregate amount equal to such excess.
 
(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event,
the Borrower shall, on the day such Net Proceeds are received (or, in the case
of a Prepayment Event described in clause (a), (b) or (c) of the definition of
the term “Prepayment Event”, within three Business Days after such Net Proceeds
are received), prepay Term Borrowings in an
 
 
71

--------------------------------------------------------------------------------

 
 
amount equal to such Net Proceeds (it being understood that, if an HSR
Disposition qualifies as a Prepayment Event pursuant to clause (c) of the
definition of the term “Prepayment Event”, only the Net Proceeds in excess of
$200,000,000 relating to such HSR Disposition shall be required to be applied to
prepay Term Borrowings pursuant to this Section 2.11(c)); provided that, the
Borrower may use a portion of such Net Proceeds to prepay, repurchase or redeem
Permitted Secured Indebtedness that is secured by a Lien on the Collateral
ranking pari passu with the Liens securing the Loan Document Obligations (the
“Permitted Pari Passu Secured Indebtedness”) to the extent the Borrower or
applicable Subsidiary is required pursuant to the terms of such Permitted Pari
Passu Secured Indebtedness to prepay or make an offer to purchase such Permitted
Pari Passu Secured Indebtedness with the Net Proceeds of such Prepayment Event,
in each case in an amount not to exceed the product of (i) the amount of such
Net Proceeds multiplied by (ii) a fraction, the numerator of which is the
outstanding principal amount of all Permitted Pari Passu Secured Indebtedness
with respect to which such a requirement to prepay or make an offer to purchase
or redeem exists and the denominator of which is the sum of the outstanding
principal amount of such Permitted Pari Passu Secured Indebtedness and the
outstanding principal amount of Term Loans (provided that, in the event that the
Borrower or applicable Subsidiary makes an offer to the holders of such
Permitted Pari Passu Secured Indebtedness to prepay or purchase such Permitted
Pari Passu Secured Indebtedness in an amount permitted under this Section
2.11(c), to the extent that such offer is declined by holders of such Permitted
Pari Passu Secured Indebtedness (the principal amount of such Permitted Pari
Passu Secured Indebtedness held by such declining holders, the “Declined
Amount”), the Borrower or applicable Subsidiary shall be required to prepay Term
Borrowings in an amount equal to such Declined Amount in accordance with this
Section 2.11(c)); provided, further, that, in the case of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, if the
Borrower shall, prior to the date of the required prepayment, deliver to the
Administrative Agent a certificate of an Authorized Officer of the Borrower to
the effect that the Borrower intends to cause the Net Proceeds from such event
(or a portion thereof specified in such certificate) to be applied within one
year after receipt of such Net Proceeds to be reinvested in the business of the
Borrower and its Subsidiaries (in the case of reinvestments in assets of
Subsidiaries that are not Loan Parties, in accordance with the applicable
limitations of Article VI), or to consummate any Permitted Acquisition permitted
hereunder, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds from such event (or the portion of such Net Proceeds
specified in such certificate, if applicable) except to the extent of any such
Net Proceeds that have not been so applied by the end of such one-year period
(or within a period of 180 days thereafter if by the end of such initial
one-year period the Borrower or any of its Subsidiaries shall have entered into
a binding agreement with a third party to reinvest, or to consummate such
Permitted Acquisition, with such Net Proceeds in accordance with the applicable
provisions of Article VI), at which time a prepayment shall be required in an
amount equal to the Net Proceeds that have not been so applied.
 
 
72

--------------------------------------------------------------------------------

 
 
(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2012, the Borrower shall prepay Term Borrowings
of each Class in an aggregate amount equal to (i) the product of (A) 50% (or, if
the Total Leverage Ratio as of the last day of such fiscal year shall have been
equal to or less than (1) 3.00 to 1.00, 25%, or (2) 2.50 to 1.00, 0%) of Excess
Cash Flow for such fiscal year and (B) the percentage of the aggregate principal
amount of the Term Borrowings of all Classes outstanding as of the end of such
fiscal year represented by the Term Borrowings of such Class outstanding as of
the end of such fiscal year, less (ii) the aggregate principal amount of all
voluntary prepayments of Term Borrowings of such Class made by the Borrower
pursuant to paragraph (a) of this Section during such fiscal year (or after
year-end but prior to the time at which payment is due under this paragraph
(d)), excluding any such prepayments to the extent financed from Excluded
Sources or previously applied to reduce any other prepayment under this
paragraph (d).  Each prepayment pursuant to this paragraph shall be made no
later than ten Business Days after the date on which financial statements are
delivered (or required to be delivered) pursuant to Section 5.01(a) with respect
to the fiscal year for which Excess Cash Flow is being calculated.
 
(e)  In the event and on each occasion that, as a result of the receipt of any
cash proceeds by the Borrower or any Subsidiary in connection with any
Disposition of any asset or any other event, the Borrower or any other Loan
Party would be required by the terms of any Permitted Secured Indebtedness that
is secured by a Lien on the Collateral ranking junior to the Liens securing the
Loan Document Obligations (“Permitted Junior Secured Indebtedness”) or
Indebtedness that is Subordinated Indebtedness with respect to the Loan Document
Obligations (or any Refinancing Indebtedness in respect thereof) to repay,
prepay, redeem, repurchase or defease, or make an offer to repay, prepay,
redeem, repurchase or defease, any Permitted Junior Secured Indebtedness or any
such Subordinated Indebtedness (or such Refinancing Indebtedness) or any other
Subordinated Indebtedness, then, prior to the time at which it would be required
to make such repayment, prepayment, redemption, repurchase or defeasance or to
make such offer, the Borrower shall, if and to the extent it would reduce,
eliminate or satisfy any such requirement, (i) prepay Term Borrowings or
(ii) use such cash proceeds to acquire assets in one or more transactions
permitted hereby.
 
(f) Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall specify the Borrowing or Borrowings to be prepaid in
the notice of such prepayment delivered pursuant to paragraph (g) of this
Section.
 
(g) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
hand delivery, facsimile or other electronic delivery) of any repayment, any
optional prepayment and, to the extent practicable, any mandatory prepayment
under Section 2.10 or 2.11, as applicable, (i) in the case of repayment or
prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of repayment or prepayment, (ii) in
the case of repayment or prepayment of an ABR Borrowing, not later than 1:00
p.m., New York City time, one Business Day before the date of repayment or
prepayment or (iii) in the case of repayment or prepayment of a Swingline Loan,
not later than 2:00 p.m., New York City time, on the date of repayment or
prepayment.  Each such notice shall be irrevocable and
 
 
73

--------------------------------------------------------------------------------

 
 
shall specify the repayment or prepayment date, the principal amount of each
Borrowing or portion thereof to be repaid or prepaid and, in the case of a
mandatory prepayment, to the extent practicable, a reasonably detailed
calculation of the amount of such prepayment; provided that (A) if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08 and (B) a notice of prepayment of Term
Borrowings may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied.  Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the applicable
Class of the contents thereof.  Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment.  Subject to Section 2.10(c), each
repayment or prepayment of a Borrowing shall be applied ratably to the Lenders
of the Class of Loans being repaid or prepaid, based upon the outstanding
principal amounts owing under such Class of Loans being repaid or
prepaid.  Repayment and prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.
 
(h) Notwithstanding the foregoing, in the event that any portion of any Foreign
Source Prepayment attributable to any Foreign Subsidiary cannot be made when due
other than with the proceeds of a dividend from such Foreign Subsidiary (or of a
dividend from another Foreign Subsidiary of which the first Foreign Subsidiary
is a direct or indirect subsidiary) that would result in a material tax
liability to the Borrower, then the requirement to make a prepayment with such
portion shall be deferred until such time as such prepayment can be made with
funds of the Borrower and the Subsidiaries that are available without resort to
such a dividend.  “Foreign Source Prepayment” means, for any Foreign Subsidiary,
(i) the portion of Excess Cash Flow for any fiscal year that is attributable to
the financial results of such Foreign Subsidiary and (ii) any Net Proceeds
arising from a Prepayment Event under paragraph (a), (b) or (c) of the
definition of Prepayment Event in respect of any asset of such Foreign
Subsidiary.
 
SECTION 2.12. Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the rate of 0.375% per annum on the daily unused amount of the Revolving
Commitment of such Lender during the period from and including the earlier of
(i) the Closing Date and (ii) June 1, 2012 to but excluding the date on which
such Revolving Commitment terminates.  Accrued commitment fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the earlier to occur of (i) the Closing Date and
(ii) June 1, 2012.  All such commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).
 
 
74

--------------------------------------------------------------------------------

 
 
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Initial Term Lender a fee, which shall accrue at the rate of 0.375% per
annum on the daily unused amount of the Initial Term Commitment of such Lender
during the period from and including June 1, 2012 to but excluding the earlier
of (i) the Closing Date and (ii) the date on which such Initial Term Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the earlier
to occur of (i) the Closing Date and (ii) the date on which such Initial Term
Commitment terminates; provided that no such fee shall be payable to any Initial
Term Lender that fails to make an Initial Term Loan to the Borrower on the
Closing Date (and, if the Escrow Funding has occurred on the Escrow Funding
Date, has failed to fund such Initial Term Loan on the Escrow Funding Date) in
accordance with Section 2.01(a).  All such fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(c) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and such Issuing Bank on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any such LC Exposure, as well as such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
Business Days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
 
75

--------------------------------------------------------------------------------

 
 
(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.
 
SECTION 2.13. Interest.  (a)  The Loans comprising each ABR Borrowing (including
(i) each Swingline Loan and (ii) any Loan comprising the Escrow Funding, if
applicable, which the Borrower has elected to be funded as an ABR Loan pursuant
to the Escrow Request) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
 
(b) The Loans comprising each Eurocurrency Borrowing (including any Loans
comprising the Escrow Funding, if applicable, which the Borrower has elected to
be funded as a Eurocurrency Loan pursuant to the Escrow Request) shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.
 
(d) Subject to Section 2.24(b) (if applicable), accrued interest on each Loan
shall be payable in arrears on each Interest Payment Date for such Loan and, in
the case of a Revolving Loan, upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of a
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
 
 
76

--------------------------------------------------------------------------------

 
 
SECTION 2.14. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing of any Class:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurocurrency Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Borrower and the Lenders of
such Class that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
of such Class to, or continuation of any Borrowing of such Class as, a
Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
continued as an ABR Borrowing, and (ii) any Borrowing Request for a Eurocurrency
Borrowing of such Class shall be treated as a request for an ABR Borrowing.
 
SECTION 2.15. Increased Costs.  (a)  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Bank (except
any such reserve requirement reflected in the Adjusted LIBO Rate);
 
(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; or
 
(iii) subject any Credit Party to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Credit Party of making or maintaining any Eurocurrency Loan (or
of maintaining its obligation to make any such Loan), to increase the cost to
such Lender, Issuing Bank or other Credit Party of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or other Credit Party
hereunder (whether of principal, interest or otherwise), then, following receipt
of a certificate pursuant to paragraph (c) of this Section, the Borrower will
pay to such Lender, Issuing Bank or other Credit Party, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
other Credit Party, as the case may be, for such additional costs or expenses
incurred or reduction suffered.
 
 
77

--------------------------------------------------------------------------------

 
 
(b) If any Lender or Issuing Bank reasonably determines that any Change in Law
regarding capital requirements has had or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then, following receipt of a
certificate pursuant to paragraph (c) of this Section, the Borrower will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.
 
(c) If any Lender or Issuing Bank is claiming compensation under this Section
2.15, it shall deliver to the Borrower a certificate setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, and the basis for the calculation thereof as
specified in paragraph (a) or (b) of this Section, which certificate shall be
conclusive absent manifest error; provided that, in any such certificate, such
Lender or Issuing Bank shall certify that the claim for compensation referred to
therein is generally consistent with such Lender’s or Issuing Bank’s treatment
of other borrowers of such Lender or Issuing Bank in the U.S. leveraged loan
market with respect to similarly affected commitments, loans and/or
participations under agreements with such borrowers having provisions similar to
this Section 2.15, but such Lender or Issuing Bank, as the case may be, shall
not be required to disclose any confidential or proprietary information
therein.  This Section shall not be construed to require any Lender or Issuing
Bank to make available its tax return (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.  The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.
 
(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
 
78

--------------------------------------------------------------------------------

 
 
SECTION 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or an
Escrow Release Payment pursuant to Section 2.24(e), but other than pursuant to
Section 2.23), (b) the conversion of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any Eurocurrency Loan on the date specified in any notice
(including any telephonic notice) delivered or made pursuant hereto (including
as a result of the revocation of any such notice), (d) the failure to prepay any
Eurocurrency Loan on a date specified therefor in any notice of prepayment given
by the Borrower (whether or not such notice may be revoked in accordance with
the terms hereof) or (e) the assignment of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19 or pursuant to Section 2.21(e), then,
in any such event, the Borrower shall after receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount and, absent manifest error, the amount requested shall be
conclusive), compensate each Lender for the loss, cost and expense attributable
to such event, but excluding any losses of anticipated profits.  Such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable thereto), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market, but shall exclude any losses of
anticipated profits.  A certificate of any Lender delivered to the Borrower and
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.
 
SECTION 2.17. Taxes.  (a)  Withholding of Taxes; Gross-Up.  Each payment by a
Loan Party under this Agreement or any other Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law.  If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Credit Party receives the amount it would have received had no such
withholding been made.
 
 
79

--------------------------------------------------------------------------------

 
 
(b) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c) Evidence of Payment.  As soon as practicable after any payment of Taxes by a
Loan Party to a Governmental Authority pursuant to this Section 2.17, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(d) Indemnification by the Loan Parties.  The Loan Parties shall indemnify each
Credit Party for any Indemnified Taxes that are paid or payable by such Credit
Party in connection with this Agreement (including amounts paid or payable under
this paragraph) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The indemnity under this
paragraph shall be paid within 10 days after the Credit Party delivers to any
Loan Party a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Credit Party and describing the basis for the indemnification
claim.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.  Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.
 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with this Agreement
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this paragraph shall be paid within
10 days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.
 
(f) Status of Lenders. (i)  Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
this Agreement shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or
 
 
80

--------------------------------------------------------------------------------

 
 
 information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (A) through
(E) of paragraph (f)(ii) below) shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.  Upon the reasonable request of the
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f).  If any
form or certification previously delivered pursuant to this Section 2.17(f)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration,  obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
 
(ii) Without limiting the generality of the foregoing, each Lender shall, if it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as is reasonably requested by the Borrower and
the Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
 
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
 
(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;
 
(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit L-1, Exhibit L-2,
Exhibit L-3 or Exhibit L-4 (each, a “U.S. Tax Certificate”), as applicable, to
the effect that such Lender is not (x) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code or (z) a “controlled foreign
corporation” described in  Section  881(c)(3)(C) of the Code;
 
 
81

--------------------------------------------------------------------------------

 
 
(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender),
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided that if such Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or
 
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax, together with such supplementary
documentation as shall be necessary to enable the Borrower or the Administrative
Agent to determine the amount of Tax (if any) required by law to be withheld.
 
(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.17(f)(iii), the term “FATCA” shall include any
amendments made to FATCA after the Effective Date.
 
(g) Treatment of Certain Refunds.  If any Credit Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including
additional amounts paid pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
Credit Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of such Credit Party, shall repay to such Credit Party the
amount paid to such Credit Party pursuant to the prior sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Credit Party is required to repay such refund to
such Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph, in no event will any Credit Party be required to
 
 
82

--------------------------------------------------------------------------------

 
 
pay any amount to any indemnifying party pursuant to this paragraph if such
payment would place such Credit Party in a less favorable position (on a net
after-Tax basis) than such Credit Party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any Credit
Party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.
 
(h) Issuing Bank.  For purposes of Sections 2.17(e) and 2.17(f), the term
“Lender” shall include each Issuing Bank.
 
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a)  The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without any defense, setoff,
recoupment or counterclaim.  Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to such account as may be
specified by the Administrative Agent, except that payments required to be made
directly to any Issuing Bank or the Swingline Lender shall be so made, payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payment received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments under each Loan Document shall be
made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.
 
(c) Except to the extent that this Agreement provides for payments to be
disproportionately allocated to or retained by a particular Lender or group of
Lenders (including in connection with the payment of principal, interest or fees
in different amounts or at different rates and the repayment of principal
amounts of Loans at different times as a result of Extension Amendments,
Incremental Facility Amendments, purchases of Term Loans pursuant to Purchase
Offers under Section 2.23 or non-ratable prepayments of Classes of Loans
pursuant to Section 2.10(c)), each Lender agrees that if it shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in
 
 
83

--------------------------------------------------------------------------------

 
 
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the amount of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any Person
that is an Eligible Assignee (as such term is defined from time to time).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or Issuing Banks, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, any Issuing Bank or
the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(c), 2.05(d),
2.05(f), 2.06(b), 2.18(c), 2.18(d) and 9.03(c), in each case in such order as
shall be determined by the Administrative Agent in its
discretion.  Notwithstanding anything to the contrary herein, any amounts paid
by a Loan Party for the account of a Lender that are applied or held pursuant to
this Section 2.18(e) shall be deemed paid by such Loan Party to such Lender.
 
 
84

--------------------------------------------------------------------------------

 
 
SECTION 2.19. Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 2.17, then such Lender shall (at
the request of the Borrower) use commercially reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment and delegation (i) would reasonably be expected to eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.
 
(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of the affected Class) and with respect to which the
Required Lenders (or, in circumstances where Section 9.02 does not require the
consent of the Required Lenders, a Majority in Interest of the Lenders of the
affected Class) shall have granted their consent, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Loan Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, each Issuing Bank and
the Swingline Lender), which consent shall not unreasonably be withheld, (B)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and, if applicable, participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, (if applicable, in each case only to the extent
such amounts relate to its interest as a Lender of a particular Class) from the
assignee (in the case of such principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, it can
reasonably be expected that such assignment will result in a reduction in such
compensation or payments
 
 
85

--------------------------------------------------------------------------------

 
 
and (D) in the case of any such assignment and delegation resulting from the
failure to provide a consent, the assignee shall have given such consent.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation have ceased to apply.  Each party hereto agrees that an assignment
and delegation required pursuant to this paragraph may be effected pursuant to
an Assignment and Assumption executed by the Borrower, the Administrative Agent
and the assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.
 
SECTION 2.20. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
 
(a) commitment fees shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
 
(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
 
(c) if any Swingline Exposure or LC Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender then:
 
(i) the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (with the term “Applicable Percentage” meaning, with
respect to any Lender for purposes of reallocations to be made pursuant to this
paragraph (c), the percentage of the Aggregate Revolving Commitment represented
by such Lender’s Revolving Commitment at the time of such reallocation
calculated disregarding the Revolving Commitments of the Defaulting Lenders at
such time) but only to the extent that such reallocation does not cause the
aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment;
 
 
86

--------------------------------------------------------------------------------

 
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure is outstanding;
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(c) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(c) shall be adjusted to give effect to such
reallocation; and
 
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.12(c) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
(d) so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
in each case it is reasonably satisfied that the related exposure and the
Defaulting Lender’s then outstanding Swingline Exposure or LC Exposure, as
applicable, will be fully covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with Section 2.20(c), and participating interests in any such funded
Swingline Loan or in any such issued, amended, reviewed or extended Letter of
Credit will be allocated among the Non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein).
 
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender (a “Restored Lender”), then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be reallocated in accordance with their Applicable
Percentages and on such date such Restored Lender shall
 
 
87

--------------------------------------------------------------------------------

 
 
purchase at par such of the Revolving Loans of the other Revolving Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Restored Lender to hold such Loans in accordance
with its Applicable Percentage (with the term “Applicable Percentage” meaning,
with respect to any Lender for purposes of reallocations to be made pursuant to
this paragraph, the percentage of the Aggregate Revolving Commitment represented
by such Lender’s Revolving Commitment at the time of such reallocation
calculated including the Revolving Commitment of such Restored Lender but
disregarding the Revolving Commitments of the Defaulting Lenders at such time).
 
SECTION 2.21. Incremental Facilities.  (a)  The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request (i) one or
more increases in the amount of the Revolving Commitments of any Class (each
such increase, an “Incremental Revolving Commitment Increase”) and/or (ii) the
establishment of Incremental Term Commitments, provided that (A) the aggregate
amount of all the Incremental Revolving Commitment Increases established
hereunder shall not exceed $25,000,000 and (B) the aggregate amount of all the
Incremental Term Commitments and all Incremental Revolving Commitment Increases
established hereunder shall not exceed the difference between (1) $100,000,000
and (2) the aggregate principal amount of Permitted Secured Indebtedness
incurred after the Effective Date.  Each such notice shall specify (A) the date
on which the Borrower proposes that the Incremental Revolving Commitment
Increases or the Incremental Term Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent and (B) the amount of the
Incremental Revolving Commitment Increase or Incremental Term Commitments, as
applicable, being requested (it being agreed that (x) any Lender approached to
provide any Incremental Revolving Commitment Increase or Incremental Term
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment Increase or Incremental Term Commitments, (y)
the Borrower shall not be required to approach existing Lenders first to provide
any Incremental Revolving Commitment Increase or Incremental Term Commitment or
offer any existing Lenders a right of first refusal to provide any Incremental
Revolving Commitment Increase or Incremental Term Commitment and (z) any Person
that the Borrower proposes to become a Lender under any Incremental Term
Commitment or Incremental Revolving Commitment Increase, if such Person is not
then a Lender, must be an Eligible Assignee and must be reasonably acceptable to
the Administrative Agent and, in the case of any proposed Incremental Revolving
Commitment Increase, each Issuing Bank and the Swingline Lender).
 
(b) The terms and conditions of any Loans and Commitments pursuant to any
Incremental Revolving Commitment Increase shall be the same as those of the
Revolving Commitments and Revolving Loans of the Class that is being increased
and shall be treated as a single Class with such Revolving Commitments and
Revolving Loans; provided that the interest margin or commitment fees applicable
to any Incremental Revolving Commitment Increase may exceed the interest margin
or fees payable with respect to the Revolving Loans and/or Revolving Commitments
pursuant to the terms of this Agreement, as amended through the date of such
calculation, in which case the Applicable Rate and/or the fee payable pursuant
to Section 2.12(a), in each case as in effect for the other Revolving Loans and
Revolving Commitments, shall be automatically increased to eliminate such
excess.  The terms and
 
 
88

--------------------------------------------------------------------------------

 
 
conditions of any Incremental Term Commitments and the Incremental Term Loans to
be made thereunder shall be set forth in the applicable Incremental Facility
Agreement and may be different to those of the Term Commitments and the Term
Loans (provided that, except with respect to matters contemplated by clauses
(i), (ii) and (iii) below or customary for a “Term B” institutional loan
tranche, any differences shall be reasonably satisfactory to the Administrative
Agent); provided that (i) the Weighted Average Life to Maturity of any
Incremental Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Initial Terms Loans, (ii) no Incremental Term Loan
Maturity Date shall be earlier than the Initial Term Maturity Date and (iii) any
Incremental Term Loan shall rank pari passu or junior in right of payment and of
security with the Initial Term Loans and shall be secured only by the Collateral
securing the Obligations.  Any Incremental Term Commitments established pursuant
to an Incremental Facility Agreement that have identical terms and conditions,
and any Incremental Term Loans made thereunder, shall be designated as a
separate series (each a “Series”) of Incremental Term Commitments and
Incremental Term Loans for all purposes of this Agreement.
 
(c) The Incremental Term Commitments and any Incremental Revolving Commitment
Increase shall be effected pursuant to one or more Incremental Facility
Agreements executed and delivered by the Borrower, each Incremental Lender
providing such Incremental Term Commitments or Incremental Revolving Commitment
Increase, as the case may be, and the Administrative Agent; provided that no
Incremental Term Commitments or Incremental Revolving Commitment Increases shall
become effective unless (i) no Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Term Commitments or
Incremental Revolving Commitment Increases and the making of Loans and issuance
of Letters of Credit thereunder to be made on such date, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date, (iii) after giving effect to
such Incremental Revolving Commitment Increase or Incremental Term Loan
Commitments and the making of Loans pursuant thereto (and assuming that the
amount of any Incremental Revolving Commitment Increase is fully drawn), the
Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.12 and 6.13, recomputed as of the last day of the
most-recently ended fiscal quarter of the Borrower for which financial
statements shall have been delivered pursuant to Section 5.01(a) or (b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the Pro Forma Financial Statements) and (iv) the
Borrower shall make any payments required to be made pursuant to Section 2.16 in
connection with such Incremental Term Commitments or Incremental Revolving
Commitment Increase and the related transactions under this Section.  Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or
 
 
89

--------------------------------------------------------------------------------

 
 
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section, provided that to the extent that any term of any
such amendment could not be approved as an amendment of this Agreement by the
Lenders providing such Incremental Term Commitments voting as a single Class
without the approval of any other Lender, such amendment will be subject to the
approval of the requisite Lenders required under this Agreement.
 
(d) Upon the effectiveness of an Incremental Term Commitment or Incremental
Revolving Commitment Increase of any Incremental Lender, (i) such Incremental
Lender shall be deemed to be a “Lender” (and a Lender in respect of Commitments
and Loans of the applicable Class) hereunder, and henceforth shall be entitled
to all the rights of, and benefits accruing to, Lenders (or Lenders in respect
of Commitments and Loans of the applicable Class) hereunder and shall be bound
by all agreements, acknowledgements and other obligations of Lenders (or Lenders
in respect of Commitments and Loans of the applicable Class) hereunder and under
the other Loan Documents, and (ii) in the case of any Incremental Revolving
Commitment Increase, (A) if the applicable Lender does not already have a
Revolving Commitment, such Incremental Revolving Commitment Increase shall
constitute the Revolving Commitment of such Lender as provided in the
Incremental Facility Agreement applicable to such Incremental Revolving
Commitment Increase, (B) if the applicable Lender already has a Revolving
Commitment, the Revolving Commitment of such Lender shall be increased as
provided in the Incremental Facility Agreement applicable to such Incremental
Revolving Commitment Increase and (C) the Aggregate Revolving Commitment shall
be increased by the amount of such Incremental Revolving Commitment Increase, in
each case, subject to further increase or reduction from time to time as set
forth in the definition of the term “Revolving Commitment”.  For the avoidance
of doubt, upon the effectiveness of any Incremental Revolving Commitment
Increase, the Revolving Exposure of the Revolving Lender making such Incremental
Revolving Commitment Increase, and the Applicable Percentage of all the
Revolving Lenders, shall automatically be adjusted to give effect thereto.
 
(e) On the date of effectiveness of any Incremental Revolving Commitment
Increase, each Revolving Lender shall assign to each Revolving Lender making
such Incremental Revolving Commitment Increase, and each such Revolving Lender
making such Incremental Revolving Commitment Increase shall purchase from each
Revolving Lender, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans and participations in Letters
of Credit outstanding on such date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Revolving Loans and
participations in Letters of Credit will be held by all the Revolving Lenders
ratably in accordance with their Applicable Percentages after giving effect to
the effectiveness of such Incremental Revolving Commitment Increase.
 
(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Borrower in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.
 
 
90

--------------------------------------------------------------------------------

 
 
(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.21(a) and of the effectiveness of any Incremental Term Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitment Increase, of the
Applicable Percentages of the Revolving Lenders after giving effect thereto and
of the assignments required to be made pursuant to Section 2.21(e).
 
SECTION 2.22. Extensions of Term Loans, Revolving Loans and Revolving
Commitments.
 
(a) (i) The Borrower may at any time and from time to time request that all or a
portion of each Term Loan of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled final maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.22.  Prior to
entering into any Extension Amendment with respect to any Extended Term Loans,
the Borrower shall provide written notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Term Loan Class and which such request shall be offered equally to all such
Lenders) (a “Term Loan Extension Request”) setting forth the proposed terms of
the Extended Term Loans to be established, which terms shall identical to the
Term Loans of the Existing Term Loan Class from which they are to be extended,
except that (v) the scheduled final maturity date shall be extended and all or
any of the scheduled amortization payments of all or a portion of any principal
amount of such Extended Term Loans may be delayed to later dates than the
scheduled amortization of principal of the Term Loans of such Existing Term Loan
Class (with any such delay resulting in a corresponding adjustment to the
scheduled amortization payments reflected in Section 2.10 or in the Incremental
Facility Agreement, as the case may be, with respect to the Existing Term Loan
Class from which such Extended Term Loans were extended, in each case as more
particularly set forth in Section 2.22(c) below) (provided that, for the
avoidance of doubt, the Weighted Average Life to Maturity of such Extended Term
Loans shall be no shorter than the Weighted Average Life to Maturity of the Term
Loans of the Existing Term Loan Class from which they are to be converted),
(w)(A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and premiums with respect to the Extended Term Loans may be different than those
for the Term Loans of such Existing Term Loan Class and/or (B) additional fees
and/or premiums may be payable to the Lenders providing such Extended Term Loans
in addition to or in lieu of any of the items contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Extension
Amendment, (x) subject to the provisions set forth in Sections 2.10 and 2.11,
the Extended Term Loans may have optional prepayment terms (including call
protection and prepayment premiums) as may be agreed between the Borrower and
the Lenders thereof, (y) the Extension Amendment may provide for other covenants
and terms that apply to any period after the latest Maturity Date and (z) the
terms of any Extended Term Loans may also
 
 
91

--------------------------------------------------------------------------------

 
 
contain other differences from the Existing Term Loan Class from which they are
to be extended as are approved by the Administrative Agent, acting reasonably,
so long as such differences are not material and not adverse to the Lenders of
such Existing Term Loan Class.  No Lender shall have any obligation to agree to
have any of its Term Loans converted into Extended Term Loans pursuant to any
Term Loan Extension Request.  Any Extended Term Loans of any Extension Series
shall constitute a separate Class of Term Loans from the Existing Term Loan
Class of Term Loans from which they were converted.
 
(ii) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Commitments and/or Extended Revolving Commitments of
any Class existing at the time of such request (each, an “Existing Revolving
Commitment” and any related Revolving Loans under any such facility, “Existing
Revolving Loans”; each Existing Revolving Commitment and related Existing
Revolving Loans together being referred to as an “Existing Revolving Class”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Loans related to such Existing Revolving Commitments (any
such Existing Revolving Commitments which have been so extended, “Extended
Revolving Commitments” and any related Loans, “Extended Revolving Loans”; each
Extended Revolving Credit Commitment and related Extended Revolving Loans
together an “Extended Revolving Class”) and to provide for other terms
consistent with this Section 2.22.  Prior to entering into any Extension
Amendment with respect to any Extended Revolving Commitments, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Class of Existing Revolving
Commitments and which such request shall be offered equally to all such Lenders)
(a “Revolving Extension Request”) setting forth the proposed terms of the
Extended Revolving Commitments to be established thereunder, which terms shall
be identical to those applicable to the Existing Revolving Commitments from
which they are to be extended except that (w) all or any of the final maturity
dates of such Extended Revolving Commitments may be delayed to later dates than
the final maturity dates of such Existing Revolving Class, (x)(A) the interest
rates, interest margins, rate floors, upfront fees, funding discounts, original
issue discounts and premiums with respect to the Extended Revolving Commitments
may be different than those for such Existing Revolving Class and/or (B)
additional fees and/or premiums may be payable to the Lenders providing such
Extended Revolving Commitments in addition to or in lieu of any of the items
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment, (y)(A) the undrawn revolving commitment
fee rate with respect to such Extended Revolving Class may be different than
such rate for such Existing Revolving Class and (B) the Extension Amendment may
provide for other covenants and terms that apply to any period after the latest
Maturity Date and (z) the terms of any Extended Revolving Commitments may also
contain other differences from the Class of Existing Revolving Commitments from
which they are to be extended as are approved by the Administrative Agent,
acting reasonably, so long as such differences are not material and not adverse
to the Lenders of such Existing Revolving Commitment Class; provided that,
notwithstanding anything to the contrary in this Section 2.22 or otherwise, (1)
the borrowing and repayment
 
 
92

--------------------------------------------------------------------------------

 
 
(other than in connection with a permanent repayment and termination of
commitments) of Loans with respect to any Extended Revolving Class shall be made
on a pro rata basis with any borrowings and repayments of the Existing Revolving
Loans of the Class of Existing Revolving Commitments from which they were
extended (the mechanics for which may be implemented through the applicable
Extension Amendment and may include technical changes related to the borrowing,
replacement letter of credit and swingline procedures of such Existing Revolving
Commitment Class), (2) assignments and participations of Extended Revolving
Commitments and Extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Existing Revolving Classes
set forth in Section 9.04 and (3) subject to Section 2.08(b), permanent
repayments of Extended Revolving Loans (and corresponding permanent reductions
in the related Extended Revolving Commitments) shall be permitted as may be
agreed between the Borrower and the Lenders thereof.  No Lender shall have any
obligation to agree to have any of its Revolving Loans or Revolving Commitments
of any Existing Revolving Class converted into Extended Revolving Loans or
Extended Revolving Commitments pursuant to any Extension Request.  Any Extended
Revolving Commitments of any Extension Series shall constitute a separate Class
of Revolving Commitments from the Existing Revolving Commitments of the Existing
Revolving Class from which they were converted and from any other Existing
Revolving Commitments (together with any other Extended Revolving Commitments so
established on such date).
 
(b) The Borrower shall provide the applicable Extension Request at least ten
Business Days (or such shorter period as the Administrative Agent may determine
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Class or Existing Classes are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.22.  Any Lender (an “Extending Lender”) wishing to
have all or a portion of its Existing Term Loans or Revolving Commitments (or
any earlier Extended Revolving Commitments) of an Existing Revolving Class
subject to such Extension Request converted into Extended Term Loans or Extended
Revolving Commitments, as applicable, shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans and/or Revolving Commitments of the
Existing Class or Existing Classes subject to such Extension Request that it has
elected to convert into Extended Term Loans or Extended Revolving Commitments,
as applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent).  In the event that the aggregate amount of Term Loans or
Revolving Commitments of the Existing Class subject to Extension Elections
exceeds the amount of Extended Term Loans or Extended Revolving Commitments, as
applicable, requested pursuant to the Extension Request, Term Loans or Revolving
Commitments of the Existing Class or Existing Classes shall be converted to
Extended Term Loans or Extended Revolving Commitments, as applicable, on a pro
rata basis based on the amount of Term Loans or Revolving Commitments included
in each such Extension Election (subject to rounding).  Notwithstanding the
conversion of any Existing Revolving Commitment into an Extended Revolving
Commitment, such Extended Revolving Commitment
 
 
93

--------------------------------------------------------------------------------

 
 
shall be treated identically to all other Revolving Commitments for purposes of
the obligations of a Revolving Lender in respect of Swingline Loans under
Section 2.04 and Letters of Credit under Section 2.05, except that the
applicable Extension Amendment may provide that the date on which the Swingline
Loan has to be repaid and/or the last day for issuing Letters of Credit may be
extended and the related obligations to make Swingline Loans and issue Letters
of Credit may be continued (pursuant to mechanics to be specified in the
applicable Extension Amendment) so long as the applicable Swingline Lender
and/or the applicable Issuing Bank, as applicable, have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension).
 
(c) Extended Term Loans or Extended Revolving Commitments, as applicable, shall
be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which, except to the extent expressly contemplated by the penultimate
sentence of this Section 2.22(c) and notwithstanding anything to the contrary
set forth in Section 9.02, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Term Loans or Extended
Revolving Commitments, as applicable, established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Lenders.  In addition to any
terms and changes required or permitted by Section 2.22(a), each Extension
Amendment (i) shall amend the scheduled amortization payments pursuant to
Section 2.10 or the applicable Incremental Facility Agreement with respect to
the Existing Class of Term Loans from which the Extended Term Loans were
converted to reduce each scheduled repayment amount for the Existing Term Loan
Class in the same proportion as the amount of Term Loans of the Existing Term
Loan Class is to be converted pursuant to such Extension Amendment (it being
understood that the amount of any repayment amount payable with respect to any
individual Term Loan of such Existing Class that is not an Extended Term Loan
shall not be reduced as a result thereof) and (ii) may amend this Agreement to
ensure ratable participation in Letters of Credit and Swingline Loans between
Extended Revolving Commitments and Existing Revolving Commitments.
Notwithstanding anything to the contrary in this Section 2.22 and without
limiting the generality or applicability of Section 9.02 to any Section 2.22
Additional Amendments, any Extension Amendment may provide for additional terms
and/or additional amendments other than those referred to or contemplated above
(any such additional amendment, a “Section 2.22 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.22
Additional Amendments do not become effective prior to the time that such
Section 2.22 Additional Amendments have been consented to (including, pursuant
to (i) consents applicable to holders of Incremental Term Loans and Incremental
Revolving Commitment Increases provided for in any Incremental Facility
Agreement and (ii) consents applicable to holders of any Extended Term Loans or
Extended Revolving Commitments provided for in any Extension Amendment) by such
of the Lenders, Loan Parties and other parties (if any) as may be required in
order for such Section 2.22 Additional Amendments to become effective in
accordance with Section 9.02.  It is understood and agreed that each Lender
hereunder has consented, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Credit Documents
authorized by this Section 2.22 and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Section 2.22 Additional Amendment.
 
 
94

--------------------------------------------------------------------------------

 
 
In connection with any Extension Amendment, the Borrower shall deliver an
opinion of counsel reasonably acceptable to the Administrative Agent (i) as to
the enforceability of such Extension Amendment, this Agreement as amended
thereby, and such of the other Loan Documents (if any) as may be amended thereby
(in the case of such other Loan Documents as contemplated by the immediately
preceding sentence), (ii) to the effect that such Extension Amendment, including
the Extended Term Loans or Extended Revolving Commitments provided for therein,
does not conflict with or violate the terms and provisions of Section 9.02 of
this Agreement and (iii) covering such other matters as the Administrative Agent
may reasonably request in connection therewith.
 
(d) Notwithstanding anything to the contrary contained in this Agreement, (i) on
any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with paragraph (a) above (an “Extension
Date”), (x) in the case of the Existing Term Loans of each Extending Lender, the
aggregate principal amount of such Existing Term Loans shall be deemed reduced
by an amount equal to the aggregate principal amount of Extended Term Loans so
converted by such Lender on such date, and the Extended Term Loans shall be
established as a separate Class of Term Loans (together with any other Extended
Term Loans so established on such date), and (y) in the case of the Existing
Revolving Commitments of each Extending Lender, the aggregate principal amount
of such corresponding Existing Revolving Commitments shall be deemed reduced by
an amount equal to the aggregate principal amount of Extended Revolving
Commitments so converted by such Lender on such date (and any related
participations shall be reduced proportionately), and such Extended Revolving
Commitments shall be established as a separate Class of Revolving Commitments
from the corresponding Existing Revolving Commitment Class and from any other
Existing Revolving Commitments (together with any other Extended Revolving
Commitments so established on such date) and (ii) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under an applicable Extended
Revolving Commitment, such Loans shall be deemed to be allocated as Extended
Revolving Loans and Existing Revolving Loans in the same proportion as such
Extending Lender’s Existing Revolving Commitments to Extended Revolving
Commitments.
 
(e) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series or the
Extended Revolving Commitments of a given Extension Series, in each case to a
given Lender, was incorrectly determined as a result of manifest administrative
error in the receipt and processing of an Extension Election timely submitted by
such Lender in accordance with the procedures set forth in the applicable
Extension Amendment, then the Administrative Agent, the Borrower and such
affected Lender may (and hereby are authorized to), in their sole discretion and
without the consent of any other Lender, enter into an amendment to this
Agreement and the other Loan Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of such Extension
Amendment, as the case may be, which Corrective Extension Amendment shall (i)
provide for the conversion and extension of Term Loans under the Existing Term
Loan Class or Existing Revolving Commitments (and related Revolving Exposure),
as the case may be, in such amount as is required to cause such Lender to hold
Extended Term Loans  or Extended Revolving Commitments (and related Revolving
Exposure) of the applicable Extension Series into which such other Term Loans or
Revolving Commitments
 
 
95

--------------------------------------------------------------------------------

 
 
were initially converted, as the case may be, in the amount such Lender would
have held had such administrative error not occurred and had such Lender
received the minimum allocation of the applicable Loans or Commitments to which
it was entitled under the terms of such Extension Amendment, in the absence of
such error, (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, the Borrower and such Lender may agree (including
conditions of the type required to be satisfied for the effectiveness of an
Extension Amendment described in Section 2.22(c)), and (iii) effect such other
amendments of the type (with appropriate reference and nomenclature changes)
described in the penultimate sentence of Section 2.22(c).
 
(f) No exchange or conversion of Loans or Commitments pursuant to any Extension
Amendment in accordance with this Section 2.22 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.
 
SECTION 2.23. Loan Repurchases.  (a)  Subject to the terms and conditions set
forth or referred to below, the Borrower may from time to time, at its
discretion, conduct modified Dutch auctions to make Purchase Offers, each such
Purchase Offer to be managed exclusively by J.P. Morgan Securities LLC or
another investment bank of recognized standing selected by the Borrower
following consultation with the Administrative Agent (in such capacity, the
“Auction Manager”), so long as the following conditions are satisfied:
 
(i) each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.23 and the Auction Procedures;
 
(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each Auction Notice and at the time of purchase of any
Term Loans in connection with any Purchase Offer;
 
(iii) the maximum principal amount (calculated on the face amount thereof) of
Term Loans that the Borrower offers to purchase in any such Purchase Offer shall
be no less than $10,000,000 (unless another amount is agreed to by the
Administrative Agent);
 
(iv) after giving effect to any purchase of Term Loans of the applicable Class
or Classes pursuant to this Section 2.23, the sum of (x) the amount of unused
and available Revolving Commitments and (y) the aggregate amount of all
Unrestricted Cash of the Borrower and its Subsidiaries shall not be less than
$50,000,000;
 
(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans of the applicable Class or Classes so purchased by the Borrower
shall automatically be cancelled and retired by the Borrower on the settlement
date of the relevant purchase (and may not be resold);
 
 
96

--------------------------------------------------------------------------------

 
 
(vi) if the Term Loans are rated by S&P and/or Moody’s at the time of any
Purchase Offer, prior to commencing such Purchase Offer, the Borrower shall have
discussed such proposed Purchase Offer with each (or both, as applicable) of S&P
and Moody’s and, based upon such discussions, shall reasonably believe that the
proposed purchase of Term Loans through such Purchase Offer shall not be deemed
to be a “distressed exchange”;
 
(vii) if the Term Loans are rated by S&P and/or Moody’s at the time of any
Purchase Offer, at the time of each purchase of Term Loans pursuant to such
Purchase Offer, neither S&P nor Moody’s shall have announced or communicated to
the Borrower that the proposed purchase of Term Loans through such Purchase
Offer shall be deemed to be a “distressed exchange”;
 
(viii) no more than one Purchase Offer with respect to any Class may be ongoing
at any one time and no more than four Purchase Offers (regardless of Class) may
be made in any one year;
 
(ix) the Borrower represents and warrants that no Loan Party shall have any MNPI
that (A) has not been previously disclosed in writing to the Administrative
Agent and the Lenders (other than because such Lender does not wish to receive
such MNPI) prior to such time and (B) could reasonably be expected to have a
material effect upon, or otherwise be material to, a Lender’s decision to
participate in the Purchase Offer; and
 
(x) at the time of each purchase of Term Loans through a Purchase Offer, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Financial Officer certifying as to compliance with preceding clauses (ii),
(iv), (vi), (vii) and (ix).
 
(b) The Borrower must terminate any Purchase Offer if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
such Purchase Offer.  If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Borrower pursuant to this Section 2.23, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Class or Classes up to the settlement
date of such purchase and (y) such purchases (and the payments made by the
Borrower and the cancellation of the purchased Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.11 or any other provision hereof.
 
 
97

--------------------------------------------------------------------------------

 
 
(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.23 (provided that no Lender shall have an obligation
to participate in any such Purchase Offer).  For the avoidance of doubt, it is
understood and agreed that the provisions of Section 2.18 and Section 9.04 will
not apply to the purchases of Term Loans pursuant to Purchase Offers made
pursuant to and in accordance with the provisions of this Section 2.23. The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Article VIII and Article IX to the same extent
as if each reference therein to the “Administrative Agent” were a reference to
the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Purchase Offer.
 
SECTION 2.24. Escrow Option.  (a)  On any Business Day (the “Escrow Funding
Date”) after the Effective Date, if requested by the Borrower pursuant to an
Escrow Request delivered to the Administrative Agent at least three Business
Days prior to such Escrow Funding Date, (i) the Administrative Agent, the Escrow
Agent and the Borrower will enter into the Escrow Agreement, (ii) (x) in
accordance with Section 2.01(a)(i), each Initial Term Lender will fund Initial
Term Loans in an aggregate principal amount equal to the amount of such Lender’s
Initial Term Commitment hereunder (the aggregate amounts so funded by all
Initial Term Lenders, the “Term Loan Facility Proceeds”) and (y) in accordance
with Section 2.01(b)(i), each Revolving Lender will fund Revolving Loans in an
aggregate principal amount equal to such Lender’s Applicable Percentage of the
amount of the Revolving Borrowing specified by the Borrower in the Escrow
Request (the aggregate amounts so funded by all Revolving Lenders, the “Escrowed
Revolving Proceeds”) (provided that the Escrow Request shall set forth
certifications by the Borrower that (A) the amount of Escrowed Revolving
Proceeds would comply, as of the Escrow Funding Date, with the limitations set
forth in the proviso to Section 2.01(b) and (B) the amount of the Revolving
Borrowing specified in the Escrow Request is not greater than the amount of
Transaction Costs anticipated by the Borrower on the Escrow Funding Date to be
payable by the Borrower on the Closing Date), in each case, into the Escrow
Account pursuant to the Escrow Agreement and (iii) the Borrower will deposit
into the Escrow Account in immediately available funds (x) the amount of
interest on the Term Loan Facility Proceeds and the Escrowed Revolving Proceeds
that would accrue under Section 2.13(a) of the Credit Agreement (using the
Alternate Base Rate in effect on the Escrow Funding Date (the “Specified
Alternate Base Rate”) and the Applicable Rate in effect on the Escrow Funding
Date), on such amounts as the Borrower has elected in the Escrow Request to be
funded as ABR Loans, from and including the Escrow Funding Date until a Business
Day after the Escrow Funding Date but not later than May 31, 2012 specified by
the Borrower in the Escrow Request (the “Unwind Date”) (the amount determined
pursuant to this clause (x) being the “Required ABR Interest Amount”) and (y)
the amount of interest on the Term Loan Facility Proceeds and the
 
 
98

--------------------------------------------------------------------------------

 
 
Escrowed Revolving Proceeds that would accrue under Section 2.13(b) of the
Credit Agreement (using the applicable Adjusted LIBO Rate for an Interest Period
of one, two, three or six months commencing on the Escrow Funding Date and
ending on or after the Unwind Date, as selected by the Borrower in the Escrow
Request and using the Applicable Rate in effect on the Escrow Funding Date), on
such amounts as the Borrower has elected in the Escrow Request to be funded as
Eurocurrency Loans, in each case from and including the Escrow Funding Date
until the Unwind Date (the amount determined pursuant to this clause (y) being
the “Required LIBOR Interest Amount” and, together with the Required ABR
Interest Amount, the “Required Interest Amount” and the Required Interest
Amount, together with the Term Loan Facility Proceeds and the Escrowed Revolving
Proceeds, the “Escrowed Funds”), with the Escrowed Funds to be held in the
Escrow Account pending their release in accordance with Section 3(b) or Section
3(c) of the Escrow Agreement, but in any event not later than the Unwind Date
(the fundings of the Term Loan Facility Proceeds, the Escrowed Revolving
Proceeds and the Required Interest Amount, the “Escrow Funding”); provided that
the Lenders shall not be required to fund the Term Loan Facility Proceeds and
the Escrowed Revolving Proceeds on the Escrow Funding Date unless the conditions
set forth in Section 4.02 are satisfied (or have been waived in accordance with
Section 9.02) on the Escrow Funding Date.  The Loans comprising the Escrowed
Funds shall be deemed to have been borrowed on the Escrow Funding Date for all
purposes of this Agreement.
 
(b) If the Escrow Funding has been made on the Escrow Funding Date pursuant to
Section 2.24(a) and any Interest Payment Date occurs with respect to any of the
Loans comprising the Escrowed Funds prior to the release of the Escrowed Funds
in accordance with the Escrow Agreement, the amount of interest payable on such
Interest Payment Date shall be deferred and shall instead be payable out of the
Escrowed Funds (or by the Borrower, in the event of any insufficiency) on either
the Closing Date (in the case of a release of the Escrowed Funds pursuant to
Section 3(b) of the Escrow Agreement) or the Escrow Repayment Date (in the case
of a release of the Escrowed Funds pursuant to Section 3(c) of the Escrow
Agreement) (any such amounts, the “Deferred Interest Amounts”).
 
(c) If the Escrow Funding has been made on the Escrow Funding Date pursuant to
Section 2.24(a) and, on any day (an “ABR Increase Date”) prior to the earlier of
the Closing Date or the Escrow Repayment Date (as defined in Section 2.24(d)),
there is an increase in the Alternate Base Rate above the Specified Alternate
Base Rate determined pursuant to Section 2.24(a) (such increased rate, the
“Increased Alternate Base Rate”), on or prior to the third Business Day
following notification of such ABR Increase to the Borrower by the
Administrative Agent, subject to Section 2.24(d) below, the Borrower will
deposit in the Escrow Account in immediately available funds an amount equal to
the excess of (i) the amount of interest on the Term Loan Facility Proceeds and
the Escrowed Revolving Proceeds that would accrue under Section 2.13(a) of the
Credit Agreement (using the Increased Alternate Base
 
 
99

--------------------------------------------------------------------------------

 
 
Rate in effect on the ABR Increase Date and the Applicable Rate in effect on the
Escrow Funding Date), on such amounts as the Borrower has elected in the Escrow
Request to be funded as ABR Loans, from and including the ABR Increase Date
until the Unwind Date over (ii) the amount of interest on the Term Loan Facility
Proceeds and the Escrowed Revolving Proceeds that would accrue under Section
2.13(a) of the Credit Agreement (using the Specified Alternate Base Rate and the
Applicable Rate in effect on the Escrow Funding Date), on such amounts as the
Borrower has elected in the Escrow Request to be funded as ABR Loans, from and
including the ABR Increase Date until the Unwind Date (such excess amount, a
“Supplemental Required Interest Amount”), and upon the deposit of any such
Supplemental Required Interest Amount in the Escrow Account, such Supplemental
Required Interest Amount shall be deemed to become part of the Escrowed Funds
for all purposes of this Agreement and the Escrow Agreement.  For the avoidance
of doubt, this Section 2.24(c) shall also apply to any further increases in the
Alternate Base Rate following the ABR Increase Date.
 
(d) If the Escrow Funding has been made on the Escrow Funding Date pursuant to
Section 2.24(a) and, at any time at or prior to 12:00 noon, New York City time,
on the Unwind Date, the conditions set forth in Section 4.03 and Section 3(b) of
the Escrow Agreement have been satisfied, the Administrative Agent shall deliver
to the Escrow Agent a certificate in the form of Exhibit A to the Escrow
Agreement (the “Agent Escrow Release Certificate”) in accordance with Section
3(b) of the Escrow Agreement, directing the release and immediate transfer of
the Escrowed Funds to the Borrower on the Closing Date as directed by
Borrower.  Upon the release and transfer of the Escrowed Funds to the Borrower
in accordance with Section 3(b) of the Escrow Agreement, the Escrowed Funds
shall be applied by the Borrower on the Closing Date in accordance with Section
5.11, with any Deferred Interest Amounts to be applied in accordance with
Section 2.24(b); provided that, in the event that the amount of the Escrowed
Revolving Proceeds exceeds the Transaction Costs or Revolving Loans representing
the amount of the Escrowed Revolving Proceeds would not otherwise be permitted
to be borrowed on the Closing Date due to the operation of the proviso to
Section 2.01(b) hereof, the amount of such excess or all of the Escrowed
Revolving Proceeds, as the case may be, shall be applied by the Borrower to
prepay Revolving Loans on the Closing Date immediately after the release of the
Escrowed Funds pursuant to Section 3(b) of the Escrow Agreement; provided,
further, that any such prepayment of Revolving Loans shall not reduce the
Lenders’ Revolving Commitments hereunder.
 
(e) If the Escrow Funding has been made on the Escrow Funding Date pursuant to
Section 2.24(a) and either (i) the Merger is abandoned by the Borrower, the
Commitments under this Agreement are voluntarily terminated in full by the
Borrower or the Merger Agreement is terminated, in any case, prior to the
consummation of the Merger (and the Borrower has delivered to the Administrative
Agent a certificate to this effect, signed by a Financial Officer of the
Borrower) (the date of receipt of such certificate, the “Termination Date”) or
(ii) the Unwind Date occurs and the Agent Escrow Release Certificate is not
delivered to the Escrow Agent at or prior to 12:00 noon, New York City time, on
the Unwind Date, then the Initial Term Loans and the Revolving Loans shall
automatically become due and payable on the earlier of the Termination Date and
the Unwind Date (such earlier date, the “Escrow Repayment Date”) and, on the
Escrow Repayment Date, the Administrative Agent shall deliver to the Escrow
Agent a confirmation in the form of Exhibit B to the Escrow Agreement (the
“Escrow Unwind Confirmation”) in accordance with Section 3(c) of the Escrow
Agreement, directing the release and immediate transfer of the Escrowed Funds to
the Administrative Agent as directed by the Administrative Agent.  Upon the
release and transfer of the Escrowed
 
 
100

--------------------------------------------------------------------------------

 
 
Funds to the Administrative Agent on the Escrow Repayment Date in accordance
with Section 3(c) of the Escrow Agreement, the Administrative Agent shall apply
the Escrowed Funds, first, to pay the principal and accrued interest (including
any Deferred Interest Amounts) on the Initial Term Loans and the Revolving Loans
(the “Escrow Release Repayment”), second, to pay any amounts determined by the
Administrative Agent to be due to the Lenders in respect of breakage pursuant to
Section 2.16 (such amounts, “Escrow Breakage Amounts”) and, then, to the extent
any amounts remain after such payment, to return such excess amounts to the
Borrower.  In addition, to the extent that the amount of the Escrowed Funds (as
supplemented by any prior Supplemental Required Interest Amounts deposited in
the Escrow Account pursuant to Section 2.24(c)) is not sufficient to pay the
full amount of the Escrow Release Repayment and any Escrow Breakage Amounts, on
the Escrow Repayment Date, the Borrower shall pay to the Administrative Agent in
immediately available funds an amount equal to any shortfall and the
Administrative Agent shall apply such amount to pay the principal of and accrued
interest on the Initial Term Loans and the Revolving Loans and any Escrow
Breakage Amounts.
 
(f) In the event that the Escrow Funding is made on the Escrow Funding Date
pursuant to Section 2.24(a), as security for the payment or performance, as the
case may be, in full of the Obligations, the Borrower hereby grants to the
Administrative Agent and its successors and assigns, for the benefit of the
Secured Parties, from the Escrow Funding Date until the release of the Escrowed
Funds from the Escrow Account in accordance with Section 3(b) or  Section 3(c)
of the Escrow Agreement, as the case may be, a security interest in all of the
Borrower’s right, title and interest in, to and under the Escrow Account (and
any successor accounts), any cash deposited therein and any Proceeds (as defined
in the Uniform Commercial Code) thereof (collectively, the “Escrow Collateral”).
 
 
ARTICLE III

 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders on the Closing Date (or,
with respect to Section 3.07(b) only, on the Effective Date) and on each other
date on which representations and warranties are made or deemed made hereunder
(it being understood that, where any  representation or warranty specifically
refers to information as of the Effective Date, the Borrower shall be making a
representation and warranty on the Closing Date and on each other date on which
representations and warranties are made or deemed made hereunder that such
representation or warranty was true and accurate as of the Effective Date) that:
 
SECTION 3.01. Organization; Powers.  The Borrower and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all power and authority and all material Governmental
Approvals required for the ownership and operation of its properties and the
conduct of its business as now conducted and, except where the
 
 
101

--------------------------------------------------------------------------------

 
 
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.
 
SECTION 3.02. Authorization; Enforceability.  The Financing Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party.  This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03. Governmental Approvals; Absence of Conflicts.  The Financing
Transactions (a) do not require any material consent or approval of,
registration or filing with or any other action by any Governmental Authority,
except (i) such as have been or substantially contemporaneously with, as
applicable, the initial funding of Loans on the Closing Date or, if applicable,
the Escrow Funding Date, and the release of the Escrowed Funds to the Borrower
on the Closing Date, will be obtained or made and are (or will so be) in full
force and effect and (ii) filings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any material Requirements of Law, including
any material order of any Governmental Authority, (c) will not violate the
charter, by-laws or other organizational documents of the Borrower or any
Subsidiary, (d) except as could not reasonably be expected to result in a
Material Adverse Effect, will not violate or result (alone or with notice or
lapse of time, or both) in a default under any indenture or other material
agreement or material instrument binding upon the Borrower or any Subsidiary or
any of their assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by the Borrower or any Subsidiary, or give
rise to a right of, or result in, any termination, cancellation, acceleration or
right of renegotiation of any obligation thereunder, and (e) except for Liens
created under the Loan Documents, will not result in the creation or imposition
of any Lien on any asset of the Borrower or any Subsidiary.
 
SECTION 3.04. Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Administrative Agent (i) consolidated
balance sheets of the Borrower as at December 31, 2010, December 31, 2009 and
December 31, 2008 and related statements of income, stockholders’ equity and
cash flows of the Borrower for the fiscal years ended at December 31, 2010,
December 31, 2009 and December 31, 2008, audited by and accompanied by the
opinion of Ernst & Young LLP, independent registered public accounting firm, and
(ii) an unaudited consolidated balance sheet of the Borrower as at the end of,
and related statements of income and cash
 
 
102

--------------------------------------------------------------------------------

 
 
flows of the Borrower for, the fiscal quarter and the portion of the fiscal year
ended September 30, 2011 (and comparable periods for the prior fiscal year),
certified by its chief financial officer.  Such financial statements present
fairly, in all material respects, the financial position, results of operations
and cash flows of the Borrower and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to changes from
normal year-end audit adjustments and the absence of certain footnotes in the
case of the statements referred to in clause (ii) above.  The Borrower has also
heretofore furnished to the Administrative Agent (A) consolidated balance sheets
of the Company as at December 31, 2010, December 31, 2009 and December 31, 2008
and related statements of income, stockholders’ equity and cash flows of the
Company for the fiscal years ended at December 31, 2010, December 31, 2009 and
December 31, 2008, audited by and accompanied by the opinion of Ernst & Young
LLP, independent registered public accounting firm, and (B) an unaudited
consolidated balance sheet of the Company as at the end of, and related
statements of income and cash flows of the Company for, the fiscal quarter and
the portion of the fiscal year ended September 30, 2011 (and comparable periods
for the prior fiscal year), certified by the chief financial officer of the
Company.  Such financial statements present fairly, in all material respects,
the financial position, results of operations and cash flows of the Company and
its consolidated subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of certain footnotes in the case of the statements referred to in clause
(B) above.
 
(b) The Borrower has heretofore furnished to the Administrative Agent a pro
forma consolidated balance sheet of the Borrower and the Subsidiaries as at the
end of, and related pro forma statements of income of the Borrower for, the
fiscal quarter and the portion of the fiscal year ended September 30, 2011,
prepared giving effect to the Transactions as if the Transactions had occurred
on such date or at the beginning of such period, as the case may be (the “Pro
Forma Financial Statements”).  The Pro Forma Financial Statements (i) have been
prepared by the Borrower in good faith, based on assumptions believed by the
Borrower on the Effective Date to be reasonable, (ii) are believed by the
Borrower to be based on the best information reasonably available to the
Borrower as of the date of delivery thereof after due inquiry, (iii) accurately
reflect in all material respects all adjustments necessary to give effect to the
Transactions and (iv) present fairly, in all material respects, the pro forma
financial position of the Borrower and its consolidated Subsidiaries as of such
date as if the Transactions had occurred on such date.
 
(c) Since December 31, 2010, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect (provided that, if the Closing Date occurs, the Lenders shall be deemed
to have agreed that, during the period from and including December 31, 2010 to
and including the Closing Date, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect).
 
 
103

--------------------------------------------------------------------------------

 
 
SECTION 3.05. Properties.  (a)  The Borrower and each Subsidiary has good title
to, or valid leasehold interests in, or easements, licenses or other limited
property interests sufficient for its use thereof in, all its property material
to its business (including its Mortgaged Properties, but other than Intellectual
Property), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title, leasehold interest, easement, license or other limited property interest,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
(b) The Borrower and each Subsidiary owns or has the right to use, all patents,
trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases and other Intellectual Property that is
necessary for the conduct of its business as currently conducted, except to the
extent any such failure to own or have the right to use such patents,
trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases and other Intellectual Property, in each
case, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; provided that this representation shall not
be construed as a representation of non-infringement of Intellectual Property,
which is addressed in the next sentence of this Section 3.05(b).  To the
knowledge of the Borrower and the Subsidiaries, no patents, trademarks,
copyrights, licenses, technology, software, domain names, confidential
proprietary databases or other Intellectual Property used by the Borrower or any
Subsidiary in the operation of its business infringes upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No claim or litigation regarding any patents, trademarks, copyrights,
licenses, technology, software, domain names, confidential proprietary databases
or other Intellectual Property owned or used by the Borrower or any Subsidiary
is pending or, to the knowledge of the Borrower or any Subsidiary, threatened
against the Borrower or any Subsidiary that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.  As of the
Effective Date, each patent, trademark, copyright, license, technology,
software, domain name, confidential proprietary database or other Intellectual
Property that, individually or in the aggregate, is material to the business of
the Borrower and the Subsidiaries (or to the business of the Borrower and the
Domestic Subsidiaries) is owned by or licensed to the Borrower or another Loan
Party.
 
(c) Schedule 3.05 sets forth the address of each real property that constitutes
(or the leasehold interest in respect of which constitutes) a Mortgaged Property
as of the Closing Date, as well as that of the DC Leasehold, and the proper
jurisdiction for filing of Mortgages in respect thereof.  As of the Closing
Date, none of the Borrower or any Subsidiary (i) has received notice, or has
knowledge, of any pending or contemplated condemnation proceeding affecting any
such Mortgaged Property or the DC Leasehold or any Disposition thereof in lieu
of condemnation or (ii) is or could be obligated under any right of first
refusal, option or other contractual right to sell, transfer or otherwise
dispose of any such Mortgaged Property, the DC Leasehold or any interest
therein; provided that, for the avoidance of doubt, Schedule 3.05 shall be
prepared after giving effect to the Merger and the other Transactions to occur
on the Closing Date as if they had occurred on the Effective Date, in accordance
with Section 1.05.
 
 
104

--------------------------------------------------------------------------------

 
 
SECTION 3.06. Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower or any Subsidiary,
threatened against or affecting the Borrower or any Subsidiary that (i) could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) adversely affect any of the Loan Documents or
the Transactions.
 
(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
SECTION 3.07. Compliance with Laws.  (a)  The Borrower and each Subsidiary is in
compliance with all laws, including all orders of Governmental Authorities,
applicable to it or its property, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
(b) As of the Effective Date (i) each of CoStar Group, Inc. and CoStar Realty
Information, Inc., are duly organized, validly existing and in good standing
under the laws of the jurisdiction of their organization, and (ii) the Financing
Transactions to be entered into by CoStar Group, Inc. and CoStar Realty
Information, Inc. are within their corporate or organizational powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder or equityholder action of CoStar Group, Inc. and CoStar
Realty Information, Inc.
 
SECTION 3.08.  Investment Company Status.  None of the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09. Taxes.  The Borrower and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such Subsidiary, as applicable,
has set aside on its books reserves with respect thereto to the extent required
by GAAP or (b) the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.10. ERISA; Labor Matters.  (a) No ERISA Events have occurred or are
reasonably expected to occur that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  Except as could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other Federal or state laws and, in each
 
 
105

--------------------------------------------------------------------------------

 
 
case, the regulations thereunder, (ii) no Plan has failed to satisfy its
“minimum funding standard” (as defined in Section 412 of the Code or Section 302
of ERISA), whether or not waived, (iii) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.  The present value of all accumulated benefit obligations
under each Plan (in each case based on the assumptions used for purposes of
Accounting Standards Codification Topic 715), did not, individually or in the
aggregate, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of each Plan or of all
underfunded Plans (as applicable) by an amount that, if required to be paid as
of such date by the Borrower or its ERISA Affiliates, could reasonably be
expected to result in a Material Adverse Effect.
 
(b) As of the Closing Date, there are no strikes, lockouts or slowdowns against
the Borrower or any Subsidiary pending or, to their knowledge, threatened, that
have had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  The hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law relating to such matters, except for any violation or violations
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.  All payments due from the Borrower or any
Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as liabilities on the books of the
Borrower or such Subsidiary, except for any failure to pay or accrete that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 3.11. Subsidiaries and Joint Ventures; Disqualified Equity
Interests.  (a)  Schedule 3.11A sets forth, as of the Effective Date, the name
and jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Borrower or any Subsidiary in, (a) each Subsidiary and
(b) each joint venture in which the Borrower or any Subsidiary owns any Equity
Interests, and identifies each Excluded Subsidiary.  The Equity Interests in
each Subsidiary have been duly authorized and validly issued and are fully paid
and non-assessable.  Except as set forth on Schedule 3.11A, as of the Effective
Date, there is no existing option, warrant, call, right, commitment or other
agreement to which the Borrower or any Subsidiary is a party requiring, and
there are no Equity Interests in any Subsidiary outstanding that upon exercise,
conversion or exchange would require, the issuance by any Subsidiary of any
additional Equity Interests or other securities exercisable for, convertible
into, exchangeable for or evidencing the right to subscribe for or purchase any
Equity Interests in any Subsidiary; provided that, for the avoidance of doubt,
Schedule 3.11A shall be prepared after giving effect to the Merger and the other
Transactions to occur on the Closing Date as if they had occurred on the
Effective Date, in accordance with Section 1.05.
 
 
106

--------------------------------------------------------------------------------

 
 
(b) Schedule 3.11B sets forth, as of the Effective Date, all outstanding
Disqualified Equity Interests, if any, in the Borrower or any Subsidiary,
including the number, date of issuance and the record holder of such
Disqualified Equity Interests; provided that, for the avoidance of doubt,
Schedule 3.11B shall be prepared after giving effect to the Merger and the other
Transactions to occur on the Closing Date as if they had occurred on the
Effective Date, in accordance with Section 1.05.
 
SECTION 3.12. Insurance.  Schedule 3.12 sets forth a description of each
material policy of insurance maintained by or on behalf of the Borrower and the
Subsidiaries as of the Effective Date; provided that, for the avoidance of
doubt, Schedule 3.12 shall be prepared after giving effect to the Merger and the
other Transactions to occur on the Closing Date as if they had occurred on the
Effective Date, in accordance with Section 1.05.
 
SECTION 3.13. Solvency.  On the Closing Date, immediately after the consummation
of the Transactions to occur on the Closing Date, and giving effect to the
rights of subrogation and contribution under the Collateral Agreement, the
Borrower and its Subsidiaries, on a consolidated basis, are Solvent.
 
SECTION 3.14. Disclosure.  None of the written reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower or any Subsidiary to the Administrative Agent, the Arranger or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document, included herein or therein or furnished hereunder or thereunder (as
modified or supplemented by other information so furnished) when taken as a
whole, and excluding any information of a general economic or industry nature,
contains any material misstatement of material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to forecasts or projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time made and at the time so
furnished and, if furnished prior to the Effective Date, as of the Effective
Date (it being understood that (i) such forecasts and projections are as to
future events and are not to be viewed as facts, (ii) such forecasts and
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrower and its Subsidiaries, (iii) no
assurance can be given by the Borrower that any particular forecasts or
projections will be realized and (iv) actual results during the period or
periods covered by any such forecasts and projections may differ significantly
from the projected results and such differences may be material).
 
SECTION 3.15. Collateral Matters.  (a)  The Collateral Agreement, upon execution
and delivery thereof by the parties thereto and effectiveness thereof, will
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in the Collateral (as defined
therein) and (i) when the Collateral (as defined therein) constituting
certificated securities (as defined in the Uniform Commercial Code) is
 
 
107

--------------------------------------------------------------------------------

 
 
delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person, but subject to Liens permitted by Section
6.02, and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral (as defined
therein) to the extent perfection can be obtained by filing Uniform Commercial
Code financing statements in such filing offices, prior and superior to the
rights of any other Person, but subject to Liens permitted under Section 6.02.
 
(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.02.
 
(c) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing or recording in the United States of America, in each case prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
or developed by the Loan Parties after the Closing Date).
 
(d) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto.
 
SECTION 3.16. Federal Reserve Regulations.  None of the Borrower or any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock.  No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry
 
 
108

--------------------------------------------------------------------------------

 
 
any margin stock or to refinance any Indebtedness originally incurred for such
purpose, or for any other purpose that entails a violation (including on the
part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X.  Not more than 25% of the value of the assets of
the Borrower and the Subsidiaries subject to any restrictions on the sale,
pledge or other disposition of assets under this Agreement, any other Loan
Document or any other agreement to which any Lender or Affiliate of a Lender is
party will at any time be represented by margin stock.
 
SECTION 3.17. Closing Date Representation.  As of the Closing Date, the
incurrence of the Loans, the release of the Escrowed Funds (if applicable) and
the provision of the Guarantees, in each case under the Loan Documents, and the
granting of the security interests in the Collateral to secure the Loan Document
Obligations, do not conflict in any material respect with the organizational
documents of the Borrower or any Subsidiary Loan Party or any material laws
binding on the Borrower or any Subsidiary Loan Party or any of their respective
properties.
 
SECTION 3.18. Anti-Terrorism Laws.  (a) No Loan Party (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is, to its
knowledge, otherwise associated with any such person in any manner violative in
any material respect of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to any material limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
(b) Each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).  No part of the proceeds of the Loans will be used to make any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
 
 
 
109

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Conditions
 
SECTION 4.01. Effective Date.  This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):
 
(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or (ii)
evidence satisfactory to the Administrative Agent (which may include a facsimile
transmission or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received a completed Perfection
Certificate (which shall be prepared on the basis that the Merger and the other
Transactions to occur on the Closing Date shall actually occur on the Effective
Date) dated the Effective Date and signed by a Financial Officer of the
Borrower, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code filings made with respect to
the Borrower and the Designated Subsidiaries in their respective jurisdictions
of organization, delivered at least five Business Days prior to the Effective
Date.
 
(c) The Administrative Agent and the Arranger shall have received all
documentation and other information about the Borrower and the Guarantors as has
been reasonably requested by the Administrative Agent or the Arranger in writing
at least 10 days prior to the Effective Date and that they reasonably determine
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.
 
(d) The Administrative Agent shall have received the Pro Forma Financial
Statements described in Section 3.04(b).
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, this Agreement shall not become
effective unless the foregoing conditions are satisfied (or waived in accordance
with Section 9.02) at or prior to 11:59 p.m., New York City time, on February
16, 2012.
 
SECTION 4.02. Escrow Funding Date.  The obligations of the Term Lenders and the
Revolving Lenders to fund Term Loans and Revolving Loans on the Escrow Funding
Date pursuant to Section 2.01(a)(i) and (b)(i), respectively, and Section 2.24
shall be subject to the satisfaction (or waiver in accordance with Section 9.02)
of the following conditions:
 
 
110

--------------------------------------------------------------------------------

 
 
(a) The Administrative Agent and the Escrow Agent shall have received an Escrow
Request from the Borrower at least three Business Days prior to the Escrow
Funding Date.
 
(b)  The Administrative Agent shall have received from each party to the Escrow
Agreement either (i) a counterpart of the Escrow Agreement signed on behalf of
such party or (ii) evidence reasonably satisfactory to the Administrative Agent
(which may include a facsimile transmission or other electronic transmission of
a signed counterpart of the Escrow Agreement) that such party has signed a
counterpart of the Escrow Agreement.
 
(c) On the Escrow Funding Date, the Borrower shall have deposited into the
Escrow Account the Required Interest Amount in accordance with the Escrow
Agreement.
 
SECTION 4.03. Closing Date.  The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder on the Closing Date (or,
if the Escrow Funding has been made on the Escrow Funding Date pursuant to
Section 2.24, the release of the Escrowed Funds to the Borrower on the Closing
Date) shall be subject to the satisfaction (or waiver in accordance with Section
9.02) of the following conditions:
 
(a) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Closing Date) of each of (i) Simpson Thacher & Bartlett LLP, New York
counsel for the Borrower and (ii) local counsel for the Borrower in each
jurisdiction in which any Subsidiary Loan Party is incorporated or organized,
and the laws of which are not covered by the opinion letter referred to in
clause (i) above, in each case substantially in the form previously agreed to by
the Administrative Agent prior to the Effective Date or otherwise reasonably
acceptable to the Administrative Agent; provided that no opinion shall be
required to be delivered on the Closing Date with respect to Virtual Premise,
Inc.
 
(b) The Administrative Agent shall have received (i) true and complete copies of
the Organizational Documents of each Person that is a Loan Party as of the
Closing Date and a copy of the resolutions, substantially in the form of
authorizing resolutions attached to Exhibit O hereto or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors or other governing body, as applicable, of each Person that is a Loan
Party as of the Closing Date (or a duly authorized committee thereof)
authorizing (A) the execution, delivery and performance of the Loan Documents
(and any agreements relating thereto) to which it is a party and (B) in the case
of the Borrower, the extensions of credit hereunder, together with such
certificates relating to the good standing of each Person that is a Loan Party
as the Administrative Agent may reasonably request and (ii) a certificate of
each Person that is a Loan Party as of the Closing Date, dated the Closing Date,
substantially in the Form of Exhibit O hereto or otherwise reasonably
satisfactory to the Administrative Agent, with appropriate insertions, executed
by an Authorized Officer of such Loan Party, and attaching the documents
referred to in clause (b)(i) above.
 
 
111

--------------------------------------------------------------------------------

 
 
(c) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the chief executive officer or the chief financial
officer of the Borrower, substantially in the form of Exhibit P hereto or
otherwise reasonably satisfactory to the Administrative Agent, confirming
compliance with the conditions set forth in paragraphs (g)(i) and (h) of this
Section and in paragraph (a) of Section 4.04.
 
(d) All fees required to be paid on the Closing Date pursuant to the Fee Letter
and reasonable out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Commitment Letter and the Supplemental Letter, to the extent
invoiced at least one Business Day prior to the Closing Date (except as
otherwise reasonably agreed by the Borrower), shall, upon the initial Borrowing
hereunder on the Closing Date (or, if the Escrow Funding has been made on the
Escrow Funding Date, the release of the Escrowed Funds on the Closing Date),
have been, or will be substantially simultaneously, paid.
 
(e) The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received an updated Perfection Certificate
(which shall be prepared on the basis that the Merger and the other Transactions
occur on the Closing Date) dated the Closing Date and signed by a Financial
Officer of the Borrower, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Borrower and the Designated Subsidiaries in
their respective jurisdictions of organization, delivered at least five Business
Days prior to the Closing Date; provided that if, notwithstanding the use by the
Borrower of commercially reasonable efforts without undue burden or expense to
cause the Collateral and Guarantee Requirement to be satisfied on the Closing
Date, the requirements thereof (other than (i) the execution and delivery of the
Collateral Agreement by the Loan Parties, (ii) creation of and perfection of
security interests in intercompany Indebtedness and in the Equity Interests of
(A) the Domestic Subsidiaries of the Borrower and (B) the Company, and (c)
delivery of Uniform Commercial Code financing statements with respect to
perfection of security interests in other assets of the Loan Parties that may be
perfected by the filing of a financing statement under the Uniform Commercial
Code) are not satisfied as of the Closing Date, the satisfaction of such
requirements shall not be a condition to the availability of the initial Loans
on the Closing Date (or, if the Escrow Funding has been made on the Escrow
Funding Date, the release of the Escrowed Funds on the Closing Date) (but shall
be required to be satisfied as promptly as practicable after the Closing Date
and in any event within the period specified therefor in Schedule 5.13 (or such
later date as the Administrative Agent may agree)).
 
 
112

--------------------------------------------------------------------------------

 
 
(f) The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Secured Parties and the Administrative Agent as additional insured and the
Administrative Agent, for the benefit of the Secured Parties, as loss payee
thereunder, in each case as specified and to the extent required under
Section 5.08.
 
(g) (i) The Merger shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of Loans on the Closing
Date (or, if the Escrow Funding has been made on the Escrow Funding Date, the
release of the Escrowed Funds on the Closing Date) in all material respects in
accordance with the terms of the Merger Agreement, after giving effect to any
modifications, amendments, consents or waivers by the Borrower thereto and (ii)
any such modification, amendment, consent or waiver of, or with respect to, the
Merger Agreement by the Borrower shall not be materially adverse to the
interests of the Lenders, except to the extent consented to in writing by the
Required Lenders (it being understood that (i) any increase in the Company Share
Cash Consideration (as defined in the Merger Agreement) or Preferred Share Cash
Consideration (as defined in the Merger Agreement) and (ii) any modification,
amendment, consent or waiver relating to the definition of “Company Material
Adverse Effect” shall be deemed to be materially adverse to the interests of the
Lenders; provided that (x) any reduction in the purchase price of the Merger
shall not be deemed to be materially adverse to the Lenders and (y) 56% of any
reduction in the cash consideration portion of the Merger Consideration shall be
allocated to reduce the Term Commitments on a dollar for dollar basis).  The
Administrative Agent shall have received copies of the Merger Agreement and all
material certificates, opinions and other documents delivered thereunder,
certified by a Financial Officer as being complete and correct.
 
(h) After giving effect to the Transactions (including, if the Escrow Funding
has been made on the Escrow Funding Date, the release of the Escrowed Funds on
the Closing Date), (i) none of the Borrower or any Subsidiary shall have
outstanding any Disqualified Equity Interest or any Indebtedness for borrowed
money (other than intercompany Indebtedness), other than (A) Indebtedness
incurred under the Loan Documents, (B) short-term unsecured working capital
facilities, Capital Lease Obligations and deferred purchase price obligations,
in each case incurred in the ordinary course of business by the Borrower, the
Company and their subsidiaries, (C) Indebtedness of the Company permitted to be
incurred by the Merger Agreement (without giving effect to any amendment or
waiver thereof), (D) any preferred stock (other than Disqualified Equity
Interests) not requiring the payment of any dividends (other than dividends
payable solely in Qualified Equity Interests) and (E) other Indebtedness
permitted by Section 6.01 or otherwise consented to by the Arranger, such
consent not to be unreasonably withheld.
 
 
113

--------------------------------------------------------------------------------

 
 
(i) The Lenders shall have received a certificate from the chief financial
officer of the Borrower, substantially in the form of Exhibit K (or other form
reasonably acceptable to the Administrative Agent) confirming the solvency of
the Borrower and the Subsidiaries on a consolidated basis on the Closing Date
after giving effect to the Transactions to be effected on the Closing Date
(including, if the Escrow Funding has been made on the Escrow Funding Date, the
release of the Escrowed Funds on the Closing Date and the application thereof in
accordance with Section 5.11).
 
(j) Except as set forth on Schedule 4.10(ii) of the Company Disclosure Schedule
(as defined in the Merger Agreement and without giving effect to any amendments,
supplements or other changes thereto after April 27, 2011), since December 31,
2010, there shall not have been any change, effect, event or occurrence that has
had or would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect on the Company; provided that the foregoing
condition will be deemed to be satisfied if the Administrative Agent has not
received notice on or prior to the Closing Date from Lenders having Commitments
representing at least 66⅔% of the aggregate Commitments that such Lenders
believe a Company Material Adverse Effect has occurred.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  For the
avoidance of doubt, the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder on the Closing Date (or, if
the Escrow Funding has been made on the Escrow Funding Date pursuant to Section
2.24, the release of the Escrowed Funds to the Borrower on the Closing Date)
shall not become effective or otherwise occur unless and until each of the
foregoing conditions shall have been satisfied (or waived in accordance with
Section 9.02).
 
SECTION 4.04. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:
 
(a) The representations and warranties of each Loan Party set forth in the Loan
Documents (or, on the Closing Date, solely the Specified Representations) shall
be true and correct (i) in the case of the representations and warranties
qualified as to materiality, in all respects and (ii) otherwise, in all material
respects, in each case on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date.
 
(b) Other than in the case of any Borrowing or issuance of any Letter of Credit
on the Closing Date, at the time of and immediately after giving effect to any
Borrowing or the issuance, amendment, renewal or extension of a Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
 
114

--------------------------------------------------------------------------------

 
 
On the date of any Borrowing or the issuance, amendment, renewal or extension of
any Letter of Credit, the Borrower shall be deemed to have represented and
warranted that the conditions specified in paragraphs (a) and (b) of this
Section have been satisfied and that, after giving effect to such Borrowing, or
such issuance, amendment, renewal or extension of a Letter of Credit, the
Aggregate Revolving Exposure (or any component thereof) shall not exceed the
maximum amount thereof (or the maximum amount of any such component) specified
in Section 2.01, 2.04(a) or 2.05(b); provided, however, that none of the
provisions of Section 4.04 shall apply to, or be conditions to, the Escrow
Funding to occur on the Escrow Funding Date, if applicable, the only conditions
of which are set forth in Section 4.02.
 
It is understood and agreed that, notwithstanding any provision of the Loan
Documents to the contrary, (A) no Lender shall be relieved or released from its
obligations and commitment to fund all Initial Term Loans and/or the requested
amount of Revolving Loans under each Lender’s Initial Term Commitment and/or
Revolving Commitment, as applicable, on the Escrow Funding Date (in the event
that the Escrow Funding has been requested by the Borrower to occur and the
conditions set forth in Section 4.02 are satisfied (or waived in accordance with
Section 9.02) on or prior to such date) or on the Closing Date (in the event
that the Escrow Funding does not occur and the conditions set forth in Section
4.03 are satisfied (or waived in accordance with Section 9.02) on or prior to
such date), (B) in the event that the Escrow Funding has occurred, all Escrowed
Funds shall be released and transferred to the Borrower in accordance with, and
subject to the conditions set forth in, Section 2.24(c) on the Closing Date and
(C) each Lender shall be fully obligated and required to (and it shall not be a
condition precedent to), and shall actually, fund all Initial Term Loans and/or
the requested amount of Revolving Loans under such Lender’s Initial Term
Commitment and/or Revolving Commitment, as applicable, on the Escrow Funding
Date  or on the Closing Date, as applicable, in the case of each of clauses (A),
(B) and (C) above, notwithstanding that a Default or Event of Default may have
occurred and/or be continuing on or prior to any such date or at any time during
the period between and including each of the Effective Date and the Closing
Date; provided that the occurrence of the Closing Date, the funding of Loans by
the Lenders to the Borrower on the Closing Date (or, if the Escrow Funding has
been made on the Escrow Funding Date pursuant to Section 2.24, the release of
the Escrowed Funds to the Borrower on the Closing Date) or the issuance of
Letters of Credit by any Issuing Bank on the Closing Date shall not be deemed to
constitute a waiver, by implication or otherwise, of any such Default or Event
of Default.
 
ARTICLE V

 
Affirmative Covenants
 
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
 
115

--------------------------------------------------------------------------------

 
 
SECTION 5.01. Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:
 
(a) within 90 days after the end of each fiscal year of the Borrower (or, so
long as the Borrower shall be subject to periodic reporting obligations under
the Exchange Act, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for the prior fiscal year, all audited by and accompanied by the opinion of
Ernst & Young LLP  or another independent registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial position, results of operations and cash
flows of the Borrower and its consolidated Subsidiaries on a consolidated basis
as of the end of and for such year in accordance with GAAP;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or, so long as the Borrower shall be subject
to periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any extension available thereunder for the filing of such form), its
consolidated balance sheet and related consolidated statements of income and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the prior fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and its consolidated Subsidiaries on a consolidated basis as of the end
of and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and the absence of certain footnotes;
 
(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
the Borrower, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.12 and 6.13 as of
the last day of the fiscal period covered by such financial statements,
(iii) stating whether any change in GAAP or in the application thereof (that
could reasonably be expected to affect, in any material respect, any financial
calculations or ratios required to be determined under this Agreement) has
occurred since the date of the consolidated balance sheet of the Borrower most
recently theretofore
 
 
116

--------------------------------------------------------------------------------

 
 
delivered under clause (a) or (b) above (or, prior to the first such delivery,
referred to in Section 3.04) and, if any such change has occurred, specifying
the effect of such change on the financial statements (including those for the
prior periods) accompanying such certificate, (iv) certifying that all notices
required to be provided under Sections 5.03 and 5.04 have been provided,
(v) solely in the case of any delivery of financial statements under clause (a)
above, setting forth a reasonably detailed calculation of Excess Cash Flow for
the applicable fiscal year, (vi) identifying as of the date of such Compliance
Certificate each Subsidiary that (A) is an Excluded Subsidiary as of such date
but has not been identified as an Excluded Subsidiary in Schedule 3.11A or in
any prior Compliance Certificate or (B) has previously been identified as an
Excluded Subsidiary but has ceased to be an Excluded Subsidiary and (vii)
setting forth a complete and correct schedule, in the form of Schedule III to
the Collateral Agreement, of all Intellectual Property owned by each Loan Party,
including all applications filed by such Loan Party, either itself or through
any agent, employee, licensee or designee, for any Patent, Trademark or
Copyright (or for the registration of any Patent, Trademark or Copyright) (each
as defined in the Collateral Agreement) with the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States, in existence on the date thereof and
not theretofore disclosed to the Administrative Agent on Schedule III to the
Collateral Agreement, as supplemented from time to time in accordance herewith;
provided that any Compliance Certificate required to be delivered pursuant to
this Section 5.01(c) prior to the Closing Date shall not be required to certify,
or set forth information with respect to, the matters described in clauses (ii),
(iv), (v) and (vii) of this Section 5.01(c).
 
(d) on and after the Closing Date and concurrently with each delivery of
financial statements under clause (a) above, a certificate of an Authorized
Officer or a Financial Officer of the Borrower confirming that, since the date
of the Perfection Certificate delivered on the Effective Date, as supplemented
by the updated Perfection Certificate delivered on the Closing Date and as
supplemented by the certificates delivered pursuant to this Section 5.01(d),
there has been no change in the information set forth in Schedules 1 and 2A
therein or identifying all such changes in the information set forth therein;
 
(e)  on and after the Closing Date and not later than five days after any
delivery of financial statements under paragraph (a) above, a certificate of the
accounting firm that reported on such financial statements stating whether it
obtained knowledge during the course of its examination of such financial
statements of any Default relating to Section 6.12 or 6.13 and, if such
knowledge has been obtained, describing such Default (which certificate may be
limited to the extent required by accounting rules or guidelines);
 
 
117

--------------------------------------------------------------------------------

 
 
(f)  concurrently with each delivery of financial statements under clause (a)
above, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related projected statements of income
and cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly after the
same become available, any formal revisions to such budget (it being understood
and acknowledged that a consolidated budget for the fiscal year ending December
31, 2012 was delivered by the Borrower to the Administrative Agent prior to the
Effective Date);
 
(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
 
(h) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and
 
(i) promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Borrower or any Subsidiary, or
compliance with the terms of any Loan Document, or with the USA PATRIOT Act, as
the Administrative Agent (or any Lender through the Administrative Agent) may
reasonably request.
 
Information required to be delivered pursuant to clause (a), (b) or (g) of this
Section  or referred to in Section 3.04(a) shall be deemed to have been
delivered or furnished if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent (acting reasonably).
 
SECTION 5.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent prompt written notice of the following, in each case after
it obtains knowledge thereof:
 
(a) the occurrence of, or receipt by the Borrower of any written notice claiming
the occurrence of, any Default;
 
 
118

--------------------------------------------------------------------------------

 
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Borrower to the
Administrative Agent and the Lenders, that in each case could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
 
(d) any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03. Additional Subsidiaries.  If any Subsidiary is formed or acquired
(a) after the Effective Date but on or prior to the Closing Date, the Borrower
will, on the Closing Date, notify the Administrative Agent thereof and cause the
condition precedent set forth in Section 4.03(e) to be satisfied with respect to
such Subsidiary (if it is a Designated Subsidiary) and with respect to any
Equity Interests in or Indebtedness of such Subsidiary owned by any Loan Party
or (b) after the Closing Date, the Borrower will, as promptly as practicable,
and in any event within 30 days (or such longer period as the Administrative
Agent may reasonably agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interests in or Indebtedness of such Subsidiary owned by any Loan
Party.
 
SECTION 5.04. Information Regarding Collateral.  The Borrower will furnish to
the Administrative Agent prompt written notice of any change in (i) the legal
name of any Loan Party, as set forth in its organizational documents, (ii) the
jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger or consolidation), (iii) the location of
the chief executive office of any Loan Party or (iv) the organizational
identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a Uniform Commercial Code financing statement, the Federal
Taxpayer Identification Number of such Loan Party.  With respect to any change
referred to in the preceding sentence, the Borrower shall, within 30 days of
such change, make all filings under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.  The provisions of this Section 5.04 shall apply only on and
after the Closing Date.
 
 
119

--------------------------------------------------------------------------------

 
 
SECTION 5.05. Existence; Conduct of Business.  (a)  The Borrower and each
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect (i) its legal existence and (ii) the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03 or any Disposition permitted by Section 6.05.
 
(b) The Borrower and each Subsidiary will take all actions reasonably necessary
in its reasonable business judgment to protect all material patents, trademarks,
copyrights, licenses, technology, software, domain names, confidential
proprietary databases and other Intellectual Property necessary to the conduct
of its business, including (i) protecting the secrecy and confidentiality of the
material confidential information and trade secrets of the Borrower or such
Subsidiary, (ii) taking all actions reasonably necessary to ensure that none of
the material trade secrets of the Borrower or such Subsidiary shall fall into
the public domain and (iii) protecting the secrecy and confidentiality of the
material source code of all computer software programs and applications owned or
licensed by the Borrower or such Subsidiary, except in each case where the
failure to take any such action, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.06. Payment of Obligations.  The Borrower and each Subsidiary will pay
its obligations (other than obligations with respect to Indebtedness), including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the failure to make payment could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect or (b)
the validity or amount of such obligation is being contested in good faith by
appropriate proceedings and the Borrower or Subsidiary, as applicable, has set
aside on its books reserves with respect thereto to the extent required by GAAP.
 
SECTION 5.07. Maintenance of Properties.  The Borrower and each Subsidiary will
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
SECTION 5.08. Insurance.  The Borrower and each Subsidiary will maintain, with
financially sound and reputable insurance companies (as determined in good faith
by the Borrower), insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations (as determined in good faith by the Borrower).  On and after
the Closing Date, each such policy of liability or casualty insurance maintained
by or on behalf of Loan Parties shall (a) in the case of each liability
insurance policy, name the Secured Parties and the Administrative Agent, as
additional insureds thereunder and (b) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as
 
 
120

--------------------------------------------------------------------------------

 
 
the additional loss payee thereunder.  On and after the Closing Date, the
Borrower shall use commercially reasonable efforts to ensure that each such
policy provides for at least 30 days’ (or such shorter number of days as may be
agreed to by the Administrative Agent) prior written notice to the
Administrative Agent of any cancellation of such policy.  With respect to each
Mortgaged Property that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the applicable Loan
Party has obtained, and will maintain, with financially sound and reputable
insurance companies, such flood insurance as is required under applicable law,
including Regulation H of the Board of Governors.
 
SECTION 5.09. Books and Records; Inspection and Audit Rights.  The Borrower and
each Subsidiary will keep proper books of record and account in which full, true
and correct entries that are in all material respects in accordance with GAAP
and applicable law  The Borrower and each Subsidiary will permit the
Administrative Agent (and Lenders acting in conjunction with the Administrative
Agent) and any agent designated by any of the foregoing, upon reasonable prior
notice during regular business hours (in each case to the extent it is within
the Borrower’s or such Subsidiary’s, as applicable, control to so permit),
(a) to visit and inspect its properties, (b) to examine and make extracts from
its books and records and (c) to discuss its operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested provided that (a) no such discussion with any
such independent accountants shall be permitted unless the Borrower shall have
received reasonable notice thereof and a reasonable opportunity to participate
therein and (b) unless an Event of Default shall have occurred and be
continuing, the Lenders, coordinating through the Administrative Agent, shall
exercise such rights only once during any calendar year, at the Borrower’s
expense.  Notwithstanding anything to the contrary in this Section or in Section
5.01(i), none of the Borrower or any Subsidiary will be required to disclose,
permit the inspection, examination or making copies of abstracts of, or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by any Requirement of
Law or any binding agreement or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.
 
SECTION 5.10. Compliance with Laws.  The Borrower and each Subsidiary will
comply with all Requirements of Law, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
SECTION 5.11. Use of Proceeds and Letters of Credit.  The proceeds of the
Initial Term Loans (whether made on the Closing Date or released to the Borrower
on the Closing Date in accordance with Section 3(b) of the Escrow Agreement, if
applicable) will be used on the Closing Date solely to pay the Transaction Costs
and Merger Consideration.  The proceeds of the Revolving Loans made on the
Closing Date (or released to the Borrower on the Closing Date in accordance with
Section 3(b) of the Escrow Agreement, if applicable) will be used on the Closing
Date to pay the Transaction Costs (which in any event shall include an amount
sufficient to fund any original issue
 
 
121

--------------------------------------------------------------------------------

 
 
discount or upfront fees required to be funded on the Closing Date) and as
otherwise provided in Section 2.24(d).  The proceeds of the Revolving Loans and
Swingline Loans after the Closing Date will be used solely for working capital
and other general corporate purposes of the Borrower and the
Subsidiaries.  Letters of Credit will be used by the Borrower and the
Subsidiaries after the Closing Date for general corporate
purposes.  Notwithstanding anything to the contrary in this Agreement, the
proceeds of the Loans may not be used to fund any purchase or acquisition
(including a Permitted Acquisition) that is preceded by, or consummated pursuant
to, an unsolicited tender offer or proxy contest initiated by or on behalf of
the Borrower or any Subsidiary.
 
SECTION 5.12. Further Assurances.  On and after the Closing Date, subject to any
applicable limitations set forth in the Security Documents and in the definition
of the term “Collateral and Guarantee Requirement”, the Borrower will, and will
cause each other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the Security Documents and to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times or otherwise to effectuate
the provisions of the Loan Documents, all at the expense of the Borrower and the
other Loan Parties.  The Borrower will provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.  Subject to any applicable
limitations set forth in the Security Documents and in the definition of the
term “Collateral and Guarantee Requirement”, if any assets (including any owned
real estate or improvements thereto (but not any leased real property) or any
interest therein) with a fair market value (determined in good faith by the
Borrower at the time of acquisition of such assets) in excess of $2,500,000
(individually) are acquired by the Borrower or any other Loan Party after the
Closing Date (other than assets constituting Excluded Assets and other assets
constituting Collateral under the Collateral Agreement that become subject to
the Lien of the Collateral Agreement upon acquisition thereof), the Borrower
will notify the Administrative Agent (who shall notify the Lenders) thereof and
will promptly cause such assets to be subjected to a Lien securing the
applicable Obligations and will take, and cause the other Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in the
definition of the term “Collateral and Guarantee Requirement”, all at the
expense of the Borrower and the other Loan Parties.
 
 
122

--------------------------------------------------------------------------------

 
 
SECTION 5.13. Certain Post-Closing Collateral Obligations and Delivery of
Schedule 5.13.  As promptly as practicable after the Closing Date, and in any
event within the time period after the Closing Date set forth therefor in
Schedule 5.13, the Borrower and each other Loan Party will satisfy all
requirements set forth on Schedule 5.13, including, but not limited to, the
delivery of all Mortgages set forth on Schedule 5.13 that would have been
required to be delivered on the Closing Date but for the final sentence of
Section 4.03(e), and take or cause to be taken such other actions as may be
necessary to comply with the Collateral and Guarantee Requirement with respect
to such Mortgages, in each case except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
the term “Collateral and Guarantee Requirement”.  The Borrower will deliver
Schedule 5.13 (in form reasonably satisfactory to the Administrative Agent) on
the Closing Date with such time periods as reasonably agreed between the
Borrower and the Administrative Agent (which shall be authorized to negotiate
such periods without any consent from any other Credit Party).
 
SECTION 5.14. Status of Obligations.   In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Loan Document Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated
Indebtedness.  Without limiting the foregoing, the Loan Document Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” under and in respect of any indenture or other agreement or
instrument under which such other Subordinated Indebtedness is outstanding and
are further given all such other designations as shall be required under the
terms of any such Subordinated Indebtedness in order that the Lenders may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.
 
           For the avoidance of doubt, it is understood and agreed that this
Article V will apply to the Company and its subsidiaries only on and after the
Closing Date.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
SECTION 6.01. Indebtedness; Certain Equity Securities.  (a)  None of the
Borrower or any Subsidiary will create, incur, assume or permit to exist any
Indebtedness, except:
 
(i) Indebtedness created under the Loan Documents;
 
 
123

--------------------------------------------------------------------------------

 
 
(ii)  Permitted Secured Indebtedness; provided that (A) the aggregate amount of
all Permitted Secured Indebtedness (and Refinancing Indebtedness in respect
thereof that is incurred in reliance on this clause (a)(ii)) incurred after the
Effective Date shall not exceed the difference between (1) $100,000,000 and (2)
the aggregate principal amount of the Incremental Term Commitments and
Incremental Revolving Commitment Increases established under Section 2.21, (B)
no Event of Default shall have occurred and be continuing or would result
therefrom, and (C) after giving effect to the incurrence of such Permitted
Secured Indebtedness, the Borrower shall be in compliance with the covenants set
forth in Sections 6.12 and 6.13 on a Pro Forma Basis for the most recent Test
Period prior to such time for which financial statements shall have been
delivered pursuant to Section 5.01(a) or (b) (or, prior to the delivery of any
such financial statements, ending with the last fiscal quarter included in the
Pro Forma Financial Statements) and any Refinancing Indebtedness in respect of
any of the foregoing (provided that any such Refinancing Indebtedness shall also
satisfy the requirements set forth in the definition of the term “Permitted
Secured Indebtedness”);
 
(iii) Indebtedness existing on the Effective Date and set forth on Schedule 6.01
and Refinancing Indebtedness in respect thereof (provided that Schedule 6.01
shall be prepared after giving effect to the Merger and the other Transactions
to occur on the Closing Date as if they had occurred on the Effective Date);
 
(iv) Indebtedness of (A) any Subsidiary to the Borrower or any other Subsidiary;
provided that any such Indebtedness owing by any Loan Party to any Subsidiary
that is not a Loan Party shall be unsecured and shall be evidenced by the
Intercompany Note, (B) any Subsidiary that is not a Loan Party owing to any
other Subsidiary that is not a Loan Party and (C) to the extent permitted by
Section 6.04, any Subsidiary that is not a Loan Party owing to any Loan Party;
provided that any such Indebtedness shall be evidenced by the Intercompany Note;
 
(v) Guarantees incurred in compliance with Section 6.04;
 
(vi) Indebtedness (including Capital Lease Obligations and Synthetic Lease
Obligations) of the Borrower or any Subsidiary (A) incurred to finance the
acquisition, construction, repair, replacement, expansion or improvement of any
fixed or capital assets; provided that such Indebtedness is incurred prior to or
within 270 days after such acquisition or the completion of such construction,
repair, replacement, expansion or improvement and the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing, repairing,
replacing, expanding or improving such fixed or capital assets (it being
understood that property subject to a Capital Lease Obligation not entered into
as part of a Sale/Leaseback Transaction will be deemed acquired at the time such
Capital Lease Obligation becomes effective) or (B) assumed in connection with
the acquisition of any fixed or capital assets, and Refinancing Indebtedness in
respect of any of the foregoing; provided that the aggregate principal amount of
Indebtedness (including Capital Lease Obligations and Synthetic Lease
Obligations and Refinancing Indebtedness) incurred in reliance on this
clause (vi) shall not exceed $20,000,000 at any time outstanding;
 
 
124

--------------------------------------------------------------------------------

 
 
(vii) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the Effective Date, or Indebtedness
of any Person that is assumed by any Subsidiary in connection with an
acquisition of assets by such Subsidiary in a Permitted Acquisition; provided
that (A) such Indebtedness exists at the time such Person becomes a Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (B) neither the
Borrower nor any Subsidiary (other than such Person or the Subsidiary with which
such Person is merged or consolidated or the Person that so assumes such
Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness, and Refinancing Indebtedness in respect of any of
the foregoing; provided that the aggregate principal amount of Indebtedness
permitted by this clause (vii) shall not exceed $25,000,000 at any time
outstanding;
 
(viii) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearing house arrangements, employees’ credit or purchase
cards, overdraft protections and similar arrangements, in each case incurred in
the ordinary course of business; provided that such Indebtedness (other than
with respect to credit or purchase cards) shall be repaid in full within ten
Business Days of the incurrence thereof;
 
(ix) Indebtedness in respect of (A) letters of credit, bankers’ acceptances,
bank guarantees or similar instruments or facilities issued for the account of
the Borrower or any Subsidiary in the ordinary course of business supporting
obligations under workers’ compensation, unemployment insurance and other social
security laws and (B) bids, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and obligations of a like nature
incurred in the ordinary course of business and not in connection with the
borrowing of money;
 
(x) Indebtedness of the Borrower or any Subsidiary in the form of
indemnifications, purchase price adjustments, earn-outs, non-competition
agreements or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any Permitted
Acquisition or other Investment permitted by Section 6.04;
 
(xi) Permitted Unsecured Indebtedness in an aggregate principal amount, when
combined with the aggregate principal amount of any Permitted Non-Loan Party
Indebtedness incurred pursuant to clause (xii) below, not exceeding $200,000,000
at any time outstanding;
 
 
125

--------------------------------------------------------------------------------

 
 
(xii) Permitted Non-Loan Party Indebtedness in an aggregate principal amount not
exceeding $50,000,000 at any time outstanding;
 
(xiii) other Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of the Subsidiaries that are not Loan Parties permitted
by this clause (xiii) shall not exceed $10,000,000 at any time outstanding;
 
(xiv) unsecured Indebtedness in respect of (A) obligations of the Borrower or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (B) intercompany obligations of the
Borrower or any Subsidiary in respect of accounts payable incurred in connection
with goods sold or services rendered in the ordinary course of business and not
in connection with the borrowing of money;
 
(xv) obligations of the Borrower or any Subsidiary to pay insurance premiums
arising in the ordinary course of business and not in connection with the
borrowing of money;
 
(xvi) unsecured Indebtedness consisting of promissory notes issued by any Loan
Party to current or former officers, managers, consultants, directors and
employees (or their spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Equity Interests of the Borrower, in each case to the extent
permitted by Section 6.08; and
 
(xvii) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xvi) above.
 
(b) The Borrower will not permit any Subsidiary to issue any preferred Equity
Interests, except preferred Equity Interests issued to and held by the Borrower
or any other Subsidiary (and, in the case of any preferred Equity Interests
issued by any Subsidiary Loan Party, such preferred Equity Interests shall be
held by the Borrower or a Subsidiary Loan Party).
 
SECTION 6.02. Liens.  (a)  None of the Borrower or any Subsidiary will create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, except:
 
(i) Liens created under the Loan Documents;
 
(ii) Permitted Encumbrances;
 
 
126

--------------------------------------------------------------------------------

 
 
(iii) any Lien on any asset of the Borrower or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02; provided that (A) such Lien shall
not attach to any other asset of the Borrower or any Subsidiary other than
after-acquired property that is affixed or incorporated into the property
covered by such Lien and the proceeds and products thereof and (B) such Lien
shall secure only those obligations that it secures on the Effective Date and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01 as Refinancing
Indebtedness in respect thereof (provided, further, that Schedule 6.02 shall be
prepared after giving effect to the Merger and the other Transactions to occur
on the Closing Date as if they had occurred on the Effective Date);
 
(iv) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the Effective Date prior to the time such Person becomes a Subsidiary (or
is so merged or consolidated); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (B) such Lien shall not attach
to any other asset of the Borrower or any Subsidiary other than (i)
after-acquired property that is affixed or incorporated into the property
covered by such Lien, (ii) after-acquired property subject to a Lien securing
Indebtedness permitted under Section 6.01(a)(vii), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(iii) the proceeds and products thereof, and (C) such Lien shall secure only
those obligations (or, in the case of any such obligations constituting
Indebtedness, any Refinancing Indebtedness in respect thereof permitted by
Section 6.01) that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated);
 
(v) Liens securing Capital Lease Obligations and Liens on fixed or capital
assets acquired, constructed, repaired, replaced, expanded or improved by the
Borrower or any Subsidiary; provided that (A) such Liens secure only
Indebtedness (including Capital Lease Obligations and Synthetic Lease
Obligations) permitted by clause (vi) of Section 6.01(a) and obligations
relating thereto not constituting Indebtedness and (B) such Liens shall not
attach to any asset of the Borrower or any Subsidiary other than the assets
financed by such Indebtedness, accessions thereto and the proceeds and products
thereof; provided further that in the event purchase money obligations are owed
to any Person with respect to financing of more than one purchase of any fixed
or capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;
 
 
127

--------------------------------------------------------------------------------

 
 
(vi) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
 
(vii) any agreement to sell, transfer, lease or otherwise dispose of any
property in a transaction permitted under Section 6.05, in each case, solely to
the extent such sale, disposition, transfer or lease, as the case may be, would
have been permitted on the date of the creation of such agreement;
 
(viii) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary
or (B) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;
 
(ix) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;
 
(x) ground leases in respect of real property on which facilities owned or
leased by any of the Subsidiaries are located;
 
(xi) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Subsidiaries
in the ordinary course of business
 
(xii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
 
(xiii) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (f) of the definition of the term “Permitted
Investments”;
 
(xiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
 
(xv) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;
 
(xvi) Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of such Subsidiary permitted under Section 6.01;
 
 
128

--------------------------------------------------------------------------------

 
 
(xvii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Subsidiaries in the
ordinary course of business;
 
(xviii) Liens on the Collateral securing Permitted Secured Indebtedness;
 
(xix) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding; and
 
(xx) Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness, if such satisfaction or discharge is permitted hereunder.
 
(b) Notwithstanding the foregoing, (i) no Liens on any Intellectual Property
that is Collateral shall be permitted at any time, other than pursuant to
Section 6.02(a)(i), (ii), (iii), (iv), (vi), (vii), (xvii) or (xviii) and (ii)
neither the Borrower, nor any Subsidiary that is a Designated Subsidiary as of
the Effective Date shall create, incur, assume or permit to exist any Lien
securing obligations for borrowed money (other than any non-consensual Lien or
any Lien of the types referred to in Section 6.02(a)(ii), (iii), (iv) or (v)),
other than a Lien permitted under Section 6.02 on property that will not become
Collateral, until such Subsidiary shall have become a Subsidiary Loan Party and
the Collateral and Guarantee Requirement shall have been satisfied with respect
to such Subsidiary (including all the requirements set forth on Schedule 5.13
with respect to such Subsidiary).
 
SECTION 6.03. Fundamental Changes; Business Activities.  (a)  None of the
Borrower or any Subsidiary will merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary or any other Person (other than the Borrower) may be merged or
consolidated with or into any one of more Subsidiaries; provided that, in the
case of any merger or consolidation involving one or more Subsidiaries that are
Loan Parties, (A) a Subsidiary that is a Loan Party shall be the continuing or
surviving corporation, (B) if the Subsidiary formed by or surviving any such
merger or consolidation is a Designated Subsidiary and not then a Loan Party,
the Borrower shall as promptly as practicable, and in any event within 30 days
(or such longer period as the Administrative Agent may reasonably agree to),
take all steps necessary to cause such Subsidiary to comply with the Collateral
and Guarantee Requirement, to the extent applicable to such Designated
Subsidiary and (C) if the Subsidiary formed by or surviving any such merger or
consolidation is not a Designated Subsidiary or does not thereby become a Loan
Party, such merger or consolidation shall be deemed to be an “Investment” and
shall be permitted only if it is also permitted under Section 6.04, (iii) any
Subsidiary may merge into or consolidate with any Person in a transaction
permitted under Section 6.05 (other than clause (g) thereof) in which, after
giving effect to such transaction, the surviving entity is not a Subsidiary,
(iv) the Transactions may be consummated and (v) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such
 
 
129

--------------------------------------------------------------------------------

 
 
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger or
consolidation involving a Person that is not the Borrower or a wholly owned
Subsidiary immediately prior thereto shall not be permitted unless (x) it is
also permitted under Section 6.04 and (y) at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing.
 
(b) The Borrower and the Subsidiaries, taken as a whole, will not fundamentally
and substantively alter the character of their business, taken as a whole, from
the business conducted by the Borrower and the Subsidiaries, taken as a whole,
on the Effective Date and other business activities reasonably related or
incidental thereto.
 
(c) The Borrower will not permit any Person other than the Borrower, or one or
more of its Subsidiaries that is not a CFC, to own any Equity Interests in any
Domestic Subsidiary (other than as a result of an acquisition permitted under
Section 6.04 of a CFC that owns Equity Interests in a Domestic Subsidiary and
such ownership structure is not established in contemplation of such
acquisition).
 
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.  None
of the Borrower or any Subsidiary will purchase, hold, acquire (including
pursuant to any merger or consolidation with any Person that was not a wholly
owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all the assets of
any other Person or of a business unit, division, product line or line of
business of any other Person, or assets acquired other than in the ordinary
course of business that, following the acquisition thereof, would constitute a
substantial portion of the assets of the Borrower and the Subsidiaries, taken as
a whole, except:
 
(a) the Transactions;
 
(b) Investments constituting Permitted Investments at the time such Investments
are made;
 
(c) Investments (i) existing or contemplated on the Effective Date and set forth
on Schedule 6.04 (provided that Schedule 6.04 shall be prepared after giving
effect to the Merger and the other Transactions to occur on the Closing Date as
if they had occurred on the Effective Date), (ii) existing on the Effective Date
of the Borrower or any Subsidiary in the Borrower or any other Subsidiary; and
(iii) in the case of each of clauses (i) and (ii), any modification, renewal or
extension thereof, so long as the aggregate amount of all Investments pursuant
to clause (i) or (ii), as applicable, of this Section 6.04(c) is not increased
at any time above the amount of such Investments under clause (i) or (ii), as
applicable, existing on the Effective Date, except pursuant to the terms of any
such Investment under clause (i) existing as of the Effective Date and set forth
on Schedule 6.04 or as otherwise permitted by this Section 6.04 and the terms of
any Investment are not otherwise modified from the terms that are in effect on
the Effective Date in a manner that is materially adverse to the Lenders;
 
 
130

--------------------------------------------------------------------------------

 
 
(d) Investments (including pursuant to any merger or consolidation) (i) in any
Loan Party, (ii) made by a Subsidiary that is not a Loan Party in another
Subsidiary that is not a Loan Party and (iii) made by a Loan Party in any
Subsidiary that is not a Loan Party or to acquire a Subsidiary that will not be
a Loan Party; provided that the aggregate amount of Investments made pursuant to
this Section 6.04(d)(iii) (excluding Investments to the extent funded with
amounts referred to in the proviso to this Section 6.04(d)(iii)), when combined
with the aggregate amount of consideration relating to all Permitted
Acquisitions made or directly or indirectly provided by any Loan Party to
purchase or acquire any Non-Compliant Subsidiary or Assets and that is allocable
to the purchase or acquisition of Non-Compliant Subsidiaries or Assets pursuant
to the penultimate sentence of the definition of the term “Permitted
Acquisition” (other than amounts applied in reliance on the proviso to such
sentence), shall not exceed $140,000,000; provided that all or any portion of
the amount of any Investment made pursuant to this Section 6.04(d)(iii) may also
be funded in amount not exceeding the then available Qualifying Equity Proceeds
and the Available Amount immediately prior to such Investment being made;
provided further that no Loan Party shall transfer to any Subsidiary that is not
a Loan Party (1) any confidential proprietary database, any ownership rights (or
exclusive licenses) thereto or any Intellectual Property required for the
operation or exploitation of any confidential proprietary database or (2)
ownership rights (or exclusive licenses) to Intellectual Property that are
material to the business or operations of the Borrower and the Subsidiaries,
taken as a whole; provided that the foregoing proviso shall not prohibit the
transfer by any Loan Party to a Foreign Subsidiary of any non-U.S. confidential
proprietary database, any non-U.S. ownership rights (or exclusive licenses)
thereto or non-U.S. Intellectual Property or Intellectual Property rights,
including ownership rights (or exclusive licenses), covering or relating to
jurisdictions outside the United States (provided that the Loan Parties shall
retain all rights required for or material to the operation of their businesses
in the United States);
 
(e) loans or advances made by the Borrower or any Subsidiary to any Subsidiary;
provided that (i) the Indebtedness resulting therefrom is permitted by clause
(iv) of Section 6.01(a) and (ii) the amount of such loans and advances made by
the Loan Parties to Subsidiaries that are not Loan Parties shall be subject to
the limitation set forth in clause (d) above;
 
(f) Guarantees by the Borrower or any Subsidiary of Indebtedness or other
obligations of the Borrower or any Subsidiary (including any such Guarantees
arising as a result of any such Person being a joint and several co-applicant
with respect to any Letter of Credit or any other letter of credit or letter of
guaranty); provided that (i) a Subsidiary shall not Guarantee any Permitted
Secured Indebtedness or Subordinated Indebtedness (other than Subordinated
Indebtedness of a Foreign Subsidiary that is not a Loan Party) (or any
Refinancing Indebtedness in respect thereof) unless (A) such Subsidiary has
Guaranteed the Obligations pursuant to the Collateral Agreement, (B) such
Guarantee of such Permitted Secured Indebtedness or such Subordinated
Indebtedness (or of such Refinancing Indebtedness) provides for the release and
termination thereof,
 
 
131

--------------------------------------------------------------------------------

 
 
without action by any Person, upon any release and termination of such Guarantee
of the Obligations, and (C) such Guarantee of such Subordinated Indebtedness is
subordinated to the Loan Document Obligations on terms no less favorable to the
Lenders than those of the Subordinated Indebtedness, (ii) a Subsidiary that has
not Guaranteed the Obligations pursuant to the Collateral Agreement shall not
Guarantee any Indebtedness of any Loan Party, (iii) any such Guarantee
constituting Indebtedness is permitted by Section 6.01, and (iv) the aggregate
amount of Indebtedness and other obligations of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party pursuant to this clause (f) shall
be subject to the limitation set forth in clause (d)(iii) above;
 
(g) Investments to the extent that the consideration for such Investments is
made solely with the Equity Interests (other than Disqualified Equity Interests)
of the Borrower;
 
(h) Investments received (i) in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business, or (ii) upon
foreclosure (or transfer of title in lieu of foreclosure) with respect to any
secured Investment in a Person other than the Borrower or a Subsidiary and that,
in each case, was made without contemplation of such foreclosure (or transfer of
title in lieu of foreclosure);
 
(i) Investments made as a result of the receipt of noncash consideration from a
Disposition of any asset in compliance with Section 6.05;
 
(j) Investments by the Borrower or any Subsidiary that result solely from the
receipt by the Borrower or such Subsidiary from any of its subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities (but not any additions thereto made after
the date of the receipt thereof);
 
(k) Investments in the form of Hedging Agreements permitted under Section 6.07;
 
(l) payroll, travel, business entertainment and similar advances to officers,
directors, employees and consultants of the Borrower or any Subsidiary to cover
matters that are expected at the time of such advances to be treated as expenses
of the Borrower or such Subsidiary for accounting purposes and that are made in
the ordinary course of business;
 
(m) Investments consisting of extensions of trade credit in the ordinary course
of business;
 
 
132

--------------------------------------------------------------------------------

 
 
(n) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
 
(o) loans and advances to officers, directors and employees of the Borrower or
any Subsidiary for purposes not contemplated by clause (l) above; provided that
the aggregate amount of such loans and advances outstanding at any time shall
not exceed $3,000,000;
 
(p) Permitted Acquisitions;
 
(q) Investments held by any Person (other than in such Person’s subsidiaries)
acquired by the Borrower or a Subsidiary after the Effective Date or of any
Person merged or consolidated into the Borrower or merged or consolidated with a
Subsidiary in accordance with Section 6.03 after the Effective Date, in each
case to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation; provided that this
clause (q) is intended solely to grandfather such investments as are indirectly
acquired as a result of an acquisition of such Person otherwise permitted
hereunder and any consideration paid in connection with such acquisition that
may be allocable to such Investments must be permitted by, and be taken into
account in computing compliance with, any basket amounts or limitations
applicable to such acquisition hereunder;
 
(r) other Investments (as valued at the fair market value (as determined in good
faith by the Borrower) of such Investment at the time each such Investment is
made) in an aggregate amount not exceeding $25,000,000; provided, that, if all
or any part of the amount of any such Investment cannot otherwise be made in
reliance on this clause (r), the Available Amount or the then available
Qualifying Equity Proceeds may be used to make such Investment; provided,
further, that no Loan Party shall transfer to any Subsidiary that is not a Loan
Party pursuant to this Section 6.04(r) (i) any confidential proprietary
database, any ownership rights (or exclusive licenses) thereto or any
Intellectual Property required for the operation or exploitation of any
confidential proprietary database or (ii) ownership rights (or exclusive
licenses) to Intellectual Property that are material to the business or
operations of the Borrower and the Subsidiaries, taken as a whole; and
 
(s) Investments in commercial mortgage backed securities having, at the date of
acquisition thereof, at least an A-1 credit rating from S&P or a P-1 credit
rating from Moody’s (or the long term equivalent credit rating of either
thereof) and for a cumulative aggregate purchase price for all such Investments
not exceeding $10,000,000 plus an amount equal to any returns on such
Investments;
 
 
133

--------------------------------------------------------------------------------

 
 
provided that this Section 6.04 shall not prohibit the transfer by the Borrower
or any Subsidiary to a Foreign Subsidiary of any non-U.S. confidential
proprietary database, any non-U.S ownership rights (or exclusive licenses)
thereto or non-U.S. Intellectual Property or Intellectual Property rights,
including ownership rights (or exclusive licenses), covering or relating to
jurisdictions outside the United States (provided that the Loan Parties shall
retain all rights required for or material to the operation of their businesses
in the United States).


SECTION 6.05. Asset Sales.  None of the Borrower or any Subsidiary will assign
or sell any income or revenues (including accounts receivable and royalties) or
rights in respect of any thereof (except to the extent assigned or sold in
connection with a Disposition of the assets to which such income, revenues or
rights relate and which is otherwise permitted under this Agreement) or sell,
transfer, lease or otherwise dispose of, or exclusively license outside the
ordinary course of business, any asset, including any Equity Interest owned by
it, nor will any Subsidiary issue any additional Equity Interest in such
Subsidiary (other than to the Borrower or a Subsidiary in compliance with
Section 6.04, and other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
Requirements of Law) (each, a “Disposition”), except:
 
(a) Dispositions of the following in the ordinary course of business: (i)
obsolete, worn-out, used or surplus assets to the extent such assets are no
longer used or useful or necessary for the operation of the Borrower’s and the
Subsidiaries’ business (including allowing any registrations or any applications
for registration of any immaterial Intellectual Property to expire, lapse or be
abandoned), (ii) inventory and goods held for sale or other immaterial assets,
and (iii) cash and Permitted Investments;
 
(b) leases, subleases, licenses or sublicenses of any real or personal property,
other than any Intellectual Property, in the ordinary course of business;
 
(c) Dispositions to the Borrower or any Subsidiary; provided that any such
Disposition involving a Subsidiary that is not a Loan Party, (i) to the extent
such Disposition constitutes an Investment, shall be made in compliance with
Section 6.04 and (ii) otherwise, shall be made in compliance with Section 6.09;
provided, further, that no Disposition of Intellectual Property material to the
business or operations of the Borrower and its Subsidiaries, taken as a whole,
owned by a Loan Party may be made to a Subsidiary that is not a Loan Party
pursuant to this clause (c); provided that the foregoing proviso shall not
prohibit the transfer by the Borrower or any Subsidiary to a Foreign Subsidiary
of any non-U.S. confidential proprietary database, any non-U.S. ownership rights
(or exclusive licenses) thereto or non-U.S. Intellectual Property or
Intellectual Property rights, including ownership rights (or exclusive
licenses), covering or relating to jurisdictions outside the United States
(provided that the Loan Parties shall retain all rights required for or material
to the operation of their businesses in the United States);
 
 
134

--------------------------------------------------------------------------------

 
 
(d) Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction;
 
(e) Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);
 
(f) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such disposition are promptly applied to the purchase price of
such replacement property;
 
(g) Liens permitted by Section 6.02, Dispositions permitted by Section 6.03,
Investments permitted by Section 6.04 and Restricted Payments permitted by
Section 6.08;
 
(h) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
 
(i) Dispositions of auction rate securities held on the Effective Date;
 
(j) HSR Dispositions; provided that all Dispositions made in reliance on this
clause, other than Dispositions of assets having a fair value not in excess of
$10,000,000 in the aggregate for all such Dispositions during the term of this
Agreement, shall be made for at least 75% Cash Consideration; and
 
(k) Dispositions of assets that are not permitted by any other clause of this
Section; provided that (i) the aggregate fair value of all assets sold,
transferred, leased or otherwise Disposed of in reliance on this clause shall
not exceed (A) 10% of consolidated total assets of the Borrower in any fiscal
year (measured as of the last day of the immediately preceding fiscal year for
which financial information has been delivered pursuant to Section 5.01(a), or,
prior thereto, as set forth in the Pro Forma Financial Statements) or (B) 25% of
consolidated total assets of the Borrower during the term of this Agreement
(measured as of the last day of the immediately preceding fiscal year for which
financial information has been delivered pursuant to Section 5.01(a), or, prior
thereto, as set forth in the Pro Forma Financial Statements) and (ii) all
Dispositions made in reliance on this clause, other than Dispositions of assets
having a fair value not in excess of $10,000,000 for any individual Disposition
or $25,000,000 in the aggregate for all such Dispositions during the term of
this Agreement, shall be made for fair value and at least 75% Cash
Consideration.
 
“Cash Consideration” means, in respect of any Disposition by the Borrower or any
Subsidiary, (a) cash or Permitted Investments received by it in consideration of
such Disposition, (b) any liabilities (as shown on the most recent balance sheet
of the Borrower provided hereunder or in the footnotes thereto) of the Borrower
or such Subsidiary, other than liabilities that are by their terms subordinated
in right of payment to the Loan Document Obligations, that
 
 
135

--------------------------------------------------------------------------------

 
 
are assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of the Subsidiaries shall have been validly released
by all applicable creditors in writing, and (c) any securities received by the
Borrower or such Subsidiary from such transferee that are converted by the
Borrower or such Subsidiary into cash or Permitted Investments (to the extent of
the cash or Permitted Investments received) within 180 days following the
closing of the applicable Disposition.
 
Notwithstanding the foregoing, (i) no such Disposition of any Equity Interests
in any Subsidiary shall be permitted unless such Equity Interests constitute all
the Equity Interests in such Subsidiary held by the Borrower and the
Subsidiaries, or such Disposition (x) is a Disposition of a portion of the
Equity Interests of a Subsidiary that is not a Loan Party, (y) is a Disposition
of a portion of the Equity Interests of a Subsidiary that is a Loan Party and
such Subsidiary will continue to be a Loan Party following such Disposition or
(z) is a Disposition of a portion of the Equity Interests of a Subsidiary to the
extent permitted under Section 6.04, (ii) any Disposition of any property
pursuant to this Section 6.05 (except pursuant to Section 6.05(a)(i), (d), (e),
(g), (h), (i) and (j), except as provided otherwise in Section 6.05(k)(ii) and
except for those involving (A) transactions solely between or among Persons that
are not Loan Parties, (B) transactions solely between or among Loan Parties and
(C) Dispositions of property by Persons that are not Loan Parties to Loan
Parties; provided that any such Disposition shall be for no greater than the
fair market value of such property at the time of such Disposition except as
otherwise permitted in Section 6.09), shall be for no less than the fair market
value of such property at the time of such Disposition and (iii) no Disposition
of Intellectual Property will be made pursuant to this Section 6.05 of (1) any
confidential proprietary database, any rights thereto or any Intellectual
Property required for the operation or exploitation of any confidential
proprietary database or (2) any other Intellectual Property or rights to
Intellectual Property that are material to the business or operations of the
Borrower and the Subsidiaries, taken as a whole; provided that this clause (iii)
shall not prohibit (x) the transfer by the Borrower or any Subsidiary to a
Foreign Subsidiary of any non-U.S. confidential proprietary database, any
non-U.S. ownership rights (or exclusive licenses) thereto or non-U.S.
Intellectual Property or Intellectual Property rights, including ownership
rights (or exclusive licenses), covering or relating to jurisdictions outside
the United States (provided that the Loan Parties shall retain all rights
required for or material to the operation of their businesses in the United
States in compliance with Section 5.05) or (y) the transfer of any confidential
proprietary database, any ownership rights (or exclusive licenses) thereto or
Intellectual Property or Intellectual Property rights, including ownership
rights (or exclusive licenses) in connection with any Disposition of Equity
Interests in, or substantially all the assets of, any Person, or assets
constituting a business unit, division, product line or line of business, as
long as (A) any confidential proprietary database or Intellectual Property so
transferred shall, at the time of such Disposition, be used in connection with
the operation of such Person or the business unit, division, product line or
line of business transferred in such Disposition, (B) such Disposition is not
otherwise prohibited under this Agreement and (C) the Borrower and its
Subsidiaries, after giving effect to such Disposition, are in compliance with
Section 5.05.
 
 
136

--------------------------------------------------------------------------------

 
 
SECTION 6.06. Sale/Leaseback Transactions.  None of the Borrower or any
Subsidiary will enter into any Sale/Leaseback Transaction, except for any such
sale of any fixed or capital assets by the Borrower or any Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 270 days after the Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset, provided that (a) the sale or transfer of the property thereunder is
permitted under Section 6.05, (b) any Capital Lease Obligations and Synthetic
Lease Obligations arising in connection therewith are permitted under
Section 6.01 and (c) any Liens arising in connection therewith (including Liens
deemed to arise in connection with any such Capital Lease Obligations and
Synthetic Lease Obligations) are permitted under Section 6.02.
 
SECTION 6.07. Hedging Agreements.  None of the Borrower or any Subsidiary will
enter into any Hedging Agreement, except (a) Hedging Agreements entered into to
hedge or mitigate risks to which the Borrower or any Subsidiary has actual
exposure (other than in respect of Equity Interests or Indebtedness of the
Borrower or any Subsidiary) and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.
 
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.  (a)  None
of the Borrower or any Subsidiary will declare or make any Restricted Payment,
except that (i) the Borrower may declare and make any Restricted Payments with
respect to its Equity Interests payable solely in additional Equity Interests
permitted hereunder, (ii) any Subsidiary may declare and make any Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests, (iii) the Borrower may redeem in whole or in part any
of its Qualified Equity Interests in exchange for another class of Qualified
Equity Interests or rights to acquire its Qualified Equity Interests or with
proceeds from substantially concurrent equity contributions or issuances of new
shares of its Qualified Equity Interests; provided that the terms and provisions
material to the interests of the Lenders, when taken as a whole, contained in
such other class of Qualified Equity Interests are at least as favorable to the
Lenders as those contained in the Qualified Equity Interests redeemed thereby,
(iv) the Borrower may repurchase Equity Interests upon the exercise of stock
options or warrants if such Equity Interests represent all or a portion of the
exercise price of such options or warrants, (v) the Borrower may make cash
payments in lieu of the issuance of fractional shares representing insignificant
interests in the Borrower in connection with the exercise of warrants, options
or other securities convertible into or exchangeable for Equity Interests in the
Borrower, (vi) so long as no Default or Event of Default has occurred, is
continuing or would result therefrom, the Borrower may redeem, acquire, retire
or repurchase (including through the issuance of promissory notes by the
Borrower or any other Loan Party pursuant to Section 6.01(xvi)) its Equity
Interests (or any options or warrants or stock appreciation or similar rights
issued with respect to any of such Equity Interests) held by current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) of the Borrower and its Subsidiaries upon the death,
disability, retirement or termination of employment of
 
 
137

--------------------------------------------------------------------------------

 
 
any such Person or otherwise in accordance with any stock option or stock
appreciation or similar rights plan, any management, director and/or employee
stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement; provided that, except with respect to non-discretionary repurchases,
acquisitions, retirements or redemptions pursuant to the terms of any stock
option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreement or equity holders’
agreement, the aggregate amount of all cash and Permitted Investments paid in
respect of all such Equity Interests (or any options or warrants or stock
appreciation or similar rights issued with respect to any of such Equity
Interests) so redeemed, acquired, retired or repurchased in any calendar year
does not exceed the sum of (w) $3,000,000 plus (x) all Net Proceeds obtained by
the Borrower during such calendar year from the sale of such Equity Interests to
other present or former officers, consultants, employees and directors in
connection with any permitted compensation and incentive arrangements (that are
not treated as Qualifying Equity Proceeds) plus (y) the then available
Qualifying Equity Proceeds plus (z) all net cash proceeds obtained from any
key-man life insurance policies received during such calendar year, (vii) the
Borrower may make Restricted Payments in an amount equal to withholding or
similar taxes payable or expected to be payable by any present or former
employee, director, manager or consultant (or their respective Affiliates,
estates or immediate family members) in connection with the exercise of stock
options and the vesting of restricted stock and may redeem, acquire, retire or
repurchase (including through deemed repurchases) its Equity Interests from such
Persons; provided that all payments made under this clause (vii) shall not
exceed $7,500,000 in any calendar year, and (viii) so long as no Default shall
have occurred and be continuing, any Restricted Payment in an amount not in
excess of the sum of (A) the Available Amount and (B) the amount of Qualifying
Equity Proceeds, in each case, immediately prior to making such Restricted
Payment in reliance on this clause (viii).
 
(b) None of the Borrower or any Subsidiary will make any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Junior Financing, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancelation or termination of any Junior
Financing, except:
 
(i) regularly scheduled interest and principal payments as and when due in
respect of any Junior Financing, other than payments in respect of Junior
Financing prohibited by the subordination provisions thereof, if any, or any
Junior Lien Intercreditor Agreement;
 
(ii) refinancings of any Junior Financing to the extent permitted under
Section 6.01;
 
(iii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of the Borrower;
 
 
138

--------------------------------------------------------------------------------

 
 
(iv) payments of secured Junior Financing that becomes due as a result of the
voluntary sale or transfer of the assets securing such Junior Financing in
transactions permitted hereunder;
 
(v) payments of or in respect of Junior Financing made solely with Equity
Interests in the Borrower (other than Disqualified Equity Interests); and
 
(vi) so long as no Default shall have occurred and be continuing, any payment of
or in respect of Junior Financing in an amount not in excess of the sum of (A)
the Available Amount and (B) the amount of Qualifying Equity Proceeds, in each
case, immediately prior to giving effect to making such payment in reliance on
this paragraph (vi).
 
Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 6.08(b) shall prohibit the repayment or prepayment of intercompany
subordinated Indebtedness in accordance with the provisions of the Intercompany
Note.


SECTION 6.09. Transactions with Affiliates.  None of the Borrower or any
Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions that are at prices and on terms and conditions substantially as
favorable to the Borrower or such Subsidiary as those that would prevail at such
time in comparable arm’s-length transactions with unrelated third parties, (b)
transactions between or among the Loan Parties not involving any other Affiliate
and transactions between or among Subsidiaries that are not Loan Parties not
involving any other Affiliate, (c) transactions between or among the Borrower
and a Subsidiary or among Subsidiaries and not involving any other Affiliate
consisting of (i) transactions with a value of $1,000,000 or less
(individually), (ii) the transfer by any Loan Party to a Foreign Subsidiary of
any non-U.S. confidential proprietary database, any non-U.S. ownership rights
(or exclusive licenses) thereto or non-U.S. Intellectual Property or
Intellectual Property rights, including ownership rights (or exclusive
licenses), covering or relating to jurisdictions outside the United States
(provided that the Loan Parties shall retain all rights required for or material
to the operation of the businesses in the United States), (iii) the
non-exclusive licensing of Intellectual Property to any Foreign Subsidiary or
any other Subsidiary that is not a Loan Party; provided that any such license is
either on terms and conditions substantially as favorable to the licensor as
those that would prevail at such time in comparable arm’s length transactions
with unrelated third parties or such licensee compensates the licensor on a
reasonable basis in consideration for such license, (iv) the transfer or other
Disposition by a Loan Party to any Foreign Subsidiary that is not a Loan Party
of any Equity Interests in a Foreign Subsidiary directly owned by such Loan
Party in connection with a reorganization of the ownership structure of such
Foreign Subsidiary, in each case, to the extent permitted under Section 6.04,
and provided that such Equity Interests, after giving effect to such transfer,
are owned directly or indirectly through one or more Subsidiaries by a Foreign
Subsidiary the Equity Interests of which have been pledged by a Loan Party in
accordance with the Collateral and Guarantee Requirements (subject to the
applicable limitations
 
 
139

--------------------------------------------------------------------------------

 
 
on the pledge of voting Equity Interests of such Foreign Subsidiary), (v) any
Investment to the extent permitted by Section 6.04 (it being understood that, if
so provided in this Agreement, any such Investment shall be taken into account
in computing compliance with any basket amounts or other limitations under this
Agreement), (vi) intercompany transactions, including the (A) provision of
management services and other corporate overhead services, (B) provision of
personnel to other locations within the Borrower’s consolidated group on a
temporary basis and (C) provision, purchase or lease of services, operational
support, assets, equipment, data, information and technology, that, in the case
of any such intercompany transaction referred to in this clause (vi), are
subject to reasonable reimbursement or cost-sharing arrangements (as determined
in good faith by the Borrower), which reimbursement or cost-sharing arrangements
may be effected through transfers of cash or other assets or through book-entry
credits or debits made on the ledgers of each involved Subsidiary; provided that
any such intercompany transaction is either (1) entered into in the ordinary
course of business or (2) otherwise entered into pursuant to the reasonable
requirements of the business of the Borrower and the Subsidiaries, (vii)
ordinary course business transactions (other than transactions of the type
described in clause (vi) above) that (A) do not involve the sale, transfer or
other Disposition of operations or assets and (B) do not adversely affect the
Lenders, and (viii) transactions pursuant to agreements in existence on the
Effective Date and set forth on Schedule 6.09 or any amendment thereto to the
extent such amendment is not adverse, taken as a whole, to the Lenders in any
material respect, (d) any Restricted Payment permitted under Section 6.08, (e)
issuances by the Borrower of Equity Interests (other than Disqualified Equity
Interests), and receipt by the Borrower of capital contributions, (f)
compensation, expense reimbursement and indemnification of, and other employment
arrangements with, directors, officers and employees of the Borrower or any
Subsidiary entered in the ordinary course of business and (g) loans and advances
permitted under clauses (l), (m) and (o) of Section 6.04, (h) the payment of
Transaction Costs and the consummation of the Transactions, (i) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, consultants, officers and employees of the
Borrower or any Subsidiary in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower or such Subsidiaries,
(j) loans and guarantees among the Borrower and the Subsidiaries to the extent
permitted under Article VI, (k) employment and severance arrangements and
health, disability and similar insurance or benefit plans between the Borrower
and the Subsidiaries, on the one hand, and their respective directors, officers,
employees, on the other hand (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with current or former employees, officers or directors and stock option or
incentive plans and other compensation arrangements) in the ordinary course of
business or as otherwise approved by the board of directors of the Borrower, and
(l) payments pursuant to tax sharing agreements among the Borrower and the
Subsidiaries on customary terms; provided that such payments by the Borrower and
the Subsidiaries under any such tax sharing agreements shall not exceed the
excess (if any) of the amount they would pay on a standalone basis over the
amount they actually pay to any Governmental Authority.
 
SECTION 6.10. Restrictive Agreements.  None of the Borrower or any Subsidiary
will enter into, incur or permit to exist any agreement or other arrangement
that restricts or imposes any condition upon (a) the ability
 
 
140

--------------------------------------------------------------------------------

 
 
of the Borrower or any wholly-owned Domestic Subsidiary to create, incur or
permit to exist any Lien upon any of its assets to secure any Obligations, (b)
the ability of the Borrower or any wholly-owned Domestic Subsidiary to Guarantee
any Obligations or (c) the ability of any Subsidiary that is not a Loan Party to
pay dividends or make other distributions with respect to its Equity Interests
or to make or repay loans or advances to the Borrower or any Subsidiary;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by Requirements of Law or by any Loan Document,
(B) restrictions and conditions existing on the Effective Date and identified on
Schedule 6.10 (provided that Schedule 6.10 shall be prepared after giving effect
to the Merger and the other Transactions to occur on the Closing Date as if they
had occurred on the Effective Date) (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition which
makes such restrictions and conditions, taken as a whole, materially more
restrictive) and, if such restrictions and conditions relate to any
Indebtedness, restrictions under any Refinancing Indebtedness of such
Indebtedness, if such restrictions and conditions are not, taken as a whole,
materially more restrictive, (C) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (D) restrictions and conditions
imposed on any Subsidiary in existence at the time such Subsidiary became a
Subsidiary (but shall apply to any amendment or modification expanding the scope
of any such restriction or condition which makes such restrictions and
conditions, taken as a whole, materially more restrictive); provided that such
restrictions and conditions apply only to such Subsidiary, and (E) customary
provisions contained in leases, sub-leases, licenses, sub-licenses or similar
agreements, including with respect to Intellectual Property and other
agreements, in each case entered into in the ordinary course of business;
provided that such provisions apply only to the assets that are the subject of
such lease, sub-lease, license, sub-license or other agreement and shall not
apply to any other assets of the Borrower or any Subsidiary, (ii) clauses (a)
and (b) of the foregoing shall not apply to restrictions on pledging joint
venture interests included in customary provisions in joint venture agreements
or arrangements and other agreements and other similar agreements applicable to
joint ventures, (iii) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (vi) or (vii) of Section 6.01(a) if such
restrictions or conditions apply only to the assets securing such Indebtedness,
(B) restrictions on conditions on pledges or deposits constituting Permitted
Encumbrances if such restrictions on conditions apply only to such pledges or
deposits, (C) customary provisions in leases, licenses and other agreements
restricting the assignment thereof , and (D) restrictions or conditions
contained in any trading, netting, operating, construction, service, supply,
purchase or sale agreement to which the Borrower or any Subsidiary is a party
entered into in the ordinary course of business; provided that such agreement
prohibits the encumbrance solely of the property or assets of the Borrower or
the Subsidiary that are the subject of such agreement, the payment rights
arising thereunder or the proceeds thereof and does not extend to any other
asset or property and (iv) clauses (b) and (c) of the foregoing shall not apply
to (A) customary restrictions and conditions contained in
 
 
141

--------------------------------------------------------------------------------

 
 
agreements relating to the sale of a Subsidiary, or a business unit, division,
product line or line of business, that are applicable solely pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary, or
the business unit, division, product line or line of business, that is to be
sold and such sale is permitted hereunder, (B) restrictions and conditions
imposed by agreements relating to Indebtedness of any Subsidiary in existence at
the time such Subsidiary became a Subsidiary and otherwise permitted by clause
(vii) of Section 6.01(a) (but shall apply to any amendment or modification
expanding the scope of, any such restriction or condition), provided that such
restrictions and conditions apply only to such Subsidiary, (C) restrictions on
cash or other deposits or net worth imposed by customers under contracts entered
into in the ordinary course of business, and (D) restrictions and conditions
imposed by agreements relating to Indebtedness of Subsidiaries that are not Loan
Parties permitted under Section 6.01(a), provided that such restrictions and
conditions apply only to such Subsidiaries.  Nothing in this paragraph shall be
deemed to modify the requirements set forth in the definition of the term
“Guarantee and Collateral Requirement” or the obligations of the Loan Parties
under Sections 5.03, 5.04 or 5.12 or under the Security Documents.
 
SECTION 6.11. Amendment of Material Documents.  None of the Borrower or any
Subsidiary will amend, modify or waive any of its rights under (a) any agreement
or instrument governing or evidencing any Junior Financing or (b) its
certificate of incorporation, bylaws or other organizational documents, in each
case to the extent such amendment, modification or waiver could reasonably be
expected to be adverse in any material respect to the Lenders.
 
SECTION 6.12. Debt Service Coverage Ratio.  The Borrower will not permit the
Debt Service Coverage Ratio for any Test Period ending after the Closing Date
during the term of this Agreement, beginning with the Test Period ending on the
last day of the first full fiscal quarter commencing after the Closing Date, to
be less than 1.50 to 1.00.  Any provision of this Agreement that contains a
requirement for the Borrower to be in compliance with the covenant contained in
this Section 6.12 prior to the time that this covenant is otherwise applicable
shall be deemed to require that the Debt Service Coverage Ratio for the
applicable Test Period will be no less than 1.50 to 1.00.
 
SECTION 6.13. Total Leverage Ratio.  The Borrower will not permit the Total
Leverage Ratio as of the last day of any fiscal quarter falling within the
periods set forth below to exceed the ratio set forth below opposite such
period:
 
Fiscal periods:
 
Ratio:
First day of first full fiscal quarter commencing on or after the Closing Date
through the last day of the second full fiscal quarter commencing after the
Closing Date
 
3.25 to 1.00

 
 
142

--------------------------------------------------------------------------------

 
 
First day of third full fiscal quarter commencing after the Closing Date through
the last day of the fourth full fiscal quarter commencing after the Closing Date
 
3.00 to 1.00
First day of fifth full fiscal quarter commencing after the Closing Date through
the last day of the eighth full fiscal quarter commencing after the Closing Date
 
2.75 to 1.00
Thereafter
2.50 to 1.00



 
Any provision of this Agreement that contains a requirement for the Borrower to
be in compliance with the covenant contained in this Section 6.13 on a date that
is prior to the time that this covenant is otherwise applicable shall be deemed
to require that the maximum Total Leverage Ratio as of such date will be 3.25 to
1.00.
 
SECTION 6.14. Fiscal Year.  The Borrower will not, and the Borrower will not
permit any other Loan Party to, change its fiscal year to end on a date other
than December 31.
 
SECTION 6.15. Merger Agreement Rights.  From the Effective Date until the
Closing Date, the Borrower will not waive, and will enforce its rights under,
the provisions of Section 6.01 of the Merger Agreement applicable to any action
or proposed action by the Company or any of its subsidiaries that would both (i)
violate such provisions and (ii) violate or be inconsistent with any provision
of this Agreement or any other Loan Document, were this Agreement and the Loan
Documents anticipated to be entered into by the Company and its Subsidiaries
then applicable to the Company and its Subsidiaries.
 
For the avoidance of doubt, it is understood and agreed that this Article VI
shall apply to the Company and its subsidiaries only on and after the Closing
Date.
 
 
143

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five or more days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any written
report, certificate, financial statement or other written statement or document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.05 (with respect to the existence of
the Borrower) or 5.11 or in Article VI;
 
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after receipt of written notice thereof by
the Borrower from the Administrative Agent or the Required Lenders (with a copy
to the Administrative Agent in the case of any such notice from the Required
Lenders);
 
(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable and such failure shall continue beyond the
period of grace, if any, provided in the agreement or instrument under which
such Material Indebtedness was created;
 
 
144

--------------------------------------------------------------------------------

 
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, after the expiration of any applicable grace period, to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or, in the
case of any Hedging Agreement, to cause the termination thereof; provided that
this clause (g) shall not apply to (A) Material Indebtedness outstanding under
any Hedging Agreement that becomes due pursuant to the occurrence of a
termination event or equivalent event under the terms of such Hedging Agreement,
in each case, other than as a result of the occurrence of a default or event of
default under, or breach of the terms of, such Hedging Agreement, (B) any
secured Indebtedness that becomes due as a result of the voluntary Disposition
of, or any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any of the assets
securing such Indebtedness, or (C) any Indebtedness that becomes due as a result
of a refinancing thereof permitted under Section 6.01;
 
(h) one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;
 
(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Designated Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or a Designated Subsidiary or for a
substantial part of its assets, and, in any such case referenced to in clause
(i) or (ii) above, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
 
(j) the Borrower or any Designated Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by clause (v) of Section 6.03(a)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (i) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Designated Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of the Borrower or any Designated Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to above in this clause (j) or clause (i)
of this Article;
 
 
145

--------------------------------------------------------------------------------

 
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively satisfied , vacated,
discharged, stayed or bonded pending appeal, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Subsidiary to enforce any such judgment;
 
(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral having, individually or in the aggregate, a fair market value
in excess of $5,000,000, with the priority required by the applicable Security
Document, except as a result of (i) a Disposition of the applicable Collateral
in a transaction permitted under the Loan Documents or other release or
termination of such Lien in accordance with the Loan Documents, (ii) the
Administrative Agent’s failure to maintain possession of any stock certificate,
promissory note or other instrument delivered to it under the Collateral
Agreement or to file or record any document delivered to it for filing or
recording or (iii) the wilful misconduct of the Administrative Agent, and except
for Collateral consisting of real property to the extent such losses are covered
by the applicable title insurance policy;
 
(m) any Guarantee or co-borrower obligation of the Borrower, the Co-Borrower or
any other Loan Party under any Loan Document shall cease to be, or shall be
asserted by any Loan Party not to be, in full force and effect, except upon the
consummation of any transaction permitted under this Agreement as a result of
which the Subsidiary Loan Party providing such Guarantee ceases to be a
Subsidiary or upon the termination of such Loan Document in accordance with its
terms;
 
(n) Intercompany Subordinated Indebtedness of the Borrower or any other Loan
Party constituting Material Indebtedness shall cease to be, or shall be asserted
by any Loan Party not to be, validly subordinated in right of payment to the
Loan Document Obligations as provided in the Intercompany Note; or
 
(o) a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time after the
occurrence of the Closing Date and thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part (but ratably as among the Classes of
Loans and the Loans of each Class at the time outstanding), in which
 
 
146

--------------------------------------------------------------------------------

 
 
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower hereunder, shall become due and
payable immediately, and (iii) require the deposit of cash collateral in respect
of LC Exposure as provided in Section 2.05(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in the case of any event with respect to the Borrower
described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and all fees and other obligations of the Borrower
hereunder, shall immediately and automatically become due and payable and the
deposit of such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the
Borrower.  Solely for the purpose of determining whether a Default or Event of
Default has occurred under clause (i) or (j) of this Article, any reference in
any such clause to any Designated Subsidiary shall be deemed not to include any
Designated Subsidiary affected by any event or circumstances referred to in any
such clause that did not, as of the last day of the most recent completed fiscal
quarter of the Borrower, have total assets equal to 5% or more of the
consolidated total assets of the Borrower (excluding the assets of the Foreign
Subsidiaries) and did not, as of the Test Period ending on the last day of such
fiscal quarter, have gross revenues equal to 5% or more of the consolidated
gross revenues of the Borrower (excluding the gross revenues of the Foreign
Subsidiaries), it being agreed that all Designated Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Designated Subsidiary, for purposes of
determining whether the condition specified above is satisfied.
 
It is agreed and understood that the Administrative Agent and the other Secured
Parties and Lenders shall not be permitted to take any of the foregoing actions
with respect to any Default or Event of Default occurring during the period
between the Effective Date and the Closing Date until after the Closing Date
shall have occurred and the initial funding of the Initial Term Loans and
Revolving Loans by the Lenders to be made on the Closing Date to the Borrower
has actually occurred (or, if the Escrow Funding has occurred on the Escrow
Funding Date, the release of the Escrowed Funds from the Escrow Account to the
Borrower on the Closing Date has actually occurred).
 
ARTICLE VIII

 
The Administrative Agent
 
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the
 
 
147

--------------------------------------------------------------------------------

 
 
Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf.  The Lenders hereby authorize the Administrative Agent to enter
into any Pari Passu Intercreditor Agreement or Junior Lien Intercreditor
Agreement in the event that any such Pari Passu Intercreditor Agreement or
Junior Lien Intercreditor Agreement, as applicable, is required to be executed
and delivered pursuant to this Agreement and each Lender hereby agrees, upon
execution and delivery of such Pari Passu Intercreditor Agreement or Junior Lien
Intercreditor Agreement, as applicable, to be bound by and take no actions
contrary to the provisions of such Pari Passu Intercreditor Agreement or Junior
Lien Intercreditor Agreement, as applicable.  The Lenders hereby authorize the
Administrative Agent to negotiate the terms of, and execute and deliver, any
Foreign Pledge Agreement, any Foreign Security Agreement or any other Security
Document.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct, as determined by a court of competent jurisdiction by a final
and non-appealable judgment.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and
 
 
148

--------------------------------------------------------------------------------

 
 
until written notice thereof is given to the Administrative Agent by the
Borrower, a Lender or an Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative
Agent.  Notwithstanding anything herein to the contrary, the Administrative
Agent shall not have any liability arising from any confirmation of the
Revolving Exposure or the component amounts thereof.
 
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor,
which successor, so long as no Event of Default shall have
 
 
149

--------------------------------------------------------------------------------

 
 
occurred and be continuing, shall be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed).  If no successor shall
have been so appointed by the Required Lenders and approved by the Borrower (to
the extent required) and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may (with the consent of the Borrower,
such consent not to be unreasonably withheld or delayed), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank.  Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.
 
 
150

--------------------------------------------------------------------------------

 
 
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender or Issuing Bank,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 
Each Lender, by delivering its signature page to this Agreement on the Effective
Date, or delivering its signature page to an Assignment and Assumption or an
Incremental Facility Agreement pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date or the Closing Date.
 
No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof.  In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition.  Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions.
 
In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Obligations will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document.  By accepting the
benefits of the Collateral, each Secured Party that is a party to any such
Hedging Agreement shall be deemed to have appointed the Administrative Agent to
serve as administrative agent and collateral agent under the Loan Documents and
agreed to be bound by the Loan Documents as a Secured Party thereunder, subject
to the limitations set forth in this paragraph.
 
 
151

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, neither the Arranger nor any
Person named on the cover page of this Agreement as a Co-Syndication Agent or a
Co-Documentation Agent shall have any duties or obligations under this Agreement
or any other Loan Document (except in its capacity, as applicable, as a Lender
or an Issuing Bank), but all such Persons shall have the benefit of the
indemnities provided for hereunder.
 
Except as set forth in the sixth paragraph of this Article, the provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Banks, and, except as set forth in the sixth paragraph of this
Article, none of the Borrower or any other Loan Party shall have any rights as a
third party beneficiary of any such provisions.
 
ARTICLE IX

 
Miscellaneous
 
SECTION 9.01. Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or other electronic
communication, as follows:
 
(i) if to the Borrower or the Co-Borrower, to it at CoStar Group, Inc., 1331 L
Street, NW, Washington, DC 20005, Attention of “Treasurer” (Fax
No. 888-893-3504) (email: ccolligan@costar.com), with a copy to
jcoleman@costar.com (Fax No. +1-202-346-6703) and bradecki@costar.com (Fax No.
800-579-0477), it being agreed that notice delivered to the Borrower shall be
deemed to have been given to the Co-Borrower upon delivery to the Borrower;
 
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Chicago, Illinois 60603-2300,
Attention of April Yebd (Telephone No. (312) 732-2628; Fax No. (312) 385-7096)
(email:  april.yebd@jpmchase.com or jpm.agency.servicing.4@jpmchase.com), with a
copy to JPMorgan Chase Bank, N.A., 395 North Service Road, 3rd Floor, Melville,
New York 11747, Attention of Alicia Schreibstein (Fax No. (631) 755-5184)
(email: alicia.t.schreibstein@jpmorgan.com);
 
(iii) if to any Issuing Bank, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address (or fax number or email address) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof);
 
 
152

--------------------------------------------------------------------------------

 
 
(iv) if to the Swingline Lender, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address (or fax number or email address) set forth in the Administrative
Questionnaire of the Lender that is serving as Swingline Lender or is an
Affiliate thereof); and
 
(v) if to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.
 
(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  Any notices
or other communications to the Administrative Agent, the Borrower or the
Co-Borrower may be delivered or furnished by electronic communications pursuant
to procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person.
 
(c) Any party hereto may change its address or fax number or email address for
notices and other communications hereunder by notice to the Administrative Agent
and the Borrower.
 
SECTION 9.02. Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  Without limiting the generality of the
foregoing, the execution and delivery of this Agreement, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
 
 
153

--------------------------------------------------------------------------------

 
 
(b) Except as otherwise expressly provided in this Agreement or any other Loan
Document, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent or the waiver of any
Default, Event of Default or mandatory prepayment shall not constitute an
increase of any Commitment), (B) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than as a result of
any waiver of any increase in the interest rate applicable to any Loan pursuant
to Section 2.13(c) or in the applicability of post-default interest, it being
understood that a waiver of a Default shall not constitute a reduction of
interest for this purpose)), or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby,
(C) postpone the scheduled maturity date of any Loan, or the date of any
scheduled payment of the principal amount of any Term Loan under Section 2.10,
or the required date of reimbursement of any LC Disbursement, or any date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly and
adversely affected thereby, (D) except as otherwise set forth in this Agreement,
change Section 2.18(b) or 2.18(c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby, (E) change any of the provisions of
this Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be); provided that, with the consent of the Required
Lenders, the provisions of this Section and the definition of the term “Required
Lenders” may be amended to include references to any new class of loans created
under this Agreement (or to lenders extending such loans) on substantially the
same basis as the corresponding references relating to the existing Classes of
Loans or Lenders, (F) release Guarantees constituting all or
 
 
154

--------------------------------------------------------------------------------

 
 
substantially all the value of the Guarantees under the Collateral Agreement, or
limit the liability of Loan Parties in respect of Guarantees constituting such
value, in each case without the written consent of each Lender (except as
expressly provided in Section 9.14 or the applicable Security Document), (G)
release all or substantially all the Collateral from the Liens of the Security
Documents, without the written consent of each Lender (except as expressly
provided in Section 9.14 or the applicable Security Document (including any such
release by the Administrative Agent in connection with any sale or other
disposition of the Collateral upon the exercise of remedies under the Security
Documents), it being understood that an amendment or other modification of the
type of obligations secured by the Security Documents shall not be deemed to be
a release of the Collateral from the Liens of the Security Documents), and (H)
change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of Collateral or payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders representing a Majority in
Interest of each affected Class; provided further that (1) no such agreement
shall amend, modify, extend or otherwise affect the rights or obligations of the
Administrative Agent, any Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be and (2) any amendment, waiver or other modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders of a particular Class (but not the Lenders of any other
Class), may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite number or percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the
time.  Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B), (C) or (D) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly and adversely affected by such amendment, waiver or
other modification or (y) in the case of any vote requiring the approval of all
Lenders or each affected Lender, any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification.  Notwithstanding anything to the contrary herein, (i) the consent
of the Lenders or the Required Lenders, as the case may be, shall not be
required (A) for the Administrative Agent to negotiate, execute and deliver on
behalf of the Secured Parties the Pari Passu Intercreditor Agreement or the
Junior Lien Intercreditor Agreement, or any amendment thereto, in connection
with any Permitted Secured Indebtedness incurred in accordance with Section
6.01, (B) to make any changes necessary to be made to this Agreement in
connection with any borrowing of Incremental Term Loans to effect the provisions
of Section 2.21, (C) to provide for any Incremental Revolving Commitment
Increase, (D) otherwise to effect the provisions of Section 2.21 or 2.22 in
accordance with the terms thereof, (E) to agree to any time period set forth in
Schedule 5.13 to be delivered on the Closing Date or (F) to negotiate any
Foreign Pledge Agreement, any Foreign Security Agreement or any other Security
Agreement with the Borrower or
 
 
155

--------------------------------------------------------------------------------

 
 
any other Loan Party and (ii) the Administrative Agent and the Borrower may,
without the consent of any Secured Party or any other Person, amend this
Agreement, the Collateral Agreement and any other Security Document to add
provisions with respect to “parallel debt” and other non-U.S. guarantee and
collateral matters, including any authorizations, collateral trust arrangements
or other granting of powers by the Lenders and the other Secured Parties in
favor of the Administrative Agent, in each case if such amendment is necessary
or desirable to create or perfect, or preserve the validity, legality,
enforceability and perfection of, the Guarantees and Liens contemplated to be
created pursuant to this Agreement.
 
(c) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender.  Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
 
(d) Notwithstanding anything to the contrary contained in this Section 9.02, the
Borrower and the Administrative Agent may, without the input or consent of the
Lenders, (i) effect amendments, supplements or waivers to any of the Security
Documents, guarantees, intercreditor agreements or related documents executed by
any Loan Party in connection with this Agreement if such amendment, supplement
or waiver is delivered in order (in each case, as determined by the
Administrative Agent in its sole discretion) (x) to comply with local law or
advice of local counsel or (y) to cause such Security Documents, guarantees,
intercreditor agreements or related documents to be consistent with this
Agreement and the other Loan Documents and (ii) effect changes to this Agreement
or any other Loan Document that are necessary and appropriate to provide for, or
make changes to, the Auction Procedures.
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arranger and their Affiliates, including expenses incurred in connection
with due diligence and the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP and any other counsel for any of the foregoing
retained with the Borrower’s consent (such consent not to be unreasonably
withheld, conditioned or delayed), in connection with the structuring,
arrangement and syndication of the credit facilities provided for herein,
including the preparation, execution and delivery of the Commitment Letter, the
Supplemental Letter and the Fee Letter, as well as the preparation, execution,
delivery and administration of this Agreement, the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Arranger, any
Issuing Bank and the Lenders, including the reasonable fees, charges and
disbursements of one counsel for any of the foregoing (and, if necessary, one
firm of local counsel in each appropriate jurisdiction (which may include a
single local counsel acting in
 
 
156

--------------------------------------------------------------------------------

 
 
multiple jurisdictions)), in connection with the enforcement or protection of
their rights in connection with the Loan Documents, including their rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.  All amounts payable under this Section 9.03(a) shall be paid within
ten Business Days after receipt by the Borrower of an invoice relating thereto
setting forth such amounts in reasonable detail.  Notwithstanding anything to
the contrary in this Agreement or in the Commitment Letter, in the event that
the Closing Date does not occur, the reimbursement provisions set forth in the
eleventh paragraph of the Commitment Letter shall remain in full force and
effect and such reimbursement provisions shall be the only reimbursement
provisions that shall apply and shall supersede any inconsistent or more
extensive provision in this Section 9.03(a) notwithstanding the execution and
delivery of this Agreement.
 
(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arranger, each Lender and Issuing Bank (each such Person, an
“Indemnified Institution”), and each Related Party of any of the foregoing
Persons (each Indemnified Institution and each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable and documented or invoiced out-of-pocket fees, charges and
disbursements of one counsel for all Indemnitees, taken as a whole, and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all
Indemnitees taken as a whole (and, in the case of an actual or perceived
conflict of interest, where an Indemnified Institution affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnified Institution)), incurred by
or asserted against any Indemnitee arising out of or relating to, based upon, or
as a result of (i) the structuring, arrangement and the syndication of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of the Commitment Letter, the Supplemental Letter, the Fee
Letter, this Agreement, the other Loan Documents or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
Commitment Letter, the Supplemental Letter, the Fee Letter, this Agreement or
the other Loan Documents of their obligations thereunder or the consummation of
the Transactions or any other transactions contemplated thereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability to the extent related to the Borrower
or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to the Commitment Letter, the Supplemental Letter, the Fee Letter, this
Agreement or any other Loan Document, any Affiliate of any of the foregoing or
any third party (and regardless of whether any
 
 
157

--------------------------------------------------------------------------------

 
 
Indemnitee is a party thereto and regardless of whether such claim, litigation
or proceeding is brought by a third party or by the Borrower or any of the
Subsidiaries); provided that such indemnity shall not, as to any Indemnified
Institution, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from (i) the gross negligence, bad
faith or willful misconduct of such Indemnified Institution or any of its
Related Parties (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (ii) a material breach by such Indemnified
Institution or one of its Related Parties of this Agreement or (iii) any dispute
between and among Indemnified Institutions that does not involve an act or
omission by the Borrower or the Subsidiaries.  This paragraph shall not apply
with respect to Taxes, other than any Taxes that represent losses or damages
arising from any non-Tax claim.  All amounts payable under this Section 9.03(b)
shall be paid within ten Business Days after receipt by the Borrower of an
invoice relating thereto setting forth such amounts in reasonable detail.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section to the Administrative Agent (or
any sub-agent thereof), any Issuing Bank, the Swingline Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such Issuing Bank, the Swingline
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), such Issuing Bank or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Bank or the Swingline
Lender in connection with such capacity.  For purposes of this Section, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposures, outstanding Term Loans and unused Commitments at
the time (or most recently outstanding and in effect).
 
(d) No Indemnitee shall be liable for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) in
the absence of willful misconduct, bad faith or gross negligence (as determined
by a court of competent jurisdiction in a final, non-appealable decision).  None
of the Borrower, any Subsidiary or any other Loan Party or any Indemnitee shall
have any liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided, however, that nothing contained in
this sentence will limit the indemnity and reimbursement obligations of the
Borrower set forth in this Section.
 
SECTION 9.04. Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
permitted by Section 6.03, the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the
 
 
158

--------------------------------------------------------------------------------

 
 
prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arranger and, to the extent expressly contemplated hereby, the
sub-agents of the Administrative Agent and the Related Parties of any of the
Administrative Agent, the Arranger, any Issuing Bank and any Lender) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
 
(b) (i)Notwithstanding anything to the contrary contained herein, other than
acquisitions or repurchases of Term Loans by the Borrower pursuant to Purchase
Offers under Section 2.23, neither the Borrower nor any Affiliate of the
Borrower may acquire by assignment, participation or otherwise any right to or
interest in any of the Commitments or Term Loans hereunder (and any such
attempted acquisition shall be null and void).  Subject to the conditions set
forth in paragraph (b)(ii) below, and subject to paragraph (b)(vi) below, any
Lender may assign to one or more Eligible Assignees (or, pursuant to Section
2.23, the Borrower) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
 
(A) the Borrower; provided that no consent of the Borrower shall be required (1)
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund and
(2) if an Event of Default under paragraph (a), (b), (i) or (j) of Article VII
has occurred and is continuing, for any other assignment; provided further that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 15
Business Days after having received notice thereof; and
 
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or for an assignment to the Borrower
under Section 2.23; and
 
(C) each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure;
and
 
 
159

--------------------------------------------------------------------------------

 
 
(D) the Swingline Lender, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its Swingline
Exposure.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents; provided that no such consent of the Borrower shall be required if an
Event of Default under paragraph (a), (b), (i) or (j) of Article VII has
occurred and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans but not those in respect of a
second Class;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and
 
(D) the assignee, if it shall not be a Lender or the Borrower, shall deliver to
the Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).
 
 
160

--------------------------------------------------------------------------------

 
 
(iv) The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
any Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v) Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register, including, if applicable, any
cancelation of Term Loans required pursuant to Section 2.23; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto.  Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.
 
 
161

--------------------------------------------------------------------------------

 
 
(vi) Notwithstanding the foregoing, no assignment of an Initial Term Commitment
or a Revolving Commitment by any Lender will become effective until the initial
funding of the Initial Term Loans and the Revolving Loans on the Escrow Funding
Date (in the event that the Escrow Funding occurs on the Escrow Funding Date) or
on the Closing Date (in the event that the Escrow Funding does not occur on the
Escrow Funding Date) (such date of initial funding, the “Funding Date”) and,
notwithstanding any such assignment, such Lender shall remain fully obligated to
fund its Initial Term Commitment or Revolving Commitment on the applicable
Funding Date and will retain exclusive control of its rights and obligations
with respect to such Initial Term Commitment or Revolving Commitment hereunder
(including in respect of consents, amendments, waivers and modifications) until
the applicable Funding Date.
 
(c) (i)Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (ii) of the first
proviso to Section 9.02(b) that adversely affects such Participant or requires
the approval of all the Lenders.  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (x)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section and (y) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.18(c) as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant to which it has sold a
participation and the principal amounts (and stated interest) of each such
Participant’s interest in the Loans or other rights and obligations of
such  Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans or
 
 
162

--------------------------------------------------------------------------------

 
 
other rights and obligations under any this Agreement) except to the extent that
such disclosure is necessary to establish that such Loan or other right or
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Arranger, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated.  Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(d) or 2.05(f).  The
provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
 
 
163

--------------------------------------------------------------------------------

 
 
SECTION 9.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Commitment Letter (as amended by the Supplemental Letter) and any
commitment advices submitted by them (but do not supersede any other provisions
of the Commitment Letter, the Supplemental Letter or the Fee Letter (or any
separate letter agreements with respect to fees payable to the Administrative
Agent or any Issuing Bank) that do not by the terms of such documents terminate
upon the effectiveness of this Agreement, all of which provisions shall remain
in full force and effect).  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 9.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at stated maturity, by acceleration,
or otherwise) to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) or other amounts at
any time held and other obligations (in whatever currency) at any time owing by
such Lender or Issuing Bank, or by such an Affiliate, to or for the credit or
the account of the Borrower or the Co-Borrower against any of and all the
obligations then due of the Borrower or the Co-Borrower now or hereafter
existing under this Agreement held by such Lender or Issuing Bank, irrespective
of whether or not such Lender or Issuing Bank shall have made any demand under
this Agreement.  The rights of each Lender and Issuing Bank, and each Affiliate
of any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.  Each Lender and Issuing Bank agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender or Issuing Bank, as applicable; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
 
 
164

--------------------------------------------------------------------------------

 
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York; provided that (i) the interpretation of the
definition of the term “Company Material Adverse Effect” (as referred to in
Section 4.03(j)) (and whether or not a Company Material Adverse Effect has
occurred), (ii) the determination whether the Company or any subsidiary of the
Company has entered into a contractual obligation in violation of the provisions
of the Merger Agreement (as referred to in the definition of the term “Excluded
Subsidiary”), (iii) the interpretation of the term “Marketing Period”, (iv) the
determination of the accuracy of any representation specified in clause (a) of
the definition of “Specified Representation” (and whether as a result of any
inaccuracy of such representation the Borrower has the right to terminate its
obligations under the Merger Agreement) and (v) the determination of whether the
Merger has been consummated in accordance with the terms of the Merger Agreement
(as referred to in Section 4.03(g)) shall, in each case, be construed in
accordance with and governed by the law of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any enforcement action or proceeding relating to this
Agreement or any other Loan Document, including any such action or proceeding in
connection with the exercise of remedies with respect to Collateral, against the
Borrower, the Co-Borrower or any of their properties in the courts of any
jurisdiction.
 
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
 
165

--------------------------------------------------------------------------------

 
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. Confidentiality.  Each of the Administrative Agent, the Lenders
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors
which in each case shall be subject to confidentiality obligations, it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided that, unless prohibited by applicable law or court order, the
Administrative Agent, applicable Lender or Issuing Bank, as the case may be,
shall notify the Borrower of any request by any regulatory authority (other than
any such request in connection with an examination of the Administrative Agent,
applicable Lender or Issuing Bank) for disclosure of any such non-public
Information prior to disclosure of such Information, (c) to the extent required
by applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with (i) the exercise of any remedy
or the enforcement of any right under this Agreement or any other Loan Document
in any litigation or arbitration action or proceeding relating thereto, to the
extent such disclosure is reasonably necessary in connection with such
litigation or arbitration action or proceeding (provided that the Borrower shall
be given notice thereof and a reasonable opportunity to seek a protective court
order with respect to such Information prior to such disclosure (it being
understood that the refusal by a court to grant such a protective order shall
not prevent the disclosure of such Information thereafter)) and (ii) any
foreclosure, sale or other disposition of any Collateral in connection with the
exercise of remedies under the Security Documents, subject to each potential
transferee of such Collateral having entered into customary confidentiality
undertakings with respect to such Collateral prior to the disclosure thereof to
such Person (which confidentiality obligations will cease to apply to any
transferee upon the consummation of its acquisition of such Collateral),
(f) subject to an agreement containing confidentiality undertakings
substantially similar
 
 
166

--------------------------------------------------------------------------------

 
 
to those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap or derivative transaction relating to the Borrower
or any Subsidiary and its obligations, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, any Issuing Bank or any Affiliate of any of
the foregoing on a nonconfidential basis from a source other than the Borrower
that, to the knowledge of the Administrative Agent or the applicable Lender,
Issuing Bank or Affiliate, is not subject to contractual or fiduciary
confidentiality obligations.  For purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 9.13. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.14. Release of Liens and Guarantees.  (a)  The Lenders hereby
irrevocably agree that the Liens granted to the Administrative Agent by the Loan
Parties on any Collateral shall be automatically released (i) in full, as set
forth in clause (b) below, (ii) upon the sale, transfer or other Disposition of
such Collateral (including as part of or in connection with any other sale,
transfer or other disposition permitted hereunder) to a joint venture permitted
under this Agreement or to any Person other than a wholly owned Domestic
Subsidiary that is not a Subsidiary Loan Party (unless such Domestic Subsidiary
becomes a Subsidiary Loan Party pursuant to, or in connection with, such sale,
transfer or other Disposition), in each case, to the extent such sale, transfer
or other Disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on a
 
 
167

--------------------------------------------------------------------------------

 
 
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iii) to the extent such Collateral is
comprised of property leased to a Loan Party by a Person that is not a Loan
Party, upon termination or expiration of such lease, (iv) if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders (or
such other percentage of the Lenders whose consent may be required in accordance
with Section 9.02), (v) to the extent the property constituting such Collateral
is owned by any Subsidiary, upon the release of such Subsidiary from its
obligations under the Collateral Agreement (in accordance with the second
succeeding sentence and Section 7.13 of the Collateral Agreement) and (vi) as
required by the Administrative Agent to effect any sale, transfer or other
disposition of Collateral in connection with any exercise of remedies of the
Administrative Agent pursuant to the Security Documents.  Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those being released) upon (or obligations (other than those being
released) of the Loan Parties in respect of) all interests retained by the Loan
Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.  Additionally, the Lenders
hereby irrevocably agree that any Subsidiary shall be released from the
Guarantees under the Collateral Agreement upon consummation of any transaction
permitted hereunder resulting in such Subsidiary ceasing to constitute a
Subsidiary, or otherwise becoming an Excluded Subsidiary or otherwise ceasing to
be subject to the Collateral and Guarantee Requirement.  The Lenders hereby
authorize the Administrative Agent to, and the Administrative Agent will at the
sole cost and expense of the Borrower or applicable Loan Party, execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantee or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender.  Any representation, warranty or covenant contained in
any Loan Document relating to any such Guarantee or Collateral shall no longer
be deemed to be repeated.
 
(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Loan Document Obligations (other than contingent or
indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not cash collateralized or back-stopped in a manner
satisfactory to the applicable Issuing Bank and the Issuing Banks have no
further obligation to issue or amend Letters of Credit, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to release its
security interest in all Collateral, and to release all obligations under any
Loan Document, whether or not on the date of such release there may be any
Obligations that are not Loan Document Obligations or any contingent or
indemnification obligations not then due.  Any such release of Liens securing
the Loan Document Obligations shall be deemed subject to the provision that such
Liens shall be reinstated if after such release any portion of any payment in
respect of the Loan Document Obligations secured thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other Loan
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or other Loan
Party or any substantial part of its property, or otherwise, all as though such
payment had not been made.
 
 
168

--------------------------------------------------------------------------------

 
 
SECTION 9.15. USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.
 
SECTION 9.16. No Fiduciary Relationship.  Each of the Borrower and the
Co-Borrower, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, the Borrower, the Co-Borrower, the Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Lenders,
the Issuing Banks and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications.
 
SECTION 9.17. Non-Public Information.  (a)  Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower, the Co-Borrower or the Administrative Agent pursuant to or in
connection with, or in the course of administering, this Agreement will be
syndicate-level information, which may contain MNPI.  Each Lender represents to
the Borrower, the Co-Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.
 
(b) The Borrower, the Co-Borrower and each Lender acknowledge that, if
information furnished by the Borrower or the Co-Borrower pursuant to or in
connection with this Agreement is being distributed by the Administrative Agent
through IntraLinks/IntraAgency, SyndTrak or another website or other information
platform (the “Platform”), (i) the Administrative Agent may post any information
that the Borrower or the Co-Borrower has indicated as containing MNPI solely on
that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Borrower or the Co-Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives.  Each of  the Borrower and the Co-Borrower
agrees to clearly designate all information provided to the Administrative Agent
by or on behalf of the Borrower or the Co-Borrower that is suitable to be made
available to Public Side Lender Representatives, and the Administrative Agent
shall be entitled to rely on any such designation by  the Borrower or the
Co-Borrower without liability or responsibility for the independent verification
thereof.
 
 
169

--------------------------------------------------------------------------------

 
 
SECTION 9.18. Co-Borrower Obligations.  (a) Joint and Several Liability.  In
consideration of the establishment of the Commitments and the making of the
Loans and issuance of the Letters of Credit hereunder, and of the benefits to
the Borrower and the Co-Borrower that are anticipated to result therefrom, each
of the Borrower and the Co-Borrower agrees that, notwithstanding any other
provision contained herein or in any other Loan Document, the Co-Borrower will
be a co-borrower hereunder and shall be fully liable for all of the Obligations,
both severally and jointly, with the Borrower.  Accordingly, the Co-Borrower
irrevocably agrees with each Lender and the Administrative Agent and their
respective successors and assigns that the Co-Borrower will make prompt payment
in full when due (whether at stated maturity, by acceleration, by optional
prepayment or otherwise) of the Obligations, strictly in accordance with the
terms thereof.  The Co-Borrower hereby further agrees that if any Loan Party
shall fail to pay in full when due (whether at stated maturity, by acceleration,
by optional prepayment or otherwise) any of the Obligations, then it will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.
 
(b)  Obligations Unconditional.  The obligations of the Co-Borrower under
paragraph (a) above are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrower under this Agreement or any other Loan Document, or any substitution,
release or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the joint and several obligations
of  the Co-Borrower hereunder shall be absolute and unconditional under any and
all circumstances.  Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not affect
the joint and several liability of  the Co-Borrower hereunder:

 
(i) at any time or from time to time, without notice to the Co-Borrower, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
 
(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein or therein shall be done or
omitted; or
 
(iii) the maturity of any of the Obligations shall be accelerated or delayed, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under this Agreement or any other agreement or instrument
referred to herein or therein shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with.
 
 
170

--------------------------------------------------------------------------------

 
 
(c) Certain Waivers.  The Co-Borrower hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against either it or the Borrower under this Agreement or
any other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Obligations.
 
(d) Reinstatement.  The obligations of the Co-Borrower under this Section shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower or the Co-Borrower in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
 
(e) Remedies.  Each of the Borrower and the Co-Borrower agrees that, as between
them, in their capacity as co-obligors with joint and several liability, and the
Lenders, the obligations of either of them under this Agreement may be declared
to be forthwith due and payable as provided in Article VII hereof (and shall be
deemed to have become automatically due and payable in the circumstances
provided in said Article VII) for purposes of paragraph (a) above
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such obligations from becoming automatically due and
payable) as against either of them and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by one of them) shall forthwith
become due and payable by the other, in its capacity as obligor or co-obligor,
as applicable, for purposes of such paragraph (a).
 
(f) Continuing Obligation.  Each of the agreements of the Borrower and the
Co-Borrower in this Section is a continuing agreement and undertaking, and shall
apply to all Obligations whenever arising.
 
(g) Standstill.  Upon payment by the Co-Borrower of any sums as provided under
paragraph (a) above, all rights, if any, of the Co-Borrower against the Borrower
arising as a result thereof by way of subrogation or otherwise shall in all
respects be irrevocably waived prior to the indefeasible payment in full in cash
of all of the Obligations.
 
 
[Signature pages follow]
 
 
 
171

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto (in the case of the Escrow Agent, solely
for purposes of Section 2.24 of this Agreement) have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
 
COSTAR GROUP, INC., as Borrower,
 
 
by

 
 
/s/ Brian J. Radecki             

 
 
Name: Brian Radecki

 
 
Title: Chief Financial Officer

 
COSTAR REALTY INFORMATION, INC., as Co-Borrower,
 
 
by

 
 
/s/ Brian J. Radecki              

 
 
Name: Brian Radecki

 
 
Title: Chief Financial Officer

 
 
 
172

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF COSTAR GROUP, INC
 
 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
 
 
by

 
 
/s/ Alicia Schriebstein       

 
 
Name: Alicia Schriebstein

 
 
Title: Vice President

 
 
173

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF COSTAR GROUP, INC
 
JPMORGAN CHASE BANK, N.A., as Escrow Agent,
 
 
by

 
 
/s/ Rola Tseng-Pappalardo     

 
 
Name: Rola Tseng-Pappalardo

 
 
Title: Vice President

 
 
 
174

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF COSTAR GROUP, INC.


Name of Institution:  Bank of America, N.A.
 
 
By:

 
 
/s/ Mary K. Giermek        

 
 
Name: Mary K Giermek

 
 
Title: Senior Vice President

 
 
 
175

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF COSTAR GROUP, INC
 
Name of Institution:  Suntrust Bank
 
 
By:

 
 
/s/ William K. Danaher        

 
 
Name: William K. Danaher

 
 
Title:  Senior Vice President

 
 
 
176

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF COSTAR GROUP, INC
 
Name of Institution:  Wells Fargo Bank, N.A.
 
 
By:

 
 
/s/ Barbara K. Angel           

 
 
Name: Barbara K. Angel

 
 
Title: Senior Vice President

 
 
 
177

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF COSTAR GROUP, INC
 
Name of Institution:  PNC Bank, National Association
 
 
By:

 
 
/s/ Mark Worthy                

 
 
Name: Mark Worthy

 
 
Title: AVP, Corporate Banking

 
 
 
178

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF COSTAR GROUP, INC
 
Name of Institution:  Silicon Valley Bank
 
 
By:

 
 
/s/ Philip T Silvia III          

 
 
Name: Philip T Silvia III

 
 
Title: Vice President

 
For any Lender requiring a second signature block:
 
 
By:  Not Applicable

 
 
/s/ _________________________

 
 
Name:

 
 
Title:

 



 
179

--------------------------------------------------------------------------------

 